Exhibit 10.1

 

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

among

COOPER-STANDARD HOLDINGS INC.,

COOPER-STANDARD AUTOMOTIVE INC.,

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED,

VARIOUS LENDING INSTITUTIONS,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

and

Collateral Agent,

BANC OF AMERICA SECURITIES LLC,

GENERAL ELECTRIC CAPITAL CORPORATION

and

UBS SECURITIES LLC,

as Co-Syndication Agents,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Documentation Agent

Dated as of August 5, 2009

 

 

DEUTSCHE BANK SECURITIES INC.,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Joint Lead Arrangers and Book Runners

BANC OF AMERICA SECURITIES LLC

and

UBS SECURITIES LLC

as Co-Arrangers

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. Definitions

   2

SECTION 2. Amount and Terms of Credit

   40

2.01 Commitments

   40

2.02 Minimum Borrowing Amounts, etc.

   43

2.03 Notice of Borrowing

   44

2.04 Disbursement of Funds

   44

2.05 Notes

   45

2.06 Conversions and Continuations

   47

2.07 Pro Rata Borrowings

   47

2.08 Interest

   47

2.09 Interest Periods

   49

2.10 Increased Costs; Illegality; etc.

   49

2.11 Compensation

   51

2.12 Change of Lending Office

   52

2.13 Replacement of Lenders

   53

2.14 [Intentionally Omitted]

   53

2.15 Incremental Term Loan Commitments

   53

SECTION 3. [Intentionally Omitted]

   56

SECTION 4. Fees; Commitments

   56

4.01 Fees

   56

4.02 Voluntary Termination of Commitments

   57

4.03 Mandatory Reduction of Commitments

   57

SECTION 5. Prepayments; Repayments; Taxes

   58

5.01 Voluntary Prepayments

   58

5.02 Mandatory Repayments

   58

5.03 Method and Place of Payment

   60

5.04 Net Payments

   61

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date
and the Final Borrowing Date

   63

6.01 Effective Date; Delivery of Notes

   63

6.02 Officer’s Certificate

   63

6.03 Opinions of Counsel

   64

6.04 Company Documents; Proceedings; Capital Structure

   64

6.05 Adverse Change, etc.

   64

6.06 Litigation

   64

6.07 Approvals

   65

 

i



--------------------------------------------------------------------------------

6.08 [Intentionally Omitted]

   65

6.09 [Intentionally Omitted]

   65

6.10 [Intentionally Omitted]

   65

6.11 Outstanding Indebtedness and Preferred Stock

   65

6.12 Consent Letter

   65

6.13 Subsidiaries Guaranties; Intercompany Subordination Agreement

   65

6.14 Pledge Agreements

   66

6.15 Security Agreements

   67

6.16 Mortgages; Title Insurance; etc.

   70

6.17 Shareholders’ Agreements; Management Agreements; Collective Bargaining
Agreements; Financial Advisors Engagement Agreements, Existing Indebtedness
Agreements; and Tax Allocation Agreements

   70

6.18 Insurance Certificates

   71

6.19 Payment of Fees

   71

6.20 Patriot Act

   71

6.21 Interim Order/Bankruptcy Matters

   72

6.22 Financial Statements, 13-Week Budgets and Reports

   73

6.23 Amendment of the Prepetition Facility and Prepetition Security Documents

   73

6.24 Lien Searches

   73

6.25 Final Order

   73

6.26 Other Conditions

   74

SECTION 7. Conditions Precedent to All Credit Events

   45

7.01 No Default; Representations and Warranties

   75

7.02 Notice of Borrowing; etc.

   75

7.03 Incremental Term Loans

   75

7.04 [Intentionally Omitted]

   75

7.05 [Intentionally Omitted]

   75

7.06 Commitments

   75

7.07 Interim Order, Initial Order and Final Order

   75

7.08 Payment

   75

SECTION 8. Representations and Warranties

   76

8.01 Company Status

   76

8.02 Authorization; Enforceability

   76

8.03 Governmental Approvals; No Conflicts

   76

8.04 Financial Condition; No Material Adverse Change

   77

8.05 Properties

   77

8.06 Litigation and Environmental Matters

   78

8.07 Compliance with Laws and Agreements

   78

8.08 Investment Company Status

   78

8.09 Taxes

   78

8.10 ERISA; Canadian Welfare and Pension Plans

   79

8.11 Disclosure

   80

8.12 Subsidiaries and Joint Ventures

   80

8.13 Insurance

   80

8.14 Labor Matters

   80

8.15 [Intentionally Omitted]

   81

 

ii



--------------------------------------------------------------------------------

8.16 Senior Indebtedness; Designated Senior Indebtedness

   81

8.17 Collateral Matters

   81

8.18 Scheduled Existing Indebtedness

   82

8.19 Cases

   82

8.20 Orders

   82

8.21 Material Contracts

   82

8.22 Forward Looking Projections

   82

SECTION 9. Affirmative Covenants

   82

9.01 Financial Statements and Other Information

   82

9.02 Notices of Material Events

   83

9.03 Information Regarding Collateral

   84

9.04 Existence; Conduct of Business

   85

9.05 Payment of Taxes

   85

9.06 Maintenance of Properties

   85

9.07 Insurance

   85

9.08 Casualty and Condemnation

   86

9.09 Books and Records; Inspection and Audit Rights

   86

9.10 Compliance with Laws

   87

9.11 Use of Proceeds

   87

9.12 Additional Subsidiaries

   87

9.13 Further Assurances

   87

9.14 End of Fiscal Years; Fiscal Quarters

   88

9.15 [Intentionally Omitted]

   89

9.16 [Intentionally Omitted]

   89

9.17 Financial Statements and Additional Bankruptcy-related Reporting

   89

9.18 Financial Advisors

   90

9.19 Ratings

   90

9.20 Environmental Assessment

   90

9.21 Post-Closing Actions

   91

9.22 Lender Conference Calls

   91

SECTION 10. Negative Covenants

   91

10.01 Indebtedness; Certain Equity Securities

   91

10.02 Liens

   94

10.03 Fundamental Changes

   96

10.04 Investments, Loans, Advances, Guarantees and Acquisitions

   97

10.05 Asset Sales

   100

10.06 Sale and Leaseback Transactions

   102

10.07 Post Petition Swap Agreements

   102

10.08 Restricted Payments; Certain Payments of Indebtedness

   103

10.09 Transactions with Affiliates

   104

10.10 Restrictive Agreements

   104

10.11 Amendment of Material Documents

   105

10.12 New Subsidiaries

   105

10.13 13-Week Budget

   105

10.14 Maximum Capital Expenditures

   105

10.15 Limitation on Issuance of Equity Interests

   106

 

iii



--------------------------------------------------------------------------------

10.16 Minimum EBITDA

   106

10.17 Minimum Liquidity

   106

10.18 Chapter 11 Claims

   106

10.19 No Right of Subrogation

   107

10.20 Modification of Engagement Letters

   107

10.21 Hazardous Materials

   107

SECTION 11. Events of Default and Remedies

   107

SECTION 12. The Agents

   113

12.01  Appointment

   113

12.02 Nature of Duties

   113

12.03 Certain Rights of the Agents

   114

12.04 Reliance by Agents

   114

12.05 Notice of Default, etc.

   114

12.06 Nonreliance on Agents and Other Lenders

   115

12.07 Indemnification

   115

12.08 Agents in their Individual Capacities

   116

12.09 Holders

   116

12.10 Resignation of the Agents

   116

12.11 Collateral Matters

   117

12.12 Delivery of Information

   118

12.13 Special Appointment of Collateral Agent (German Security Documents)

   118

12.14 Special Appointment of Collateral Agent (French Security Documents)

   119

12.15 Special Appointment of Collateral Agent (Dutch Security Documents)

   120

SECTION 13. Miscellaneous

   121

13.01  Payment of Expenses, etc.

   121

13.02 Right of Setoff

   124

13.03 Notices

   125

13.04 Benefit of Agreement

   125

13.05 No Waiver; Remedies Cumulative

   127

13.06 Payments Pro Rata

   127

13.07 Calculations; Computations

   128

13.08 Governing Law; Submission to Jurisdiction; Venue

   129

13.09 Counterparts

   131

13.10 Effectiveness

   131

13.11 Headings Descriptive

   131

13.12 Amendment or Waiver; etc.

   131

13.13 Survival

   133

13.14 Domicile of Loans and Commitments

   133

13.15 Confidentiality

   133

13.16 Waiver of Jury Trial

   134

13.17 Register

   134

13.18 English Language

   135

13.19 Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions

   135

13.20 Powers of Attorney; etc.

   136

 

iv



--------------------------------------------------------------------------------

13.21 Waiver of Sovereign Immunity

   136

13.22 Determinations of Satisfaction by the Lenders

   136

13.23 Judgment Currency

   136

13.24 Limitation on Additional Amounts, etc.

   137

13.25 USA PATRIOT Act

   137

13.26 Abstract Acknowledgment of Indebtedness and Joint Creditorship; Release of
German Pledge Agreement

   137

SECTION 14. Holdings Guaranty

   140

14.01  The Guaranty

   140

14.02  Bankruptcy

   140

14.03 Nature of Liability

   140

14.04 Independent Obligation

   141

14.05 Authorization

   141

14.06 Reliance

   142

14.07 Subordination

   142

14.08 Waiver

   142

14.09 Payments

   144

14.10 Maximum Liability

   144

SECTION 15. U.S. Borrower’s Guaranty

   145

15.01  The U.S. Borrower’s Guaranty

   145

15.02 Bankruptcy

   145

15.03 Nature of Liability

   145

15.04 Independent Obligation

   146

15.05 Authorization

   146

15.06 Reliance

   147

15.07 Subordination

   147

15.08 Waiver

   147

15.09 Payments

   149

15.10 Maximum Liability

   149

 

v



--------------------------------------------------------------------------------

SCHEDULE 1

  List of Lenders and Commitments

SCHEDULE 1-A

  List of Permitted Joint Ventures

SCHEDULE 2.12(a)

  Lender Addresses

SCHEDULE 6.05

  Existing Material Adverse Effects

SCHEDULE 6.06

  Litigation

SCHEDULE 6.14

  Certificate Collateral

SCHEDULE 6.14(h)

  Local Law Pledge Agreements

SCHEDULE 8.03

  Conflicts with Material Agreements

SCHEDULE 8.05(c)

  Real Properties

SCHEDULE 8.12

  Subsidiaries

SCHEDULE 8.13

  Insurance

SCHEDULE 8.18

  Scheduled Existing Indebtedness

SCHEDULE 9.21

  Post-Closing Matters

SCHEDULE 10.02(a)

  Existing Liens

SCHEDULE 10.04(c)

  Existing Investments

SCHEDULE 10.05(b)

  Sales, Transfers and Other Dispositions of Assets

SCHEDULE 10.09

  Existing Transactions with Affiliates

SCHEDULE 10.10

  Existing Restrictions

EXHIBIT A-1

  -   Form of Notice of Borrowing

EXHIBIT A-2

  -   Form of Notice of Conversion/Continuation

EXHIBIT B-1

  -   Form of Tranche A Term Note

EXHIBIT B-2

  -   Form of Tranche B Term Note

EXHIBIT B-3

  -   Form of Tranche C Term Note

EXHIBIT B-4

  -   Form of Incremental Term Note

EXHIBIT C

  -   [Intentionally Omitted]

EXHIBIT D

  -   Form of Section 5.04(b)(ii) Certificate

EXHIBIT E-1

  -   [Intentionally Omitted]

EXHIBIT E-2

  -   [Intentionally Omitted]

EXHIBIT F

  -   Form of Officers’ Certificate

EXHIBIT G-1

  -   [Intentionally Omitted]

EXHIBIT G-2

  -   [Intentionally Omitted]

EXHIBIT H-1

  -   [Intentionally Omitted]

EXHIBIT H-2

  -   [Intentionally Omitted]

EXHIBIT H-3

  -   [Intentionally Omitted]

EXHIBIT H-4

  -   [Intentionally Omitted]

EXHIBIT H-5

  -   [Intentionally Omitted]

EXHIBIT I-1

  -   [Intentionally Omitted]

EXHIBIT I-2

  -   [Intentionally Omitted]

EXHIBIT I-3

  -   [Intentionally Omitted]

EXHIBIT I-4

  -   [Intentionally Omitted]

EXHIBIT I-5

  -   [Intentionally Omitted]

EXHIBIT J

  -   [Intentionally Omitted]

EXHIBIT K

  -   Form of Assignment and Assumption Agreement

EXHIBIT L

  -   Form of Intercompany Note

EXHIBIT M

  -   Form of Consent Letter

EXHIBIT N

  -   [Intentionally Omitted]

EXHIBIT O

  -   Form of Incremental Term Loan Commitment Agreement

EXHIBIT P

  -   [Intentionally Omitted]

EXHIBIT Q

  -   Form of Additional Foreign Borrower Designation Agreement

 

vi



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of August 5, 2009, among
COOPER-STANDARD HOLDINGS INC., a Delaware corporation (“Holdings”),
COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (the “U.S. Borrower”),
COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, a corporation organized under the
laws of Ontario (the “Canadian Borrower” or the “Canadian Debtor”), an
additional borrower that is a Foreign Subsidiary of the U.S. Borrower if it and
the Administrative Agent as directed by the Required Lenders execute and deliver
an Additional Foreign Borrower Designation Agreement designating such Foreign
Subsidiary as the Additional Foreign Borrower hereunder, the Lenders from time
to time party hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS, as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), BANC OF AMERICA
SECURITIES LLC, GENERAL ELECTRIC CAPITAL CORPORATION and UBS SECURITIES LLC, as
co-syndication agents (in such capacity, each a “Co-Syndication Agent” and,
collectively, the “Co-Syndication Agents”), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as documentation agent (in such capacity, the “Documentation Agent”),
DEUTSCHE BANK SECURITIES INC. and GENERAL ELECTRIC CAPITAL CORPORATION, as joint
lead arrangers and book runners (in such capacity, each a “Joint Lead Arranger”
and, collectively, the “Joint Lead Arrangers”) and BANC OF AMERICA SECURITIES
LLC and UBS SECURITIES LLC, as co-arranger (in such capacity, each a
“Co-Arranger” and, collectively, the “Co-Arrangers”).

PRELIMINARY STATEMENTS:

On August 3, 2009 (the “Petition Date”), Holdings, the U.S. Borrower, U.S. Finco
and each U.S. Subsidiary of the U.S. Borrower (collectively, the “U.S. Debtors”)
filed voluntary petitions with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) initiating their respective cases
under Chapter 11 of the Bankruptcy Code (the cases of Holdings, the U.S.
Borrower and the U.S. Subsidiaries of the U.S. Borrower, each a “U.S. Case” and
collectively, the “U.S. Cases”) and continue in the possession of their assets
and in the management of their business pursuant to Sections 1107 and 1108 of
the Bankruptcy Code. On August 4, 2009, the Canadian Borrower commenced
proceedings (the “Canadian Case”; together with the U.S. Cases, the “Cases”) in
the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”)
pursuant to Canada’s Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36
(the “CCAA”).

The Borrowers (as defined below) have requested that the Lenders provide them
with (i) a delayed draw term loan facility in an aggregate principal amount not
to exceed U.S.$175,000,000 (the “Initial Facility”) and (ii) the ability to
incur a single draw incremental term loan facility, which is uncommitted on the
date hereof, in an aggregate principal amount not to exceed U.S.$25,000,000 (the
“Incremental Facility”; together with the Initial Facility, the “DIP Facility”).
The Lenders are willing to make loans to the Borrowers on the terms and subject
to the conditions set forth herein.

On or about the Petition Date: (1) the Bankruptcy Court will enter the Interim
Order (as defined below) approving on an interim basis the DIP Facility (and the
Bankruptcy Court subsequently shall enter the Final Order), and providing inter
alia, that (i) in the U.S. Cases the obligations under the DIP Facility shall
constitute allowed senior administrative expense claims against the U.S. Debtors
with priority over any and all administrative expenses, adequate protection
claims, dimunition claims and all other claims against the U.S. Debtors, now
existing or hereafter arising, of any kind whatsoever, and (ii) the obligations
of the U.S. Debtors under



--------------------------------------------------------------------------------

the DIP Facility shall be secured by fully perfected security interests in and
Liens upon all pre-and post-petition assets of the U.S. Debtors and certain
other non-Debtor Subsidiaries of Holdings, whether existing on the Interim Order
Entry Date or thereafter acquired, including any cash and any investments of
such cash, inventory, accounts receivable, other rights to payment whether
arising before or after the Interim Order Entry Date, contracts, properties,
plants, equipment, general intangibles, documents, instruments, interest in
leaseholds, real properties, patents, copyrights, trademarks, trade names, other
intellectual property, equity interests, and the proceeds of all of the
foregoing and, in the U.S. Cases, subject only to and effective upon entry of
the Final Order (and the limitations set forth therein), the Avoidance Actions
and (2) the Canadian Court will grant the Initial Order (as defined below),
approving the DIP Facility to the Canadian Borrower and providing, inter alia,
that the obligations of the Canadian Debtor shall be secured by a first-ranking
court ordered DIP Lenders’ Charge over all the property, assets and undertaking
of the Canadian Debtor ranking subordinate only to the Administration Charge (as
defined below). The respective priorities of the DIP Facility and other parties
claiming Liens on all or any part of the Collateral shall be as set forth in the
Interim Order and the Initial Order.

All of the claims and the Liens granted in the Orders and in the Security
Documents to the Collateral Agent and the Lenders in respect of the DIP Facility
shall be subject only to the Carve-Out (in the case of the claims against and
Liens on Collateral of the U.S. Debtors) and the Administration Charge (in the
case of the claims against and Liens on Collateral of the Canadian Debtor).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“13-Week Budget” shall have the meaning provided in Section 9.17(c).

“A&M” shall have the meaning provided in Section 9.18(b).

“A&M Engagement Letter” shall have the meaning provided in Section 6.17.

“Additional Collateral” shall mean all property (whether real or personal) in
which security interests are granted (or have been purported to be granted) (and
continue to be in effect at the time of determination) pursuant to Sections 9.12
and 9.13.

“Additional Foreign Borrower” shall mean the Foreign Subsidiary of Holdings
designated as a Borrower in the Additional Foreign Borrower Designation
Agreement.

“Additional Foreign Borrower Credit Parties” shall mean the Additional Foreign
Borrower and the Subsidiary Guarantors designated as such in the Additional
Foreign Borrower Designation Agreement.

 

2



--------------------------------------------------------------------------------

“Additional Foreign Borrower Designation Agreement” shall mean the Additional
Foreign Borrower Designation Agreement executed by the U.S. Borrower, the
Additional Foreign Borrower and the Administrative Agent at the direction of the
Required Lenders substantially in the form of Exhibit Q (appropriately
completed), designating (a) the Additional Foreign Borrower, (b) the amount of
the Total Tranche C Term Loan Commitment, which shall not be greater than
U.S.$50,000,000, and the portion thereof, if any, that shall reduce the Total
Tranche A Term Loan Commitment pursuant to Section 4.03(c) and the portion
thereof, if any, that shall reduce the Total Tranche B Term Loan Commitment
pursuant to Section 4.03(c) (it being understood that the amount of the Total
Tranche C Term Loan Commitment shall reduce the aggregate of the Total Tranche A
Term Loan Commitment and the Total Tranche B Term Loan Commitment on a
dollar-for-dollar basis and the Total Tranche A Term Loan Commitment shall not
be so reduced to an amount less than U.S.$100,000,000), (c) the amount of each
Lender’s Tranche C Term Loan Commitment (which amount shall equal such Lender’s
pro rata portion (determined as the percentage that the aggregate of such
Lender’s Tranche A Term Loan Commitment and Tranche B Term Loan Commitment bears
to the aggregate Total Tranche A Term Loan Commitment and Total Tranche B Term
Loan Commitment immediately prior to the effectiveness of such Additional
Foreign Borrower Designation Agreement) of the Total Tranche C Term Loan
Commitment), (d) the collateral that will secure the Obligations of the
Additional Foreign Borrower and the related Security Documents that will grant a
Lien on such collateral and (e) the Foreign Subsidiaries of Holdings that will
guarantee and secure the Obligations of the Additional Foreign Borrower and
thereby become Additional Foreign Borrower Credit Parties and Subsidiary
Guarantors and containing such other provisions, including without limitation
implementing amendments to this Agreement and the other Credit Documents as may
be contained therein; provided that no such Foreign Subsidiary shall be required
to make such a guarantee if doing so would (1) violate applicable law (including
corporate benefit, financial assistance, fraudulent preference, thin
capitalization rules, and similar laws or regulations), result in a breach or
default under an existing contract identified on a schedule attached to the
Additional Foreign Borrower Designation Agreement or would reasonably be
expected to result in a material incremental tax liability or personal liability
of any director or officer of such Foreign Subsidiary or (2) result in costs
(administrative or otherwise) that in the determination of the Administrative
Agent are materially disproportionate to the benefit obtained thereby, all of
which including (a) through (e) above and the foregoing provisos shall be
satisfactory in form and substance to the Required Lenders in their sole
discretion. For the avoidance of doubt, if the Additional Foreign Borrower is
organized under the laws of Germany, the Subsidiaries of such Additional Foreign
Borrower that will be required to guarantee and secure the Obligations of the
Additional Foreign Borrower shall only be Subsidiaries organized under the laws
of Germany.

“Additional Foreign Borrower Incremental Term Loans” shall mean Incremental Term
Loans incurred by the Foreign Borrower.

“Additional Security Documents” shall have the meaning provided in Section 9.13.

“Administration Charge” shall mean a charge granted over all of the assets,
property and undertaking of the Canadian Borrower by the Canadian Court pursuant
to the Initial Order in an aggregate amount not in excess of Cdn.$450,000
ranking in priority over all other encumbrances and other charges granted by the
Canadian Court.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.10.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Neither any
Agent nor any Lender shall be deemed to be an Affiliate of Holdings or any of
its Subsidiaries solely by virtue of being a party to this Agreement.

“Agent” shall mean the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents, the Joint Lead Arrangers, the Co-Arrangers and the
Documentation Agent and shall include any successor to any such Person appointed
pursuant to Section 12.10.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
renewed, refinanced or replaced from time to time.

“Applicable Increased Term Loan Rate” shall mean, at any time, with respect to
any newly-created Tranche of Incremental Term Loans, the rate per annum
(expressed as a percentage) determined by the Administrative Agent (and notified
to the Lenders) as the rate per annum required to equalize the interest rates
applicable to each then existing Tranche of Term Loans and such Tranche of
Incremental Term Loans. Each determination of the “Applicable Increased Term
Loan Rate” shall be made by the Administrative Agent taking into account the
relevant factors outlined in subclause (II) of the proviso to clause (vi) of
Section 2.15(a) and shall be conclusive and binding on all Lenders absent
manifest error.

“Applicable Margin” shall mean initially a percentage per annum equal to (i) in
the case of Tranche A Term Loans, Tranche B Term Loans and Tranche C Term Loans
maintained as (A) Base Rate Loans, 8.50% and (B) Eurodollar Loans, 9.50% (or, on
and after the date of the most recent incurrence of any Tranche of Incremental
Term Loans bearing interest at the Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate for such Tranche of Incremental Term Loans);
and (ii) in the case of any Type of Incremental Term Loan of a given Tranche,
that percentage per annum set forth in, or calculated in accordance with,
Section 2.15 and the relevant Incremental Term Loan Commitment Agreement (or in
the case of Incremental Term Loans of a given Tranche, on and after the date of
the most recent incurrence of any Tranche of Incremental Term Loans bearing
interest at the Applicable Increased Term Loan Rate, the Applicable Increased
Term Loan Rate for such Tranche of Incremental Term Loans).

“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (other than the U.S. Borrower or any
Wholly-Owned Subsidiary of the U.S. Borrower to the extent that the aggregate
fair market values of the assets subject to such sales, transfers or other
dispositions not in the ordinary course of business do not exceed the
limitations set forth in Section 10.04(e) (determined for this purpose as though
the fair market value of an asset sold from one Person to another were an
intercompany loan made by such Person to such other Person)) of any asset or
property (including, without limitation, any capital stock or other securities
of, or other Equity Interests in, another Person) of Holdings or such Subsidiary
other than the dispositions described in clauses (a) through (g) inclusive,
clause (j) and clause (l) of Section 10.05).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

 

4



--------------------------------------------------------------------------------

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
relevant Borrower to deliver such notices pursuant to this Agreement and that
has or have appropriate signature cards on file with the Administrative Agent;
(ii) delivering financial information and officer’s certificates pursuant to
this Agreement, the chief financial officer, principal accounting officer, any
treasurer, any controller or (except in the case of financial matters) the
general counsel of Holdings or the U.S. Borrower; and (iii) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of Holdings or the U.S.
Borrower.

“Auto Supplier Support Program” shall mean the Auto Supplier Support Program
established by the United States Department of the Treasury pursuant to the
authority granted to it by and under the Emergency Economic Stabilization Act
of 2008 (Pub. L. 110-343, enacted October 1, 2008), as in effect on the
Effective Date and including any modifications thereto, so long as such
modifications are not adverse to the interests of the U.S. Borrower, any of its
Subsidiaries or the Lenders in any material respect.

“Auto Supplier Support Program Credit Agreement” shall mean each of (i) the
Credit Agreement, dated as of April 3, 2009, by and between GM Supplier
Receivables, LLC, a Delaware limited liability company, and the United States
Department of the Treasury, (ii) the Credit Agreement, dated as of April 7,
2009, by and between Chrysler Receivables SPV LLC, a Delaware limited liability
company, and the United States Department of the Treasury and (iii) any other
credit agreement or other agreement pursuant to which the United States
Department of the Treasury (or other United States governmental agency
designated by it pursuant to the Auto Supplier Support Program) shall provide
extensions of credit to a Program SPV pursuant to the Auto Supplier Support
Program substantially in the form of the Credit Agreement described in preceding
clauses (i) and (ii), in each case as in effect on the Effective Date (or, in
the case of an agreement referred to in clause (iii), the date of execution and
delivery thereof) and including any amendment, modification or waiver of the
terms thereof, so long as the same is not adverse to the interests of the
U.S. Borrower, any of its Subsidiaries or the Lenders in any material respect.

“Auto Supplier Support Transactions” shall mean each Permitted Credit Protection
Transaction and each Permitted Quick Pay Sale.

“Avoidance Actions” shall mean the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement, or otherwise.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Bankruptcy Court” shall have the meaning provided in the Preliminary
Statements.

“Base Rate” at any time shall mean the highest of (i) the rate which is 1/2 of
1% in excess of the Federal Funds Rate at such time, (ii) the Prime Lending Rate
at such time and (iii) 4.00% per annum.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Base Rate Loan by the respective Borrower at the time of the incurrence
thereof or conversion thereto.

“Borrowing” shall mean the borrowing of one Type of Loan pursuant to a single
Tranche by the Borrower under such Tranche from all the Lenders having
Commitments with respect to such Tranche on a given date (or resulting from a
continuation or conversion on such date), having in the case of Eurodollar Loans
the same Interest Period; provided (x) that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of Eurodollar
Loans and (y) any Incremental Term Loans incurred pursuant to Section 2.01(d)
shall be considered part of the related Borrowing of the then outstanding
Tranche of Term Loans (if any) to which such Incremental Term Loans are added
pursuant to, and in accordance with the requirements of, Section 2.15(c).

“Borrowers” shall mean the U.S. Borrower, the Canadian Borrower and the
Additional Foreign Borrower.

“Brazilian Collateral Agent” shall mean the “collateral agent” as set forth in
the Brazilian Security Agreements.

“Brazilian Credit Party” shall mean each Brazilian Subsidiary.

“Brazilian Pledge Agreement” shall have the meaning provided in Section 6.14(c).

“Brazilian Security Agreement” shall have the meaning provided in
Section 6.15(c).

“Brazilian Subsidiary” shall mean each Subsidiary of Holdings incorporated or
organized in the Federative Republic of Brazil or any province or territory
thereof.

“Business Day” shall mean (i) any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on or with respect to, Eurodollar Loans, any
day which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in U.S. dollar deposits in the London interbank
market and which shall not be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London or New York City.

“Canadian Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the Canadian Borrower.

“Canadian Case” shall have the meaning provided in the Preliminary Statements.

“Canadian Court” shall have the meaning provided in the Preliminary Statements.

“Canadian Credit Party” shall mean the Canadian Borrower and each Canadian
Subsidiary Guarantor.

 

6



--------------------------------------------------------------------------------

“Canadian Debtor” shall have the meaning provided in the first paragraph of this
Agreement.

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of U.S. Dollars involved in such computation at the spot rate of exchange
therefor as quoted by the Administrative Agent as of 11:00 A.M. (New York time)
on the date two Business Days prior to the date of any determination thereof for
purchase on such date (or, in the case of any determination pursuant to
Section 13.23, on the date of determination).

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada.

“Canadian Pension Plan” shall mean any “registered pension plan” that is subject
to the funding requirements of the Pension Benefits Act (Ontario) or applicable
pension benefits legislation in any other Canadian jurisdiction and is
applicable to employees of any Subsidiary of Holdings resident in Canada or any
province or territory thereof.

“Canadian Pledge Agreement” shall have the meaning provided in Section 6.14(b).

“Canadian Security Agreement” shall have the meaning provided in
Section 6.15(b).

“Canadian Subsidiaries Guaranty” shall have the meaning provided in
Section 6.13(b).

“Canadian Subsidiary” shall mean (i) each Subsidiary of Holdings incorporated or
organized in Canada or any province or territory thereof and (ii) U.S. Finco.

“Canadian Subsidiary Guarantor” shall mean (i) each Wholly-Owned Subsidiary of
Holdings that is a Canadian Subsidiary as of the Initial Borrowing Date (other
than the Canadian Borrower) and (ii) each other Wholly-Owned Subsidiary of
Holdings that is a Canadian Subsidiary and is created, established or acquired
after the Initial Borrowing Date which executes and delivers a Canadian
Subsidiaries Guaranty, unless and until such time as the respective Canadian
Subsidiary is released from all of its obligations under its Canadian
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Canadian Welfare Plan” shall mean any medical, health, hospitalization,
insurance, retirement or other employee benefit or welfare plan or arrangement
(but excluding any Canadian Pension Plan) applicable to employees of a
Subsidiary of the U.S. Borrower resident in Canada or any province or territory
thereof.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the U.S. Borrower and its
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the U.S. Borrower for such period prepared in accordance with U.S.
GAAP and (b) Capital Lease Obligations incurred by the U.S. Borrower and its
Subsidiaries during such period, provided that Capital Expenditures shall not
include (i) the purchase price of equipment to the extent the consideration
therefor consists of used or surplus equipment traded in at the time of such
purchase, (ii) interest capitalized during such period, (iii) expenditures that
are accounted for as capital expenditures of the U.S. Borrower and its
Subsidiaries and that actually are paid for by a third party (excluding Holdings
or any Subsidiary thereof) and for which neither

 

7



--------------------------------------------------------------------------------

Holdings nor any Subsidiary thereof has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period) and
(iv) the book value of any asset owned by the U.S. Borrower or any of its
Subsidiaries prior to or during such period to the extent that such book value
is included as a capital expenditure during such period as a result of the U.S.
Borrower or such Subsidiary reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, provided that (A) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
that such expenditure actually is made and (B) such book value shall have been
included in Capital Expenditures when such asset was originally acquired if such
asset was originally acquired on or after January 1, 2009.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under U.S. GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with U.S. GAAP.

“Carve-Out” shall have the meaning provided in the Orders.

“Cases” shall have the meaning provided in the Preliminary Statements.

“CCAA” shall have the meaning provided in the Preliminary Statements.

“CCAA Plan” shall have the meaning provided in Section 11(x).

“Change in Control” means occupation of a majority of the seats (other than
vacant seats) on the board of directors of Holdings by Persons who were neither
(i) nominated by the board of directors of Holdings, (ii) appointed by directors
so nominated or (iii) nominated or appointed by the Permitted Holders (other
than in connection with a transaction which results in Permitted Holders ceasing
to own Equity Interests in Holdings).

“Co-Arranger” shall have the meaning provided in the first paragraph of this
Agreement and shall include any successor to a Co-Arranger appointed pursuant to
Section 12.10.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) pursuant to the Orders or any Security Document
(including any Additional Security Document), including, without limitation, all
Pledge Agreement Collateral, all Mortgaged Properties and all cash and Permitted
Investments delivered as collateral pursuant to Sections 5.02 or 11 or any
Credit Document and all Additional Collateral, if any.

 

8



--------------------------------------------------------------------------------

“Collateral Agent” shall mean DBTCA, acting as collateral agent for the Secured
Creditors.

“Collective Bargaining Agreements” shall have the meaning provided in
Section 6.17.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether a
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment, Tranche C Term
Loan Commitment or Incremental Term Loan Commitment.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (in the case of charges, losses and expenses) or minus (in the case
of income and gains), without duplication and to the extent deducted in
determining such Consolidated Net Income for such period, the sum of
(i) consolidated interest expense of the U.S. Borrower and its Subsidiaries for
such period (including, to the extent not otherwise included in consolidated
interest expense for such period, commissions, discounts, yield and other fees
and charges incurred during such period in connection with Permitted
Securitizations and Auto Supplier Support Transactions that are payable to any
person other than a U.S. Credit Party, and any other amounts for such period
comparable to or in the nature of interest under any Permitted Securitization
and any Auto Supplier Support Transaction, including losses on the sale of
assets relating to any receivables securitization transaction accounted for as a
“true sale”), (ii) consolidated income tax expense of the U.S. Borrower and its
Subsidiaries for such period (including any income tax expense of Holdings for
such period to the extent the U.S. Borrower has made payment to or for the
account of Holdings in respect thereof), (iii) all amounts attributable to
depreciation and amortization expense of the U.S. Borrower and its Subsidiaries
for such period and (iv) any non-cash charges, losses or expenses of the U.S.
Borrower and its Subsidiaries for such period (including any unrealized foreign
exchange losses, but excluding any non-cash charge, loss or expense in respect
of an item that was included in Consolidated Net Income in a prior period) and
any non-cash charge, loss or expense that relates to the write-down or write-off
of inventory or assets, (v) any expenses incurred in such period by the U.S.
Borrower or any of its Subsidiaries related to the early termination of any Swap
Agreements as a result of any Default or Event of Default under any Indebtedness
existing prior to the Effective Date (including, without limitation, as a result
of the Cases) to the extent not paid in cash, (vi) any cash Restructuring
Charges in an amount not to exceed U.S.$15,000,000 for the period from the
Effective Date through December 31, 2009 and U.S.$15,000,000 for each subsequent
Fiscal Year, (vii) any professional fees and other costs and expenses incurred
in such period connection with the Cases, (viii) any non-cash income or non-cash
gains (including any unrealized foreign exchange gains) and (ix) any realized
foreign exchange gains or losses related to conversion of Loans made hereunder
into local currencies.

“Consolidated Liquidity” shall mean, on any date, (a) the fair market value on
such date of unrestricted cash and cash equivalents held in securities accounts
of the U.S. Borrower and its Subsidiaries, (b) the amount of unrestricted
available funds held on such date in bank deposit accounts of the U.S. Borrower
and its Subsidiaries and (c) the proportionate amount of cash owned by any
Existing Joint Venture (determined on the basis of the proportionate ownership
interest of the U.S. Borrower and its Subsidiaries in such Existing Joint
Venture), to the extent that such amount is immediately and unconditionally
available to the U.S. Borrower and its Subsidiaries on such date, in each case
subject to no Liens other than (i) Liens in favor of the Secured Creditors
pursuant to the Security Documents, (ii) Liens in favor of the Secured Creditors
(as such term is defined in the Prepetition Facility) pursuant to the
Prepetition Security Documents and (iii) Liens permitted by
Section 10.02(a)(xvii).

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the U.S. Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with U.S. GAAP (adjusted to reflect any charge,
tax or expense incurred or accrued by Holdings during such period as though such
charge, tax or expense had been incurred by the U.S. Borrower, to the extent
that the U.S. Borrower has made or is permitted under the Credit Documents to
make any payment to or for the account of Holdings in respect thereof), provided
that (a) there shall be excluded from Consolidated Net Income (i) the income of
any Subsidiary of the U.S. Borrower to the extent that the declaration or
payment of dividends or other distributions by such Subsidiary of that income is
not at the time permitted by a Requirement of Law (other than as a result of the
Cases) or any agreement or instrument applicable to such Subsidiary, except to
the extent of the amount of cash dividends or other cash distributions actually
paid to the U.S. Borrower or any of its Subsidiaries during such period (unless
the income of the Subsidiary receiving such dividend or distribution would be
excluded from Consolidated Net Income pursuant to this proviso) and (ii) the
income or loss of any Person accrued prior to the date it becomes a Subsidiary
of the U.S. Borrower or is merged into or consolidated with the U.S. Borrower or
any of its Subsidiaries or the date that such Person’s assets are acquired by
the U.S. Borrower or any of its Subsidiaries and (b) there shall be included in
Consolidated Net Income the income of any Permitted Joint Venture to the extent
of the amount of cash dividends or other cash distributions actually paid by
such Permitted Joint Venture to the U.S. Borrower or any of its Subsidiaries
during such period (unless the income of the Subsidiary receiving such dividend
or distribution would be excluded from Consolidated Net Income pursuant to
clause (a) above).

“Consummation Date” shall mean the first date on which both (i) a Plan of
Reorganization or a plan of liquidation under Chapter 11 of the Bankruptcy Code
that is confirmed pursuant to an order of the Bankruptcy Court and (ii) a CCAA
Plan that is approved by the requisite creditors of the Canadian Borrower and
the Canadian Court, in the case of any U.S. Debtor or the Canadian Debtor, as
the case may be, shall have become effective in accordance with its terms.

“Control” means the possession, directly or indirectly, of the power to
(i) direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise
or (ii) vote 10% or more of the securities having ordinary voting power for the
election of directors (or equivalent governing body) of a Person. “Controlling”
and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to each of the Co-Syndication
Agents appointed pursuant to Section 12.10.

“Credit Agreement Party” shall mean Holdings and each Borrower.

“Credit Documents” shall mean this Agreement, the Notes, each Subsidiaries
Guaranty, the Intercompany Subordination Agreement, each Security Document, each
Incremental Term Loan Commitment Agreement, the Additional Foreign Borrower
Designation Agreement, any German Abstract Acknowledgment and any other
guarantees or security documents executed and delivered for the benefit of the
Lenders in accordance with the requirements of this Agreement and any other
guaranties, pledge agreements or security documents executed and delivered in
accordance with the requirements of Sections 9.12 and 9.13.

 

10



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of a Loan.

“Credit Party” shall mean each U.S. Credit Party, each Canadian Credit Party,
each Mexican Credit Party, each Brazilian Credit Party, each Dutch Credit Party
and, following the execution and delivery of an Additional Foreign Borrower
Designation Agreement, each Additional Foreign Borrower Credit Party.

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

“Debtors” shall mean, collectively, the U.S. Debtors and the Canadian Debtor.

“Debtor Relief Laws” shall mean the Bankruptcy Code (other than under the U.S.
Case), the Companies’ Creditors Arrangement Act of Canada (other than under the
Canadian Case), the Bankruptcy and Insolvency Act of Canada, the Dutch
Bankruptcy Act (Faillissementswet), the German Insolvency Law, the Spanish
Insolvency Code, the Mexican Bankruptcy Law (Ley de Concursos Mercantiles) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, compromise, faillissement (voorlopige), surseance van betaling,
onderbewindstelling, ontbinding, concurso mercantil or similar debtor relief
laws (including corporate laws) of the United States, Canada, The Netherlands,
Germany, Spain, Brazil, the Czech Republic, Japan, the Republic of Korea, the
United Kingdom, India, Poland, Mexico, Australia, Barbados, China, Belgium,
Italy or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (including administration,
administrative receivership, voluntary arrangement and schemes of arrangement).

“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“DIP Facility” shall have the meaning provided in the Preliminary Statements.

“DIP Lenders’ Charge” shall have the meaning provided in the Initial Order.

“Directors’ Charge” shall mean a directors’ and officers’ charge granted over
the property, assets and undertaking of the Canadian Borrower by the Canadian
Court pursuant to the Initial Order in an aggregate amount not in excess of the
amount set forth in the Initial Order.

“Disclosure Statement” shall have the meaning provided in Section 11(x).

 

11



--------------------------------------------------------------------------------

“Documentation Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Documentation Agent
appointed pursuant to Section 12.10.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof or the District of Columbia (other than U.S. Finco).

“Dutch BV” shall mean Cooper-Standard Automotive Holdings BV, a company
incorporated under the laws of The Netherlands.

“Dutch Credit Party” shall mean each Dutch Subsidiary.

“Dutch Security Agreements” shall have the meaning provided in Section 6.15(e).

“Dutch Subsidiary” shall mean each Subsidiary of Holdings incorporated or
organized in The Netherlands or any province or territory thereof.

“Escrow Agreement” shall have the meaning provided in Section 2.01(e).

“Escrowed Amount” shall have the meaning provided in Section 2.01(e).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, a mutual fund,
an insurance company, a financial institution, a “qualified institutional buyer”
(as defined in Rule 144A of the Securities Act), any fund that regularly invests
in bank loans or any other “accredited investor” (as defined in Regulation D),
but in any event excluding any individual and Holdings and its Subsidiaries and
Affiliates. For the avoidance of doubt, neither Holdings, nor any of its
Subsidiaries, nor any of their respective Affiliates (including any Permitted
Holder that owns 5% or more of the Equity Interests of Holdings) shall be an
Eligible Transferee.

“Environmental Laws” shall mean all applicable federal, provincial, state, local
and foreign laws (including common law), treaties, regulations, rules,
directives, orders, injunctions, decrees, notices or legally binding agreements,
in each case issued, promulgated or entered into by any Governmental Authority
relating to protection of the environment, natural resources, human health and
safety (as relating to Hazardous Materials, the environment or occupational
health and safety), or the presence of, Release of, or exposure to, Hazardous
Materials.

“Environmental Liability” shall mean liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or noncompliance with
any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower or Subsidiaries of the U.S. Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than reportable events with respect to which the 30-day notice period has been
waived), (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) the incurrence by Holdings, the U.S.
Borrower or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by Holdings, the U.S. Borrower or any of their respective ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by Holdings, the U.S. Borrower or any of their respective
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan or (g) the receipt by Holdings,
the U.S. Borrower or any of their respective ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from Holdings, the U.S. Borrower or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar Loans” shall mean each Loan designated as such by the respective
Borrower or Borrowers at the time of the incurrence thereof.

“Eurodollar Rate” shall mean, for any Interest Period, the higher of (a) (i) the
rate (rounded upwards to the nearest 1/16 of 1%) appearing on the page
identified as ‘Reuters Libor 01’ of the Reuters Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interests rates applicable to
U.S. dollar deposits in the London interbank market) for U.S. Dollar deposits of
amounts in immediately available funds comparable to the principal amount of the
applicable Eurodollar Loan for which the Eurodollar Rate is being determined
with maturities comparable to the Interest Period for which such Eurodollar Rate
will apply, as of approximately 10:00 A.M. (New York time) on the Interest
Determination Date divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any

 

13



--------------------------------------------------------------------------------

member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D) and (b) 3.0% per annum. The determination of the Eurodollar Rate
by the Administrative Agent shall be conclusive and binding on the Borrowers
absent manifest error.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.17.

“Existing Joint Ventures” means joint ventures in respect of which each Borrower
or any of their respective Subsidiaries holds any Equity Interests on the
Initial Borrowing Date, as set forth on Schedule 8.12.

“Exit Fee” shall have the meaning provided in Section 4.01(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.01.

“FEMA” shall mean the Federal Emergency Management Agency.

“Final Order” shall have the meaning provided in Section 6.25.

“Final Borrowing Date” shall mean the date of the Borrowing of Term Loans under
Section 2.01 on the Final Order Entry Date.

“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.

“Financial Advisors Engagement Agreements” shall have the meaning provided in
Section 6.17.

“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date or within five Business Days of the Petition
Date, in form and substance satisfactory to the Required Lenders.

 

14



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean, for any Fiscal Year, each of (i) the three month
period commencing on January 1 of such Fiscal Year and ending on March 31 of
such Fiscal Year, (ii) the three month period commencing on April 1 of such
Fiscal Year and ending on June 30 of such Fiscal Year, (iii) the three month
period commencing on July 1 of such Fiscal Year and ending on September 30 of
such Fiscal Year and (iv) the three month period commencing on October 1 of such
Fiscal Year and ending on December 31 of such Fiscal Year, as the case may be.
For purposes of this Agreement, a reference to the 1st Fiscal Quarter of any
Fiscal Year shall be a reference to the period referred to in clause (i) above;
a reference to the 2nd Fiscal Quarter of any Fiscal Year shall be a reference to
the period referred to in clause (ii) above; a reference to the 3rd Fiscal
Quarter of any Fiscal Year shall be a reference to the period referred to in
clause (iii) above; and a reference to the 4th Fiscal Quarter of any Fiscal Year
shall be a reference to the period referred to in clause (iv) above.

“Fiscal Year” shall mean the fiscal year of the U.S. Borrower and its
Subsidiaries ending on December 31 of each calendar year. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which the majority of such Fiscal Year falls.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by Holdings or any one or more of its
Subsidiaries primarily for the benefit of employees of Holdings or any of its
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code, but excluding
any Canadian Pension Plan.

“Foreign Pledge Agreements” shall mean and include the Canadian Pledge
Agreement, the Brazilian Pledge Agreement, the German Pledge Agreements, the
Mexican Amendment to the Equity Interest Pledge Agreement, the Mexican Floating
Lien Pledge Agreement and the Local Law Pledge Agreements.

“Foreign Security Document” shall mean each Security Document other than a U.S.
Security Document.

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“German Abstract Acknowledgement” means each of (i) that certain German law
Abstract Acknowledgment of Indebtedness (Abstraktes Schuldanerkenntnis)
delivered pursuant to Section 6.14(d) between the Canadian Borrower and the
Collateral Agent, (ii) if applicable, that certain German law Abstract
Acknowledgment of Indebtedness (Abstraktes Schuldanerkenntnis) dated on or about
the date of Additional Foreign Borrower Designation Agreement between the
Additional Foreign Borrower and the Collateral Agent and (iii) if applicable,
any other German law Abstract Acknowledgment of Indebtedness (Abstraktes
Schuldanerkenntnis) between any Subsidiary of Holdings organized under the laws
of Germany and the Collateral Agent.

“German Pledge Agreements” shall have the meaning provided in Section 6.14(d).

 

15



--------------------------------------------------------------------------------

“German Pledge Intercreditor Agreement” shall mean that certain German Pledge
Intercreditor Agreement delivered pursuant to Section 6.14(d) between Holdings,
the Borrowers, the Collateral Agent and the “Collateral Agent” (as defined in
the Prepetition Facility).

“Global Subsidiaries Guarantor” shall mean each U.S. Subsidiary Guarantor,
Mexican Subsidiary, Brazilian Subsidiary and Dutch Subsidiary which executes and
delivers a Global Subsidiaries Guaranty, unless and until such time as the
respective Subsidiary is released from all of its obligations under its Global
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Global Subsidiaries Guaranty” shall have the meaning provided in
Section 6.13(a) and shall include any counterpart thereof and any other
substantially identical guaranty executed and delivered by any Domestic
Subsidiary, Mexican Subsidiary, Brazilian Subsidiary and Dutch Subsidiary of the
U.S. Borrower pursuant to Sections 9.12 or 9.13.

“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any synthetic lease financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party or applicant in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation,
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee (without giving effect
to any rights of indemnification, contribution or subrogation), unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Guaranteed Creditors” shall mean and include each of the Agents, the Collateral
Agent, the Lenders and each Person (other than any Credit Party or any of its
Subsidiaries) party to any Post Petition Swap Agreement or Post Petition Cash
Management Arrangement to the extent that such Person constitutes a Secured
Creditor under any of the Security Documents.

 

16



--------------------------------------------------------------------------------

“Guarantors” shall mean and include Holdings, the U.S. Borrower and each
Subsidiary Guarantor.

“Guaranty” and “Guaranties” shall mean and include the Holdings Guaranty, the
U.S. Borrower’s Guaranty and each Subsidiaries Guaranty.

“Hazardous Materials” shall mean (i) all petroleum products or byproducts and
all other petroleum hydrocarbons, coal ash, radon gas, asbestos or
asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (ii) all chemicals, materials, substances or wastes that are
prohibited, limited or regulated by or pursuant to any Environmental Law.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Holdings Guaranteed Obligations” shall mean (i) the principal and interest on
each Note issued to each Lender, and all Loans made, under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of the Borrowers (or any of them) to each Lender, each Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document and the
due performance and compliance by each Borrower with all the terms, conditions
and agreements contained in this Agreement and each other Credit Document to
which it is a party and (ii) all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of the U.S. Borrower or any of its Subsidiaries owing under
any Post Petition Swap Agreement or Post Petition Cash Management Arrangements
entered into by the U.S. Borrower or any of its Subsidiaries with any Guaranteed
Creditor so long as such Guaranteed Creditor participates in such Post Petition
Swap Agreement, and their subsequent assigns, if any, whether now in existence
or hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

“Holdings Guaranteed Party” shall mean each Borrower and each Subsidiary of
Holdings party to any Post Petition Swap Agreement or any Post Petition Cash
Management Arrangements with any Secured Creditor.

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 14.

“Immaterial Subsidiary” means, as of the date of determination, each of
Holdings’ Subsidiaries that as of such time is not a Credit Party and has
consolidated assets with a book value of US$1,000,000 or less and which has
consolidated revenues of US$1,000,000 for the most recently ended period of four
consecutive fiscal quarters.

“Incremental Facility” shall have the meaning provided in the Preliminary
Statements.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(d).

“Incremental Term Loan Borrower” shall mean (x) the U.S. Borrower, with respect
to U.S. Borrower Incremental Term Loans, (y) the Canadian Borrower, with respect
to Canadian Borrower Incremental Term Loans and (z) the Additional Foreign
Borrower, with respect to Additional Foreign Borrower Incremental Term Loans.

 

17



--------------------------------------------------------------------------------

“Incremental Term Loan Borrowing Date” shall mean the date on which Incremental
Term Loans are incurred pursuant to Section 2.01(d), which date shall be the
date of the effectiveness of the respective Incremental Term Loan Commitment
Agreement pursuant to which such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, the commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on the Incremental Term Loan Borrowing Date, in such amount as agreed to by such
Lender in the respective Incremental Term Loan Commitment Agreement delivered
pursuant to Section 2.15, as the same may be terminated pursuant to Sections
4.03 and/or 11.

“Incremental Term Loan Commitment Agreement” shall mean the Incremental Term
Loan Commitment Agreement in the form of Exhibit O (appropriately completed)
executed in accordance with Section 2.15.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of the Incremental Term Loan Commitment on the Incremental Term Loan
Borrowing Date, the satisfaction of each of the following conditions: (v) no
Default or Event of Default then exists or would result therefrom; (w) the
delivery by the relevant Credit Parties of such technical amendments,
modifications and/or supplements to the respective Security Documents as are
reasonably requested by the Administrative Agent to ensure that the additional
Obligations to be incurred pursuant to the Incremental Term Loan Commitments are
secured by, and entitled to the benefits of, the relevant Security Documents;
(x) the delivery by the U.S. Borrower to the Administrative Agent of an
officer’s certificate executed by an Authorized Officer of the U.S. Borrower
certifying as to compliance with preceding clause (v); (y) the satisfaction of
all other conditions precedent that may be set forth in the respective
Incremental Term Loan Commitment Agreement and (z) the completion by the Credit
Parties of such other actions as the Administrative Agent may reasonably request
in connection with the provision of the Incremental Term Loan Commitment
(including, without limitation, delivery of officers’ certificates, resolutions,
evidence of good standing and reasonably satisfactory opinions of counsel).

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.15(b).

“Incremental Term Loan Maturity Date” shall mean the final maturity date set
forth for Incremental Term Loans in the Incremental Term Loan Commitment
Agreement relating thereto.

“Incremental Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(b).

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such

 

18



--------------------------------------------------------------------------------

Person in respect of the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all obligations of others secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of the obligations of others (to the extent
such obligations would constitute “Indebtedness” pursuant to the other clauses
of this definition), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit and letters of guaranty, (j) the
amount of any Permitted Securitizations of such Person and (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Initial Borrowing Date” shall mean the date of the Borrowing of Term Loans
under Sections 2.01(a) and (b) on or after the Interim Order Entry Date.

“Initial Equity Investors” shall mean Cypress Merchant Banking Partners II L.P.,
Cypress Merchant Banking II C.V., 55th Street Partners II L.P., Cypress
Side-by-Side LLC, GS Capital Partners 2000, L.P., GS Capital Partners 2000
Offshore, L.P., GS Capital Partners 2000 GmbH & Co. KG, GS Capital Partners 2000
Employee Fund, L.P. and Goldman Sachs Direct Investment Fund 2000, L.P.

“Initial Facility” shall have the meaning provided in the Preliminary
Statements.

“Initial Order” shall mean the initial order granted by the Canadian Court on
August 4, 2009 upon an application made by the Canadian Borrower pursuant to the
CCAA, in form and substance satisfactory to the sole discretion of the Required
Lenders, as such order may be amended, restated, supplemented or modified from
time to time with the consent of the Required Lenders in their sole discretion
and in form and substance satisfactory to the sole discretion of the Required
Lenders.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by Holdings or any Subsidiary
of Holdings to Holdings or any other Subsidiary of Holdings.

“Intercompany Note” shall mean a promissory note evidencing intercompany loans
made pursuant to Section 10.04(e), in each case duly executed and delivered
substantially in the form of Exhibit L, with blanks completed in conformity
herewith (or such other form as may be approved by the Administrative Agent or
the Required Lenders).

“Intercompany Scheduled Existing Indebtedness” shall have the meaning provided
in Section 8.18.

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 6.26(b).

 

19



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.09.

“Interim Order” shall mean the interim order, in form and substance acceptable
to the Required Lenders in their sole discretion, (I) authorizing Debtors (A) to
obtain post-petition financing pursuant to 11 U.S.C. §§ 105, 361, 362,
364(c)(1), 364(c)(2), 364(c)(3)(1) and 364(e) and (B) to utilize cash collateral
pursuant to 11 U.S.C. § 363, (II) granting adequate protection to prepetition
secured parties pursuant to 11 U.S.C. §§ 361, 362, 363 and 364 and (III)
scheduling a final hearing pursuant to Bankruptcy Rules 4001(b) and (c) entered
by the Bankruptcy Court on or about the date hereof).

“Interim Order Entry Date” shall mean later of the date of the Bankruptcy
Court’s entry of the Interim Order and the Canadian Court’s entry of the Initial
Order.

“Investment” shall have the meaning provided in the preamble to Section 10.04.

“Joint Lead Arrangers” shall mean DBSI and General Electric Capital Corporation,
each in their capacities as Joint Lead Arrangers and Book Runners.

“Judgment Currency” shall have the meaning provided in Section 13.23(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.23(a).

“Lazard” shall have the meaning provided in Section 9.18.

“Lazard Engagement Letter” shall have the meaning provided in Section 6.17.

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean and include each financial institution with a Commitment
listed on Schedule 1 (as amended from time to time), as well as any Person that
becomes a “Lender” hereunder pursuant to Sections 2.13, 2.15 and/or 13.04(b).
Unless the context otherwise requires, each reference in this Agreement to a
Lender includes each lending office (including any Affiliate of the respective
Lender) of the respective Lender designated from time to time pursuant to
Section 2.12. For the avoidance of doubt, neither Holdings, nor any of its
Subsidiaries, nor any of their respective Affiliates (including any Permitted
Holder that owns 5% or more of the Equity Interests of Holdings) shall become a
Lender.

“Lender Advisors” shall mean Capstone Advisory Group LLC and Houlihan Lokey
Howard & Zukin Capital, Inc. as financial advisors to the Lenders, and other
consultants for the Lenders.

 

20



--------------------------------------------------------------------------------

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender to make available its portion of any
Borrowing, (ii) such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (iii) such Lender having notified the Administrative Agent and/or any
Credit Agreement Party (x) that it does not intend to comply with its
obligations under Sections 2.01 in circumstances where such non-compliance would
constitute a breach of such Lender’s obligations thereunder or (y) of the events
described in preceding clause (ii), (iv) any Affiliate of such Lender that has
Control of such Lender having been deemed insolvent or having become the subject
of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (v) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, or (vi) any default by such Lender with respect to
its obligations under any other credit facility to which it is a party and which
the Administrative Agent believes in good faith has occurred and is continuing.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or other), security
trust, deemed trust, charge, preference, priority or other security agreement of
any kind or nature whatsoever (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC, PPSA or any
similar recording or notice statute, and any lease having substantially the same
economic effect as the foregoing).

“Loan” shall mean each Tranche A Term Loan, each Tranche B Term Loan, each
Tranche C Term Loan and each Incremental Term Loan.

“Local Law Pledge Agreement” shall have the meaning provided in Section 6.14(f).

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Management Agreements” shall have the meaning provided in Section 6.17.

“Margin Regulations” shall mean, collectively, Regulation T, Regulation U and
Regulation X.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any event, development or circumstance that
has had, or could reasonably be expected to have, a material adverse effect on
(i) the business, assets, liabilities, condition (financial or otherwise) or
results of operations or prospects of Holdings, the Borrowers and their
respective Subsidiaries, taken as a whole, (ii) the ability of any Credit Party
to perform any of its material obligations under any Credit Document or
(iii) the validity or enforceability of any of the Credit Documents or the
rights and remedies of the Agents and the Lenders hereunder or thereunder.

“Material Contract” shall mean any contract the loss of which, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Post Petition Swap Agreements (if any), of
any one or more of Holdings, the Borrowers and the Subsidiaries of the U.S.
Borrower in an aggregate principal amount exceeding U.S.$10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the U.S. Borrower or any Subsidiary of the U.S. Borrower in
respect of any Post Petition Swap Agreements (if any) at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the U.S.
Borrower or such Subsidiary would be required to pay if such Post Petition Swap
Agreement were terminated at such time.

“Material Subsidiary” means, as of the date of determination, each of Holdings’
Subsidiaries that as of such time is not an Immaterial Subsidiary.

“Maturity Date” shall mean the date that is the earliest of (a) the date that is
364 days after the Interim Order Entry Date, (b) the Consummation Date, (c) the
date that is 30 days after the Interim Order Entry Date if the Final Order Entry
Date shall not have occurred by such date and (d) the date of the acceleration
of the Loans under Section 11; provided that, so long as no Default or Event of
Default shall have occurred and be continuing as of the then-current Maturity
Date or would result therefrom, the Maturity Date may be extended by 90 days at
the option of the Borrowers and with the prior consent of the Required Lenders,
so long as the Borrowers shall pay a fee on the date of such extension to the
Administrative Agent for the account of the Lenders equal to 1.00% of the sum of
the then outstanding Loans plus the unused Commitments in effect immediately
prior to giving effect to such extension.

“Mediofactor Facility” shall mean, collectively, (1) the factoring agreement
dated July 6, 2005 by and between Metzeler Automotive Profile Systems Italy SPA
and Intesa Mediofactoring in regards to the accounts receivable of debtor
Pinifarina SPA C.F., and (2) the factoring agreement dated July 6, 2005 by and
between Metzeler Automotive Profile Systems Italy SPA and Intesa Mediofactoring
in regards to the accounts receivable of debtors Case New Holland Italia SPA,
Fornitek - SRL, Industria Manifatturiera Articoli Tecnici, Italcab SRL, Plastal
SPA, Rieter Automotive Fimit SPA, SV Gomma SRL, Siac SPA and Siccom Societa a
Responsabilita’ Limitata.

“Mexican Amendment to the Equity Interest Pledge Agreement” shall mean the
Amendment to the Equity Interests Pledge Agreement delivered pursuant to
Section 6.15(d), among Cooper-Standard Automotive Inc., Cooper-Standard
Automotive Fluid Systems Mexico Holding LLC, CSA Services Inc., Cooper-Standard
Automotive de México, S.A. de C.V., Cooper-Standard Automotive FHS Inc. and
Cooper-Standard Automotive Fluid Systems de México, S. de R.L. de C.V., as
pledgors, DBTCA, as collateral agent for the Prepetition Lenders, as pledgee and
the Collateral Agent, as pledgee, pursuant to which, among other things, the
parties thereto shall amend the Mexican Equity Interest Pledge Agreement, to
incorporate the Collateral Agent as pledgee and the Holdings Guaranteed
Obligations as part of the obligations guaranteed by the first priority Lien and
security interest granted by the pledgors, over their respective Mexican Pledged
Equity Interests, in favor of DBTCA, as collateral agent for the Prepetition
Lenders and the Collateral Agent, acting in the name and for the benefit of the
Secured Creditors, as pledgees, in form and substance satisfactory to the
Required Lenders.

“Mexican Collateral” shall mean the Mexican Real Estate Properties, the Mexican
Pledged Equity Interests, and all other Mexican Property that, in accordance
with the Mexican Security Agreements, from time to time is subject to any Lien
in favor of the Mexican Collateral Agent or the Collateral Agent, as the case
may be.

 

22



--------------------------------------------------------------------------------

“Mexican Equity Interests Pledge Agreement” shall mean the Amended and Restated
Pledge Agreement dated February 15, 2005 (as amended and restated on
February 15, 2008), among Cooper-Standard Automotive Inc., Cooper-Standard
Automotive Fluid Systems Mexico Holding LLC, CSA Services Inc., Cooper-Standard
Automotive de México, S.A. de C.V., Cooper-Standard Automotive FHS Inc., and
Cooper-Standard Automotive Fluid Systems de México, S. de R.L. de C.V., as
pledgors, Deutsche Bank Trust Company Americas, as collateral agent for the
Prepetition Lenders, as pledgee, pursuant to which the pledgors created a first
priority pledge and security interest over the Mexican Pledged Equity Interests
in favor of DBTCA as collateral agent for the Prepetition Lenders, as pledgee,
to guaranty the payment obligations derived from the Prepetition Facility.

“Mexican Credit Party” shall mean each Mexican Subsidiary.

“Mexican Floating Lien Pledge Agreement” shall mean each Mexican Floating Lien
Pledge Agreement (Contrato de Prenda sin Transmisión de Posesión) delivered
pursuant to Section 6.15(d)(iii), among each respective Mexican Credit Party, as
pledgors and the Collateral Agent, as pledgee, acting in the name and for the
benefit of the Collateral Agent, pursuant to which each respective Mexican
Credit Party created a first priority pledge and security interest over their
respective Mexican Property, in form and substance satisfactory to the Required
Lenders.

“Mexican Pledged Equity Interests” shall mean Equity Interests representing the
capital stock of the Mexican Credit Parties pledged pursuant to the Mexican
Security Agreements.

“Mexican Property” shall mean with respect to any Mexican Subsidiary, any
property, rights or revenues, or interest therein (other than the Mexican Real
Estate Properties), owned by such Mexican Subsidiary.

“Mexican Real Estate Properties” shall mean with respect to any Mexican Credit
Party, any real estate property located in Mexico owned by such Mexican Credit
Party.

“Mexican Security Agreements” shall mean and include the Mexican Floating Lien
Pledge Agreement, the Mexican Security Trust Agreement and the Mexican Equity
Interests Pledge Agreement (as amended by the Mexican Amendment to the Equity
Interests Pledge Agreement), and each pledge or other security agreement entered
into pursuant to the terms of this Agreement and governed by the laws of Mexico.

“Mexican Security Trust Agreement” shall mean the Irrevocable Transfer of Title
and Security Trust Agreement (Contrato de Fideicomiso Irrevocable Translativo de
Dominio y de Garantía) delivered pursuant to Section 6.15(d)(ii), among each of
the Mexican Credit Parties that own Mexican Real Estate Property, as settlors,
the Collateral Agent, as first place beneficiary, and the Mexican Security
Trustee, in such capacity, pursuant to which each of the applicable Mexican
Credit Parties shall create a first priority Lien and security interest over the
Mexican Real Estate Properties, in form and substance satisfactory to the
Required Lenders.

“Mexican Security Trustee” shall mean a Mexican financial institution acting as
security trustee for purposes of the Mexican Security Trust Agreement.

“Mexican Subsidiary” shall mean each Subsidiary of Holdings incorporated or
organized in Mexico.

 

23



--------------------------------------------------------------------------------

“Minimum Borrowing Amount” shall mean U.S.$5,000,000.

“Monitor” means the monitor appointed pursuant to the Initial Order, being RSM
Richter Inc.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean each mortgage, debenture (together with a debenture
delivery agreement), deed of trust or deed to secure debt required to be
delivered with respect to any Real Property pursuant to the terms of this
Agreement, together with any assignment of leases and rents to be executed in
connection therewith (as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof).

“Mortgage Policy” shall mean each mortgage title insurance policy (and all
endorsements thereto) for each Mortgaged Property required to be delivered
pursuant to this Agreement.

“Mortgaged Property” shall mean each Real Property owned by Holdings or any of
its Subsidiaries and required to be mortgaged pursuant to this Agreement.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA that is established or maintained in the United
States of America.

“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event including, without limitation (i) any cash
received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty event, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event and (ii) the
amount of all taxes paid (or reasonably estimated to be payable) that are
directly attributable to such event (as determined reasonably and in good faith
by an Authorized Officer) or would result therefrom.

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-U.S. Borrower” means any Borrower that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code).

“Note” shall mean each Tranche A Term Note, each Tranche B Term Note, each
Tranche C Term Note and each Incremental Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at 60
Wall Street, MS NYC60-4305, New York, NY 10005-2858, or such other office as the
Administrative Agent may designate in writing to Holdings and the Lenders from
time to time.

 

24



--------------------------------------------------------------------------------

“Obligation Currency” shall have the meaning provided in Section 13.23(a).

“Obligations” shall mean all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party and its Subsidiaries
arising under any Credit Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (b) obligations of
any Borrower or any Credit Party arising under any Post Petition Swap Agreement
or any Post Petition Cash Management Arrangement. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and of their Subsidiaries to the extent they have obligations
under the Credit Documents) include (i) the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any Credit Party or Subsidiary
under any Credit Document and (ii) the obligation of any Credit Party or
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Credit Party or such Subsidiary to the extent originally payable by that Credit
Party or Subsidiary.

“Operating Forecast” shall have the meaning provided in Section 9.17(a) and be
in form and substance reasonably satisfactory to the Required Lenders.

“Orders” shall mean, collectively, the Interim Order, the Initial Order, the
Final Order and any Other CCAA Order.

“Other Auto Supplier Support Program Requirements” shall mean, as to any sale of
Receivables and Related Assets by the U.S. Borrower or any of its Subsidiaries
to a Program SPV pursuant to an Auto Supplier Support Transaction, (i) the
applicable Program SPV shall be party to an Auto Supplier Support Program Credit
Agreement (which shall be in full force and effect), (ii) no “Default” or “Event
of Default” under, and as defined, in the Auto Supplier Support Program Credit
Agreement to which such Program SPV is a party shall have occurred and be
continuing, (iii) the Receivables and Related Assets so sold shall constitute
“Eligible Receivables” (as defined in the Auto Supplier Support Program Credit
Agreement to which such Program SPV is a party), (iv) the sale of such
Receivables and Related Assets shall be made in accordance with the relevant
Supplier Purchase Agreement (as defined in the Auto Supplier Support Program
Credit Agreement to which such Program SPV is a party) and (v) the U.S. Borrower
or its relevant Subsidiary shall not be an “Ineligible Supplier” (as defined in
the Auto Supplier Support Program Credit Agreement to which such Program SPV is
a party).

“Other CCAA Order” shall mean each order, that is in form and substance
acceptable to the Required Lenders in their sole discretion, issued by the
Canadian Court in the Canadian Case other than the Initial Order that could not
reasonably be expected to have an adverse effect on the Lenders, as each such
Order may be amended restated, supplemented or modified from time to time with
the consent of the Required Lenders in their sole discretion.

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, MS NYC60-4305, New York, NY 10005-2858, or such other office as the
Administrative Agent may designate in writing to Holdings and the Lenders from
time to time.

 

25



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 5002 of ERISA, or any successor thereto.

“Permitted Credit Protection Transaction” shall mean any transaction or series
of transactions entered into by the U.S. Borrower or any of its Subsidiaries in
connection with the Auto Supplier Support Program pursuant to which it sells
Receivables payable by any Qualifying OEM and all Related Assets to a Program
SPV established by such Qualifying OEM in exchange for a “payment right” from
such Program SPV in an amount equal to the face amount of the Receivables so
sold less any discount; provided that (1) the discount shall not exceed 2.0% of
the face amount of the Receivables so sold, (2) no other commissions, fees or
charges shall be payable by the U.S. Borrower or any of its Subsidiaries in
connection with any such transaction, (3) such “payment right” shall be due and
payable by the SPV Subsidiary to the U.S. Borrower or its applicable Subsidiary
on the same date the payment on the related Receivable so sold is due from the
Qualifying OEM (or, if earlier, two business days prior to the maturity date of
the Auto Supplier Support Program Credit Agreement to which such Program SPV is
a party) and (4) at the time of such sale, the Other Auto Supplier Support
Program Requirements are satisfied.

“Permitted Encumbrances” shall mean:

(a) Liens imposed by law for taxes, rates, assessments or other governmental
charges or levies the payment of which is not yet due, or for which installments
have been paid based on reasonable estimates pending final assessments, or if
due, the validity of which is being contested in accordance with Section 9.05
and for which reserves have been taken in accordance with and to the extent
required by U.S. GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ and other like Liens imposed by law (including Liens of customs and
revenue authorities to secure customs duties in connection with the importation
of goods), arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being contested in accordance
with Section 9.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 11;

(f) easements, zoning restrictions, rights-of-way, licenses, permits,
reservations, covenants, servitudes, and rights in the nature of easements
(including, without limiting the generality of the foregoing, licenses,
easements, rights-of-way and rights in the nature of easements for sidewalks,
public ways, sewers, drains, gas, steam and water mains or electric light and
power, or telephone and telegraph conduits, poles, wires and cables) and land
use and building restrictions, by-laws, regulations and ordinances of federal,
provincial, regional, state, municipal and other Governmental Authorities, minor
defects or irregularities of title and other similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the U.S. Borrower or any Subsidiary of the U.S. Borrower;

 

26



--------------------------------------------------------------------------------

(g) landlords’ and lessors’ and other like Liens in respect of rent not in
default or being reasonably contested and the rights of any tenant, occupant or
licensee under any lease, occupancy agreement or license which do not materially
impair the use of the real property subject thereto for the purpose for which it
is used by that Person;

(h) reservations, limitations, provisos and conditions expressed in any original
grant from the Crown or other grant of real or immovable property, or interests
therein; and

(i) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit acquired by that Person or by
any statutory provision to terminate any such lease, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holder” shall mean (i) any Initial Equity Investor and any Affiliate
of any Initial Equity Investor that is neither an operating company nor a
company controlled by an operating company and (ii) any general partner of any
of the foregoing.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than U.S.$500,000,000;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and

(e) money market funds that comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, substantially all of whose assets are
invested in investments of the type described in clauses (a) through (d) above.

 

27



--------------------------------------------------------------------------------

“Permitted Joint Venture” shall mean any joint venture listed on Schedule 1-A
(a) in which the U.S. Borrower or any Subsidiary of the U.S. Borrower, together
with any other Subsidiary of the U.S. Borrower, holds Equity Interests that
represents 50% or less of the ordinary voting power and aggregate equity value
represented by the issued and outstanding Equity Interests in such joint venture
and (b) that is engaged in a business permitted under Section 10.03(b),
including the Existing Joint Ventures.

“Permitted Liens” shall have the meaning provided in Section 10.02.

“Permitted Quick Pay Sale” shall mean any transaction or series of transactions
entered into by the U.S. Borrower or any of its Subsidiaries in connection with
the Auto Supplier Support Program pursuant to which it sells Receivables payable
by any Qualifying OEM and all Related Assets to a Program SPV established by
such Qualifying OEM in exchange for cash consideration (payable not later than
four business days following such sale) in an amount equal to the face amount of
the Receivables so sold less any discount; provided that (i) the discount shall
not exceed 3% of the face amount of the Receivables so sold, (ii) no other
commissions, fees or charges shall be payable by the U.S. Borrower or any of its
Subsidiaries in connection with any such transaction, (iii) the sum of the face
amount of the Receivables offered for sale but for which payment has not yet
been received (and intended to qualify as “Permitted Quick Pay Sales” pursuant
to this definition) shall not exceed U.S.$50,000,000 in the aggregate
outstanding at any given time and (iv) at the time of such sale, the Other Auto
Supplier Support Program Requirements are satisfied.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by any Foreign Subsidiary (other than the Canadian
Credit Parties) of the U.S. Borrower pursuant to which it may sell, convey,
contribute to capital or otherwise transfer (which sale, conveyance,
contribution to capital or transfer may include or be supported by the grant of
a security interest) Receivables or interests therein and all collateral
securing such Receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such Receivables, any guarantees, indemnities, warranties or other obligations
in respect of such Receivables, any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to such Receivables and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”) (i) to a trust, partnership, corporation or
other Person (other than the U.S. Borrower or any Subsidiary of the U.S.
Borrower, other than a SPE Subsidiary), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (ii) directly to one or more
investors or other purchasers (other than the U.S. Borrower or any Subsidiary of
the U.S. Borrower), it being understood that a Permitted Securitization may
involve (A) one or more sequential transfers or pledges of the same Receivables
and Related Assets, or interests therein (such as a sale, conveyance or other
transfer to an SPE Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the SPE
Subsidiary), and all such transfers, pledges and Indebtedness incurrences shall
be part of and constitute a single Permitted Securitization, and (B) periodic
transfers or pledges of Receivables and/or revolving transactions in which new
Receivables and Related Assets, or interests therein, are transferred or pledged
upon collection of previously transferred or pledged Receivables and Related
Assets, or interests therein, provided that (x) any such transactions shall
provide for recourse to such Foreign Subsidiary of the U.S. Borrower (other than
any SPE Subsidiary) or the U.S. Borrower (as applicable) only in respect of the
cash flows in respect of such Receivables and Related

 

28



--------------------------------------------------------------------------------

Assets and to the extent of other customary securitization undertakings in the
jurisdiction relevant to such transactions and (y) the aggregate amount of all
such transactions constituting “Permitted Securitizations” shall not exceed
U.S.$75,000,000 at any time outstanding. The “amount” or “principal amount” of
any Permitted Securitization shall be deemed at any time to be (1) the aggregate
principal, or stated amount, of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Securitization, in each case
outstanding at such time, or (2) in the case of any Permitted Securitization in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of Receivables less the amount of collections
received by the U.S. Borrower or any Subsidiary of the U.S. Borrower in respect
of such Receivables and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest. Each Lender authorizes
each of the Administrative Agent and Collateral Agent to enter into an
intercreditor agreement in respect of each Permitted Securitization from time to
time in effect and to take all actions it deems appropriate or necessary in
connection with any such intercreditor agreement. Notwithstanding the foregoing,
in no event shall any Auto Supplier Support Transaction constitute (or qualify
as) a “Permitted Securitization”.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Petition Date” shall have the meaning specified in the Preliminary Statements.

“Plan” shall mean any employee pension benefit plan established or maintained in
the United States of America subject to the provisions of Title IV or
Section 302 of ERISA or Section 412 of the Code, and in respect of which
Holdings or a Subsidiary of Holdings or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” shall have the meaning provided in Section 11(x).

“Plan Termination Event” shall have the meaning provided in Section 11(l).

“Pledge Agreement Collateral” shall mean all U.S. Pledge Agreement Collateral
and all other Equity Interests or other property similar to that pledged (or
purported to have been pledged) pursuant to the U.S. Pledge Agreement which is
pledged (or purported to be pledged) pursuant to one or more Canadian Pledge
Agreements, Local Law Pledge Agreements, other Foreign Security Documents or
Additional Security Documents.

“Pledge Agreements” shall mean the U.S. Pledge Agreement and each Foreign Pledge
Agreement.

 

29



--------------------------------------------------------------------------------

“Post Petition Cash Management Arrangements” shall mean any agreement or
arrangement entered into after the Petition Date with Bank of America, N.A. (or
its Affiliates) or other Secured Creditors providing for treasury, depository
and/or cash management services (including corporate credit card services) or
any automated clearing house transfer services (including customary overdraft
lines), to the extent the payment obligations of the U.S. Borrower and its
Subsidiaries under all such agreements or arrangements do not exceed (i) in the
case of such agreements or arrangements entered into with Bank of American, N.A.
(or its Affiliates), U.S.$5,500,000 in the aggregate at any time outstanding or
(ii) in the case of all other agreements or arrangements entered into with other
Secured Creditors, U.S.$2,500,000 in the aggregate at any time outstanding.

“Post Petition Swap Agreement” shall mean any Swap Agreement entered into after
the Petition Date with a Lender.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder and any other personal property security legislation and
applicable regulations of any other province or territory of Canada where a
Canadian Credit Party has, from time to time, tangible personal property, in
each case, as may be amended from time to time and includes any successor
legislation.

“Preferred Equity” as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common stock of such Person) of any
class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to Equity Interests of
any other class of such Person.

“Prepetition Agent” shall mean Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent under the Prepetition Facility.

“Prepetition Facility” shall mean that certain Credit Agreement, dated as of
December 23, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, including by that certain First Amendment and Consent to Credit
Agreement, dated February 1, 2006, that certain Second Amendment to Credit
Agreement, dated July 26, 2007, that certain Third Amendment and Waiver to
Credit Agreement, dated December 18, 2008, that certain Fourth Amendment to
Credit Agreement, dated May 15, 2009 and that certain Fifth Amendment to the
Credit Agreement, dated July 14, 2009), among Holdings, Cooper-Standard
Automotive Inc., Cooper-Standard Automotive Canada Limited, Cooper-Standard
Automotive International Holdings B.V. (f/k/a Steffens Beheer BV), the “Lenders”
(as defined therein) from time to time party thereto, the Prepetition Agent, as
administrative agent for the “Lenders” and the other agents party thereto.

“Prepetition Facility Amendment” shall mean that certain Fifth Amendment and
Consent to Credit Agreement dated as of July 14, 2009, between Holdings,
Cooper-Standard Automotive Inc., Cooper-Standard Automotive Canada Limited,
Cooper-Standard Automotive International Holdings B.V. (f/k/a Steffens Beheer
BV), the lenders party thereto and the Prepetition Agent.

“Prepetition Lenders” shall mean the “Lenders” (as defined therein) under the
Prepetition Facility.

“Prepetition Loan Documents” shall mean the Prepetition Facility and the “Credit
Documents” as defined in the Prepetition Facility.

 

30



--------------------------------------------------------------------------------

“Prepetition Obligations” shall mean the “Obligations” as defined in the
Prepetition Facility.

“Prepetition Security Documents” shall mean the “Security Documents” as defined
in the Prepetition Facility.

“Prime Lending Rate” shall mean the rate which DBTCA (or another bank of
recognized standing reasonably selected by the Administrative Agent) announces
from time to time as its prime lending rate to commercial borrowers in the
United States (in the case of Base Rate Loans to the U.S. Borrower) or Canada
(in the case of Base Rate Loans to the Canadian Borrower), as the case may be,
the Prime Lending Rate to change when and as such prime lending rate changes.
The Prime Lending Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. DBTCA may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Priority Payables” means, with respect to any Person, any amount payable by
such Person solely to the extent that it is secured by a Lien which ranks or is
capable of ranking prior to or pari passu with the Liens created by the Security
Documents, including amounts which are owing for wages, vacation pay, severance
pay, employee deductions, sales tax, excise tax, tax payable pursuant to Part IX
of the Excise Tax Act (Canada) (net of GST input credits), income tax, workers
compensation, government royalties, pension fund obligations, Canada Pension
Plan obligations and overdue taxes.

“Program SPV” shall mean (i) GM Supplier Receivables, LLC, a Delaware limited
liability company, (ii) Chrysler Receivables SPV LLC, a Delaware limited
liability company and (iii) any other special purpose, bankruptcy remote,
vehicle established by a Qualifying OEM in connection with an Auto Supplier
Support Program.

“Qualified Preferred Stock” shall mean Preferred Equity of Holdings that (a) is
issued at an aggregate purchase price no less than its aggregate liquidation
preference, (b) does not require any payment of dividends (other than in
additional shares of such preferred stock) prior to the date that is one year
after the Maturity Date, (c) is not mandatorily redeemable pursuant to a sinking
fund obligation or otherwise prior to the date that is one year after the
Maturity Date, (d) contains no maintenance covenants, other covenants materially
adverse to the Lenders or remedies (other than voting rights and increases in
pay-in-kind dividends) and (e) is convertible only into common equity of
Holdings or securities that would constitute Qualified Preferred Stock.

“Qualifying OEM” shall mean any original equipment manufacturer taking part in
the Auto Supplier Support Program, including, without limitation, General Motors
Corporation, a Delaware corporation, and Chrysler, LLC, a Delaware limited
liability company.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

31



--------------------------------------------------------------------------------

“Receivables” shall mean accounts receivable (including all rights to payment
created by or arising from the sales of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of chattel paper)
and whether or not earned by performance).

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any insurance or condemnation proceeds payable (i) by reason of theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries and (iii) under any
policy of insurance required to be maintained under Section 9.07.

“Register” shall have the meaning provided in Section 13.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Proceeds received by Holdings or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 5.02(c) or (e) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by an Authorized
Officer stating that no Event of Default has occurred and is continuing and that
the U.S. Borrower (directly or indirectly through a Wholly-Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Proceeds of an
Asset Sale or Recovery Event in the business of the U.S. Borrower and its
Subsidiaries (it being understood that any portion of such Net Proceeds not used
as aforesaid shall be subject to the mandatory prepayment requirements of
Sections 5.02(c) and (e)).

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the business of the U.S. Borrower and its Subsidiaries.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date occurring 180 days after such Reinvestment
Event and (b) the date on which the U.S. Borrower shall have determined not to,
or shall have otherwise ceased to, acquire or repair assets useful in the
business of the U.S. Borrower and its Subsidiaries with all or any portion of
the relevant Reinvestment Deferred Amount.

 

32



--------------------------------------------------------------------------------

“Related Assets” shall have the meaning provided in the definition of Permitted
Securitization.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Required Appraisal” shall have the meaning provided in Section 9.13(d).

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Loans (or, if prior to the occurrence of the Credit
Events on the Initial Borrowing Date, whose Tranche A Term Loan Commitments and
Tranche B Term Loan Commitments) as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Loans (or if prior
to the occurrence of the Credit Events on the Initial Borrowing Date, the sum of
all Tranche A Term Loan Commitments and Tranche B Term Loan Commitments) of
Non-Defaulting Lenders at such time.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Restricted” shall mean, when referring to cash or Permitted Investments of the
U.S. Borrower or any of its Subsidiaries, that such cash or Permitted
Investments (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the U.S. Borrower or of any such Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder), (ii) are subject to any Lien in favor of any Person other than the
Collateral Agent for the benefit of the Secured Creditors or (iii) are not
otherwise generally available for use by the U.S. Borrower or such Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings, any Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Borrower or any Subsidiary.

 

33



--------------------------------------------------------------------------------

“Restructuring Charges” shall mean charges in respect of restructurings, plant
closings, headcount reductions or other similar actions, including severance
charges in respect of employee terminations.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill,
Inc.

“Sale and Leaseback Transaction” shall have the meaning provided in
Section 10.06.

“Scheduled Existing Indebtedness” shall mean Third Party Scheduled Existing
Indebtedness and Intercompany Scheduled Existing Indebtedness.

“Scheduled Repayment” shall mean any Tranche A Term Loan Scheduled Repayment,
Tranche B Term Loan Scheduled Repayment, Tranche C Term Loan Scheduled Repayment
and/or Incremental Term Loan Scheduled Repayment, as applicable.

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditor” shall mean each applicable “Secured Creditor”, as defined in
any applicable Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreements” shall mean the U.S. Security Agreement, the Canadian
Security Agreement, the Brazilian Security Agreement, the Dutch Security
Agreements and the Mexican Security Trust Agreement.

“Security Document” shall mean and include each of the Security Agreements, the
Pledge Agreements, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document and all other mortgages, pledge agreements,
security agreements and other security documents entered into from time to time
pursuant to Sections 9.12 and/or 9.13 and/or as required by the Additional
Foreign Borrower Designation Agreement, in each case as the same may be
modified, supplemented or amended from time to time in accordance with the terms
hereof and thereof.

“Shareholders’ Agreements” shall have the meaning provided in Section 6.17.

“SPE Subsidiary” shall mean any Wholly-Owned Subsidiary formed solely for the
purpose of, and that engages only in, one or more Permitted Securitizations.

“Sponsor” shall mean, collectively, The Cypress Group L.L.C. and GS Capital
Partners 2000, L.P.

 

34



--------------------------------------------------------------------------------

“Subsidiaries Guaranty” shall mean and include the Global Subsidiaries Guaranty,
the Canadian Subsidiaries Guaranty and any other guaranty executed and delivered
by any Subsidiary of the U.S. Borrower pursuant to Sections 9.12 and/or 9.13
and/or as required by the Additional Foreign Borrower Designation Agreement.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity (other than a corporation) in which such Person directly or indirectly
through one or more Subsidiaries of such Person, has more than a 50% Equity
Interest at the time.

“Subsidiary Guarantor” shall mean each Subsidiary of Holdings that executes and
delivers any Subsidiaries Guaranty, unless and until such time as the respective
Subsidiary is released from all of its obligations under any relevant
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Superpriority Claim” shall mean a claim against any Debtor in any of the Cases
which is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or any
of its Subsidiaries shall be a Swap Agreement.

“Tax Allocation Agreements” shall have the meaning provided in Section 6.17.

“Tax Distribution” shall mean, in the event that Holdings and the U.S. Borrower
become pass-through or disregarded entities for U.S. federal income tax
purposes, a distribution to Holdings to the extent the proceeds of such
distribution are distributed to the holders of Equity Interests of Holdings in
any taxable year to enable such holders to pay their Tax liability on their
respective shares of cumulative taxable income attributable to Holdings for such
year.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Term Loans” shall mean and include Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans and each Incremental Term Loan.

 

35



--------------------------------------------------------------------------------

“Third Party Scheduled Existing Indebtedness” shall have the meaning provided in
Section 8.18.

“Total Commitment” shall mean, at any time, the sum of the Total Tranche A Term
Loan Commitment, the Total Tranche B Term Loan Commitment, the Total Tranche C
Term Loan Commitment and the Total Incremental Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Tranche A Term Loan Commitment” shall mean, at any time, the sum of the
Tranche A Term Loan Commitments of each of the Lenders with such a Commitment at
such time. The initial amount of the Total Tranche A Term Loan Commitment shall
be U.S.$125,000,000.

“Total Tranche B Term Loan Commitment” shall mean, at any time, the sum of the
Tranche B Term Loan Commitments of each of the Lenders with such a Commitment at
such time. The initial amount of the Total Tranche B Term Loan Commitment shall
be U.S.$50,000,000.

“Total Tranche C Term Loan Commitment” shall mean, at any time, the sum of the
Tranche C Term Loan Commitments of each of the Lenders with such a Commitment at
such time.

“Tranche” shall mean the respective facilities and commitments utilized in
making Loans hereunder (i.e., whether Tranche A Term Loans, Tranche B Term
Loans, Tranche C Term Loans or Incremental Term Loans made pursuant to one or
more tranches designated pursuant to the respective Incremental Term Loan
Commitment Agreements in accordance with the relevant requirements specified in
Section 2.15); provided that in the circumstances contemplated by
Section 2.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans.

“Tranche A Term Loan” shall have the meaning provided in Section 2.01(a).

“Tranche A Term Loan Commitment” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name in Schedule 1 directly below the
column entitled “Tranche A Term Loan Commitment”, as the same may be (i) reduced
pursuant to Section 4.03(c) or (ii) terminated pursuant to Sections 4.03 and/or
11.

“Tranche A Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(b).

“Tranche A Term Note” shall have the meaning provided in Section 2.05(a).

“Tranche A TL Lender” shall mean any Lender with a Tranche A Term Loan
Commitment or outstanding Tranche A Term Loans.

“Tranche B Term Loan” shall mean have the meaning provided in Section 2.01(b).

“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
amount set forth opposite such Lender’s name in Schedule 1 directly below the
column entitled “Tranche B Term Loan Commitment”, as the same may be (i) reduced
pursuant to Section 4.03(c) or (ii) terminated pursuant to Sections 4.03 and/or
11.

 

36



--------------------------------------------------------------------------------

“Tranche B Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(b).

“Tranche B Term Note” shall have the meaning provided in Section 2.05(a).

“Tranche B TL Lender” shall mean any Lender with a Tranche B Term Loan
Commitment or outstanding Tranche B Term Loans.

“Tranche C Term Loan” shall mean have the meaning provided in Section 2.01(c).

“Tranche C Term Loan Commitment” shall mean, with respect to each Lender,
(i) prior to the delivery of an executed Additional Foreign Borrower Designation
Agreement, zero and (ii) after the execution and delivery an Additional Foreign
Borrower Designation Agreement, the amount set forth opposite such Lender’s name
in Schedule 1 to the Additional Foreign Borrower Designation Agreement directly
below the column entitled “Tranche C Term Loan Commitment” (which amount shall
equal such Lender’s pro rata portion (determined as the percentage that the
aggregate of such Lender’s Tranche A Term Loan Commitment and Tranche B Term
Loan Commitment bears to the aggregate Total Tranche A Term Loan Commitment and
Total Tranche B Term Loan Commitment immediately prior to the effectiveness of
such Additional Foreign Borrower Designation Agreement) of the Total Tranche C
Term Loan Commitment as set forth on said Schedule I), in each case as the same
may be terminated pursuant to Sections 4.03 and/or 11.

“Tranche C Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(b).

“Tranche C Term Note” shall have the meaning provided in Section 2.05(a).

“Tranche C TL Lender” shall mean any Lender with a Tranche C Term Loan
Commitment or outstanding Tranche C Term Loans.

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans, (ii) the commencement of the Cases,
(iii) the entering into of the Prepetition Facility Amendment, (iv) all
intercompany loans, equity contributions, repayments of intercompany loans,
dividends, distributions and other intercompany Investments related to the
foregoing and (v) the payment of all fees and expenses in connection with the
foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Unrestricted” shall mean, when referring to cash or Permitted Investments of
the U.S. Borrower or any of its Subsidiaries, that such cash or Permitted
Investments are not Restricted.

“Unscheduled Third Party Indebtedness” shall have the meaning provided in
Section 6.11.

“U.S.” or “United States” shall mean the United States of America.

 

37



--------------------------------------------------------------------------------

“U.S. Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“U.S. Borrower Guaranteed Obligations” shall mean (i) the principal and interest
on each Tranche B Term Note, each Tranche C Term Note, each Incremental Term
Note issued by the Canadian Borrower to each Lender, each Incremental Term Note
issued by the Additional Foreign Borrower to each Lender, each Tranche B Term
Loan, each Tranche C Term Loan, each Incremental Term Loan made to the Canadian
Borrower and each Incremental Term Loan made to the Additional Foreign Borrower,
under this Agreement, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the Canadian Borrower and
the Additional Foreign Borrower to each Lender, each Agent and the Collateral
Agent now existing or hereafter incurred under, arising out of or in connection
with this Agreement or any other Credit Document and the due performance and
compliance by the Canadian Borrower and the Additional Foreign Borrower with all
the terms, conditions and agreements contained in the Credit Documents to which
it is a party and (ii) all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Subsidiary of the U.S. Borrower owing under each Post
Petition Swap Agreement or Post Petition Cash Management Arrangement entered
into by each Subsidiary of the U.S. Borrower with any Guaranteed Creditor so
long as such Guaranteed Creditor participates in such Post Petition Swap
Agreement or Post Petition Cash Management Arrangement, and their subsequent
assigns, if any, whether now in existence or hereafter arising, and the due
performance and compliance with all terms, conditions and agreements contained
therein.

“U.S. Borrower Guaranteed Party” shall mean (i) the Canadian Borrower, (ii) the
Additional Foreign Borrower and (iii) each Subsidiary of the U.S. Borrower party
to any Post Petition Swap Agreement or any Post Petition Cash Management
Arrangement with any Secured Creditor.

“U.S. Borrower’s Guaranty” shall mean the guaranty of the U.S. Borrower pursuant
to Section 15.

“U.S. Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the U.S. Borrower.

“U.S. Cases” shall have the meaning provided in the Preliminary Statements.

“U.S. Credit Party” shall mean Holdings, the U.S. Borrower and each U.S.
Subsidiary Guarantor.

“U.S. Debtors” shall have the meaning provided in the Preliminary Statements.

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to Section 13.23, at the date of
determination). Notwithstanding anything to the contrary contained in this
definition, at any time that a Default or an Event of Default then exists, the
Administrative Agent may revalue the U.S. Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than U.S. Dollars in
its sole discretion.

 

38



--------------------------------------------------------------------------------

“U.S. Dollars”, “Dollars” and the sign “U.S. $” shall each mean freely
transferable lawful money of the United States of America.

“U.S. Finco” shall mean CS Automotive LLC, a limited liability company organized
under the laws of the State of Delaware.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Pledge Agreement” shall have the meaning provided in Section 6.14(a).

“U.S. Pledge Agreement Collateral” shall mean all of the “Collateral” as defined
in the U.S. Pledge Agreement.

“U.S. Security Agreement” shall have the meaning provided in Section 6.15(a).

“U.S. Security Documents” shall mean and include the U.S. Security Agreement,
the U.S. Pledge Agreement, each Mortgage covering a Mortgaged Property located
in the United States or any State or territory thereof and each other Security
Document covering assets of a U.S. Credit Party situated in the United States or
any State or territory thereof.

“U.S. Subsidiary Guarantor” shall mean (i) each Wholly-Owned Domestic Subsidiary
of Holdings as of the Initial Borrowing Date (other than the U.S. Borrower) and
(ii) each other Wholly-Owned Domestic Subsidiary of Holdings created,
established or acquired after the Initial Borrowing Date which executes and
delivers a Global Subsidiaries Guaranty, unless and until such time as the
respective Domestic Subsidiary is released from all of its obligations under its
Global Subsidiaries Guaranty in accordance with the terms and provisions
thereof.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
Person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is not a Domestic Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
Equity Interest at such time.

 

39



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in ERISA.

“Written” (whether lower or upper case) or “in writing” shall mean any form of
written communication or a communication by means of telex, facsimile device,
telegraph or cable.

SECTION 2. Amount and Terms of Credit.

2.01 Commitments.

(a) Tranche A Term Loans. Subject to and upon the terms and conditions set forth
herein, each Lender with a Tranche A Term Loan Commitment severally agrees to
make a term loan (each, a “Tranche A Term Loan” and, collectively, the “Tranche
A Term Loans”) to the U.S. Borrower, which Tranche A Term Loans:

(i) shall be incurred by the U.S. Borrower pursuant to a single drawing on the
Initial Borrowing Date in an aggregate principal amount equal to the lesser of
U.S.$35,000,000 and such other amount as may be approved in the Interim Order
and a single drawing on the Final Borrowing Date in an aggregate principal
amount not exceeding the amount of the Total Tranche A Term Loan Commitment on
such date (determined after giving effect to any reduction thereof on such date
pursuant to Section 4.03(c) but before giving effect to the reduction thereof on
such date pursuant to Section 4.03(b)) minus the aggregate principal amount of
Tranche A Term Loans borrowed on the Initial Borrowing Date, in each case for
the purposes described in Section 9.11(a); provided that, if on or prior to the
Final Borrowing Date (x) an Additional Foreign Borrower Designation Agreement is
not executed and delivered by the U.S. Borrower, the Additional Foreign Borrower
and the Administrative Agent as directed by the Required Lenders or (y) all
conditions set forth therein shall not have been satisfied as determined by the
Required Lenders in their sole discretion, in no event shall the aggregate
principal amount of Tranche A Term Loans made on the Final Borrowing Date plus
the aggregate principal amount of Tranche B Term Loans made on the Final
Borrowing Date exceed U.S.$75,000,000, unless otherwise agreed by the Required
Lenders;

(ii) shall be denominated in U.S. Dollars;

(iii) except as hereafter provided, shall, at the option of the U.S. Borrower,
be incurred and maintained as Base Rate Loans or Eurodollar Loans, provided
that, except as otherwise specifically provided in Section 2.10(b), all Tranche
A Term Loans made as part of the same Borrowing shall at all times consist of
Tranche A Term Loans of the same Type; and

 

40



--------------------------------------------------------------------------------

(iv) shall be made by each Lender in an aggregate principal amount not in excess
of (x) in the case of the Borrowing on the Initial Borrowing Date, the Tranche A
Term Loan Commitment of such Lender on the Initial Borrowing Date (determined
before giving effect to the reduction thereof on such date pursuant to
Section 4.03(b)) and (y) in the case of the Borrowing on the Final Borrowing
Date, the Tranche A Term Loan Commitment of such Lender on the Final Borrowing
Date (determined after giving effect to any reduction thereof on such date
pursuant to Section 4.03(c) but before giving effect to the reduction thereof on
such date pursuant to Section 4.03(b)).

Once repaid, Tranche A Term Loans incurred hereunder may not be reborrowed.

(b) Tranche B Term Loans. Subject to and upon the terms and conditions set forth
herein, each Lender with a Tranche B Term Loan Commitment severally agrees to
make a term loan (each, a “Tranche B Term Loan” and, collectively, the “Tranche
B Term Loans”) to the Canadian Borrower, which Tranche B Term Loans:

(i) shall be incurred by the Canadian Borrower pursuant to a single drawing on
the Initial Borrowing Date in an aggregate principal amount equal to the lesser
of U.S.$15,000,000 and such other amount as may be approved in the Initial Order
and a single drawing on the Final Borrowing Date in an aggregate principal
amount not exceeding the lesser of (A) an amount approved by the Canadian Court
pursuant to an amendment, restatement, supplement or modification to the Initial
Order (or, if applicable, an Other CCAA Order) for a Borrowing by the Canadian
Borrower on the Final Borrowing Date and (B) the amount of the Total Tranche B
Term Loan Commitment on such date (determined after giving effect to any
reduction thereof on such date pursuant to Section 4.03(c) but before giving
effect to the reduction thereof on such date pursuant to Section 4.03(b)) minus
the aggregate principal amount of Tranche B Term Loans borrowed on the Initial
Borrowing Date, in each case for the purposes described in Section 9.11(a);
provided that, if on or prior to the Final Borrowing Date (x) an Additional
Foreign Borrower Designation Agreement is not executed and delivered by the U.S.
Borrower, the Additional Foreign Borrower and the Administrative Agent as
directed by the Required Lenders or (y) all conditions set forth therein shall
not have been satisfied as determined by the Required Lenders in their sole
discretion, in no event shall the aggregate principal amount of Tranche A Term
Loans made on the Final Borrowing Date plus the aggregate principal amount of
Tranche B Term Loans made on the Final Borrowing Date exceed U.S.$75,000,000,
unless otherwise agreed by the Required Lenders;

(ii) shall be denominated in U.S. Dollars;

(iii) except as hereafter provided, shall, at the option of the Canadian
Borrower, be incurred and maintained as Base Rate Loans or Eurodollar Loans,
provided that, except as otherwise specifically provided in Section 2.10(b), all
Tranche B Term Loans made as part of the same Borrowing shall at all times
consist of Tranche B Term Loans of the same Type; and

(iv) shall be made by each Lender in an aggregate principal amount not in excess
of (x) in the case of the Borrowing on the Initial Borrowing Date, the Tranche B
Term Loan Commitment of such Lender on the Initial Borrowing Date (determined
before giving effect to the reduction thereof on such date pursuant to
Section 4.03(b)) and (y) in the case of the Borrowing on the Final Borrowing
Date, the Tranche B Term Loan Commitment of such Lender on the Final Borrowing
Date (determined after giving effect to any reduction thereof on such date
pursuant to Section 4.03(c) but before giving effect to the reduction thereof on
such date pursuant to Section 4.03(b)).

 

41



--------------------------------------------------------------------------------

Once repaid, Tranche B Term Loans incurred hereunder may not be reborrowed.

(c) Tranche C Term Loans. Subject to and upon the terms and conditions set forth
herein, if on or prior to the Final Borrowing Date an Additional Foreign
Borrower Designation Agreement is executed and delivered by the U.S. Borrower,
the Additional Foreign Borrower and the Administrative Agent as directed by the
Required Lenders and all conditions set forth therein shall have been satisfied
as determined by the Required Lenders in their sole discretion, each Lender with
a Tranche C Term Loan Commitment severally agrees to make a term loan (each, a
“Tranche C Term Loan” and, collectively, the “Tranche C Term Loans”) to the
Additional Foreign Borrower, which Tranche C Term Loans:

(i) shall be incurred by the Additional Foreign Borrower pursuant to a single
drawing on the Final Borrowing Date in an aggregate principal amount equal to
the amount of the Total Tranche C Term Loan Commitment on such date (determined
before giving effect to the reduction thereof on such date pursuant to
Section 4.03(b)) for the purposes described in Section 9.11(a);

(ii) shall be denominated in U.S. Dollars;

(iii) except as hereafter provided, shall, at the option of the Additional
Foreign Borrower, be incurred and maintained as Base Rate Loans or Eurodollar
Loans, provided that, except as otherwise specifically provided in
Section 2.10(b), all Tranche C Term Loans made as part of the same Borrowing
shall at all times consist of Tranche C Term Loans of the same Type; and

(iv) shall be made by each Lender in an aggregate principal amount not in excess
of, the Tranche C Term Loan Commitment of such Lender on the Final Borrowing
Date (determined before giving effect to the reduction thereof on such date
pursuant to Section 4.03(b)).

Once repaid, Tranche C Term Loans incurred hereunder may not be reborrowed.

(d) Incremental Term Loans. Subject to and upon the terms and conditions set
forth herein, (i) each Lender with an Incremental Term Loan Commitment for a
given Tranche of Incremental Term Loans severally agrees, to make a term loan
(each, an “Incremental Term Loan” and, collectively, the “Incremental Term
Loans”) to the Incremental Term Loan Borrower for such Tranche, which
Incremental Term Loans:

(i) shall be incurred pursuant to a single drawing for such Tranche on the
applicable Incremental Term Loan Borrowing Date for the purposes described in
Section 9.11(a);

(ii) shall be denominated in U.S. Dollars;

(iii) shall, except as hereinafter provided, at the option of the Incremental
Term Loan Borrower for such Tranche, be incurred and maintained as one Borrowing
of Base Rate Loans or Eurodollar Loans, provided that except as otherwise
specifically provided in Section 2.10(b), all such Incremental Term Loans of a
given Tranche made as part of the same Borrowing shall at all times consist of
Incremental Term Loans of the same Type; and

 

42



--------------------------------------------------------------------------------

(iv) shall not exceed for any such Incremental Term Loan Lender at any time of
any incurrence thereof, the Incremental Term Loan Commitment of such Incremental
Term Loan Lender for such Tranche on the respective Incremental Term Loan
Borrowing Date (before giving effect to the reduction thereof on such date
pursuant to Section 4.03(b)).

Once repaid, Incremental Term Loans may not be reborrowed.

(e) Escrow Arrangement. If on or prior to the Final Borrowing Date, (x) an
Additional Foreign Borrower Designation Agreement is not executed and delivered
by the U.S. Borrower, the Additional Foreign Borrower and the Administrative
Agent as directed by the Required Lenders or (y) all conditions set forth
therein shall not have been satisfied as determined by the Required Lenders in
their sole discretion, an amount equal to U.S.$50,000,000 (the “Escrowed
Amount”) shall be funded on the Final Borrowing Date into an interest-bearing
escrow account pursuant to an escrow agreement executed by the U.S. Borrower,
the Administrative Agent and an escrow agent (which escrow agreement and escrow
agent shall be satisfactory to the Required Lenders; such approval not to be
unreasonably withheld or delayed) (the “Escrow Agreement”) and (i) until the
release of the Escrowed Amount from escrow, the U.S. Borrower or, if specified
by the U.S. Borrower and the Canadian Borrower on or prior to the Final
Borrowing Date and approved by the Canadian Court pursuant to an amendment,
restatement, supplement or modification to the Initial Order (or, if applicable,
an Other CCAA Order), the Canadian Borrower, shall pay an amount equal to the
interest that would be payable on the Escrowed Amount if it were a Eurodollar
Loan hereunder (which amount may be reimbursed by the Additional Foreign
Borrower to the U.S. Borrower or Canadian Borrower, as applicable, upon their
request) and (ii) the Escrowed Amount shall be released from escrow in
accordance with the terms and conditions of the Escrow Agreement (A) to the
Additional Foreign Borrower as a Tranche C Term Loan, upon satisfaction of the
conditions therefor specified in the Additional Foreign Borrower Designation
Agreement, (B) if agreed to by the Required Lenders, to the U.S. Borrower as a
Tranche A Term Loan or, if specified by the U.S. Borrower and the Canadian
Borrower on or prior to the date of such release and approved by the Canadian
Court pursuant to an amendment, restatement, supplement or modification to the
Initial Order (or, if applicable, an Other CCAA Order), to the Canadian Borrower
as a Tranche B Term Loan or (C) to the Administrative Agent for repayment to the
Lenders at any time if so requested by the U.S. Borrower, or automatically on
the 120th day following the Final Borrowing Date if either of the foregoing
releases specified in clauses (A) and (B) have not occurred by such date, it
being understood for the avoidance of doubt that the U.S. Borrower shall pay to
the Administrative Agent for the account of each Lender a fee on such repaid
amounts equal to 1.00% multiplied by such repaid amounts, which fee shall
constitute an Exit Fee for purposes of Section 4.01(c) and for all other
purposes of the Credit Documents.

2.02 Minimum Borrowing Amounts, etc. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable to Borrowings of the respective Type and Tranche of Loans to be made
or maintained pursuant to the respective Borrowing. More than one Borrowing may
be incurred on any day, but at no time shall there be outstanding more than ten
(10) Borrowings of Eurodollar Loans.

 

43



--------------------------------------------------------------------------------

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to make a Borrowing of
Loans hereunder, an Authorized Officer of such Borrower shall give the
Administrative Agent at its Notice Office at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of each Base
Rate Loan and at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of each Eurodollar Loan, provided that any
such notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York time) on such day. Each such written notice or
written confirmation of telephonic notice (each, a “Notice of Borrowing”),
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall be given by or on behalf of the respective Borrower in the form of Exhibit
A-1, appropriately completed to specify: (i) the aggregate principal amount of
the Loans to be made pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the respective Borrowing shall
consist of Tranche A Term Loans, Tranche B Term Loans, Tranche C Term Loans or
Incremental Term Loans, (iv) in the case of Incremental Term Loans, the Borrower
thereof, and (v) whether the Loans being made pursuant to such Borrowing are to
be initially maintained as Base Rate Loans or Eurodollar Loans and, if
Eurodollar Loans, the Interest Period to be initially applicable thereto, which
shall be three months. The Administrative Agent shall promptly give each Lender
which is required to make Loans of the Tranche specified in the respective
Notice of Borrowing notice of such proposed Borrowing, of such Lender’s
proportionate share thereof (determined in accordance with Section 2.07) and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

(b) Without in any way limiting the obligation of each Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may, prior to receipt of written confirmation, act without
liability upon the basis of any such telephonic notice reasonably believed by
the Administrative Agent in good faith to be from an Authorized Officer of such
Borrower. In each such case, the Administrative Agent’s record of the terms of
such telephonic notice shall be conclusive evidence of the contents of such
notice, absent manifest error.

2.04 Disbursement of Funds. Not later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment under
the respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts shall be made available in U.S. Dollars and in
immediately available funds at the Payment Office of the Administrative Agent,
and the Administrative Agent will make available to the respective Borrower at
the Payment Office or such other location as may be reasonably satisfactory to
the Administrative Agent and specified in the relevant Notice of Borrowing the
aggregate of the amounts so made available by the Lenders prior to 1:00 P.M.
(New York time) on such day to the extent of funds actually received by the
Administrative Agent prior to such time on such day. Unless the Administrative
Agent shall have been notified by any Lender prior to the date of Borrowing that
such Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the relevant Borrower to pay immediately such corresponding amount to the
Administrative Agent and such Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the relevant Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the

 

44



--------------------------------------------------------------------------------

respective Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate and (ii) if recovered from the
respective Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 2.08. Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the relevant Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
hereunder.

2.05 Notes. (a) Subject to the provisions of Section 2.05(g), the Borrowers’
obligation to pay the principal of, and interest on, the Loans made by each
Lender shall be evidenced (i) if Tranche A Term Loans, by a promissory note duly
executed and delivered by the U.S. Borrower substantially in the form of Exhibit
B-1 with blanks appropriately completed in conformity herewith (each, a “Tranche
A Term Note” and, collectively, the “Tranche A Term Notes”), (ii) if Tranche B
Term Loans, by a promissory note duly executed and delivered by the Canadian
Borrower substantially in the form of Exhibit B-2 with blanks appropriately
completed in conformity herewith (each, a “Tranche B Term Note” and,
collectively, the “Tranche B Term Notes”), (iii) if Tranche C Term Loans, by a
promissory note duly executed and delivered by the Additional Foreign Borrower
substantially in the form of Exhibit B-3 with blanks appropriately completed in
conformity herewith (each, a “Tranche C Term Note” and, collectively, the
“Tranche C Term Notes”) and (iv) if Incremental Term Loans, by a promissory note
duly executed and delivered by the Incremental Term Loan Borrower for such
Tranche substantially in the form of Exhibit B-4, with blanks appropriately
completed in conformity herewith (each, an “Incremental Term Note” and,
collectively, the “Incremental Term Notes”).

(b) The Tranche A Term Note issued to each Lender with a Tranche A Term Loan
Commitment or outstanding Tranche A Term Loans shall (i) be executed by the U.S.
Borrower, (ii) be payable to such Lender (or an affiliate designated by such
Lender) or its registered assigns and be dated the Initial Borrowing Date (or,
in the case of any Tranche A Term Note issued after the Initial Borrowing Date,
the date of issuance thereof), (iii) be in a stated principal amount (expressed
in U.S. Dollars) equal to the Tranche A Term Loan Commitment of such Lender on
the Initial Borrowing Date before giving effect to any reductions thereto on
such date (or, in the case of any Tranche A Term Note issued after the Initial
Borrowing Date, in a stated principal amount (expressed in U.S. Dollars) equal
to the sum of the outstanding principal amount of the Tranche A Term Loan of
such Lender and the Tranche A Term Loan Commitment of such Lender on the date of
the issuance thereof) and be payable in the outstanding principal amount of
Tranche A Term Loans evidenced thereby, (iv) mature on the Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary repayment as provided in
Section 5.01 and mandatory repayment as provided in Section 5.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(c) The Tranche B Term Note issued to each Lender with a Tranche B Term Loan
Commitment or outstanding Tranche B Term Loans shall (i) be executed by the
Canadian Borrower, (ii) be payable to such Lender (or an affiliate designated by
such Lender) or its registered assigns and be dated the Initial Borrowing Date
(or, in the case of any Tranche B Term Note issued after the Initial Borrowing
Date, the date of issuance thereof), (iii) be in a stated principal amount
(expressed in U.S. Dollars) equal to the Tranche B Term Loan Commitment of such
Lender on the Initial Borrowing Date before giving effect to any reductions
thereto on such date (or, in the case of any Tranche B Term Note issued after
the Initial Borrowing Date, in a stated principal amount (expressed in U.S.

 

45



--------------------------------------------------------------------------------

Dollars) equal to the sum of the outstanding principal amount of the Tranche B
Term Loan of such Lender and the Tranche B Term Loan Commitment of such Lender
on the date of the issuance thereof) and be payable in the outstanding principal
amount of Tranche B Term Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary repayment as provided in
Section 5.01 and mandatory repayment as provided in Section 5.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d) The Tranche C Term Note issued to each Lender with a Tranche C Term Loan
Commitment or outstanding Tranche C Term Loans shall (i) be executed by the
Additional Foreign Borrower, (ii) be payable to such Lender (or an affiliate
designated by such Lender) or its registered assigns and be dated the Final
Borrowing Date (or, in the case of any Tranche C Term Note issued after the
Final Borrowing Date, the date of issuance thereof), (iii) be in a stated
principal amount (expressed in U.S. Dollars) equal to the Tranche C Term Loan
Commitment of such Lender on the Final Borrowing Date before giving effect to
any reductions thereto on such date and be payable in the outstanding principal
amount of Tranche C Term Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary repayment as provided in
Section 5.01 and mandatory repayment as provided in Section 5.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(e) The Incremental Term Note issued to each Lender with an Incremental Term
Loan Commitment or outstanding Incremental Term Loans under a given Tranche
shall (i) be executed by the Incremental Term Loan Borrower for such Tranche,
(ii) be payable to such Lender (or an affiliate designated by such Lender) or
its registered assigns and be dated the date of issuance thereof, (iii) be in a
stated principal amount (expressed in U.S. Dollars) equal to the Incremental
Term Loan Commitment of such Lender on the Incremental Term Loan Borrowing Date
(prior to the incurrence of any Incremental Term Loans pursuant thereto on such
date) (or, if issued thereafter, be in a stated principal amount (expressed in
U.S. Dollars) equal to the outstanding principal amount of the Incremental Term
Loans of such Lender on the date of issuance thereof) and be payable (in U.S.
Dollars) in the principal amount of the Incremental Term Loans evidenced thereby
from time to time, (iv) mature on the Incremental Term Loan Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of Base Rate Loans or Eurodollar Loans, as applicable, evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01 and
mandatory repayment as provided in Section 5.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

(f) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and will prior to any transfer of any
of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in any such notation or endorsement shall not affect each Borrower’s
obligations in respect of any Loans.

(g) Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, Notes shall only be delivered to Lenders that at any time
specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Loans to each Borrower shall affect or
in any manner impair the obligations of the respective Borrower to pay the

 

46



--------------------------------------------------------------------------------

Loans (and all related Obligations) which would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender that does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (f). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the relevant Borrower shall
promptly execute and deliver to the respective Lender the requested Note or
Notes in the appropriate amount or amounts to evidence such Loans.

2.06 Conversions and Continuations. Each Borrower shall have the option to
convert, on any Business Day occurring after the Initial Borrowing Date, all or
a portion equal to at least the applicable Minimum Borrowing Amount (and, if
greater, in an integral multiple of U.S.$500,000) of the outstanding principal
amount of Loans made pursuant to one or more Borrowings of one or more Types
under a single Tranche into a Borrowing or Borrowings of another Type under such
Tranche, provided that (i) except as otherwise provided in Section 2.10(b) or
unless the respective Borrower pays all amounts owing pursuant to Section 2.11
concurrently with any such conversion, Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Eurodollar Loans being converted, (ii) no such partial conversion of Eurodollar
Loans shall reduce the outstanding principal amount of such Eurodollar Loans
made pursuant to a single Borrowing to less than the applicable Minimum
Borrowing Amount applicable thereto, and (iii) Base Rate Loans may not be
converted into Eurodollar Loans if an Event of Default is in existence on the
date of conversion and the Administrative Agent (on behalf of the Required
Lenders) has given notice to the U.S. Borrower that no such conversion shall be
permitted while such Event of Default is continuing. Each such conversion shall
be effected by a Borrower by giving the Administrative Agent at its Notice
Office prior to 12:00 Noon (New York time) at least three Business Days’ prior
notice (each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were made and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto,
which shall be three months. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings of Tranche A Term Loans, Tranche B Term
Loans, Tranche C Term Loans and Incremental Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of such Lenders’
Tranche A Term Loan Commitments, Tranche B Term Loan Commitments, Tranche C Term
Loan Commitments and Incremental Term Loan Commitments, as the case may be. The
funding of the Escrowed Amount pursuant to Section 2.01(e) shall be funded by
the Lenders pro rata on the basis of such Lenders’ aggregate Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments. It is understood that no Lender
shall be responsible for any default by any other Lender of its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

2.08 Interest. (a) The U.S. Borrower hereby agrees to pay (in the case of
Tranche A Term Loans and U.S. Borrower Incremental Term Loans, in each case
maintained as Base Rate Loans), the Canadian Borrower hereby agrees to pay (in
the case of Tranche B Term Loans and Canadian Borrower Incremental Term Loans,
in each case maintained as Base Rate Loans) and the Additional Foreign Borrower
hereby agrees to pay (in the case of Tranche C Term Loans and Additional Foreign
Borrower Incremental Term Loans, in each case maintained as Base Rate Loans),
interest in respect of the unpaid principal amount of each Base Rate Loan made
to it from the date the proceeds thereof are made available to it until the
earlier of (i) the maturity (whether by acceleration or otherwise) of such Base
Rate Loan and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan
pursuant to Section 2.06, at a rate per annum which shall be equal to the sum of
the Base Rate in effect from time to time during the period such Base Rate Loan
is outstanding plus the relevant Applicable Margin as in effect from time to
time.

 

47



--------------------------------------------------------------------------------

(b) The U.S. Borrower hereby agrees to pay (in the case of Tranche A Term Loans
and U.S. Borrower Incremental Term Loans maintained as Eurodollar Loans), the
Canadian Borrower hereby agrees to pay (in the case of Tranche B Term Loans and
Canadian Borrower Incremental Term Loans, in each case maintained as Eurodollar
Loans) and the Additional Foreign Borrower hereby agrees to pay (in the case of
Tranche C Term Loans and Additional Foreign Borrower Incremental Term Loans, in
each case maintained as Eurodollar Loans), interest in respect of the unpaid
principal amount of each Eurodollar Loan made to it from the date the proceeds
thereof are made available to it until the earlier of (i) the maturity (whether
by acceleration or otherwise) of such Eurodollar Loan and (ii) the conversion of
such Eurodollar Loan to a Base Rate Loan pursuant to Section 2.06, 2.09 or 2.10,
as applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Eurodollar Rate for such Interest
Period plus the relevant Applicable Margin as in effect from time to time.

(c) [Intentionally Omitted].

(d) To the fullest extent permitted by applicable law, overdue principal and, to
the extent permitted by law, overdue interest in respect of each Loan and any
other overdue amount payable hereunder shall, in each case, bear interest at a
rate per annum (1) in the case of overdue principal of, and interest or other
overdue amounts owing with respect to, Eurodollar Loans, equal to 2.00% per
annum in excess of the Applicable Margin for Eurodollar Loans as in effect from
time to time plus the Eurodollar Rate for such successive periods not exceeding
one month as the Administrative Agent may determine from time to time in respect
of amounts comparable to the amount not paid, and (2) in all other cases, equal
to the greater of (x) 2.00% per annum in excess of the rate otherwise applicable
to Base Rate Loans from time to time and (y) the rate which is 2.00% in excess
of the rate then borne by such Loans, in each case with such interest to be
payable on demand.

(e) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) in respect of each Base Rate Loan, quarterly in arrears on each
Quarterly Payment Date, (ii) in respect of each Eurodollar Loan, on (x) the date
of any conversion into a Base Rate Loan pursuant to Section 2.06, 2.09 or
2.10(b), as applicable (on the amount converted) ,and (y) the last day of each
Interest Period applicable thereto and (iii) in respect of each Loan, on (x) the
date of any prepayment or repayment thereof (on the amount prepaid or repaid),
(y) at maturity (whether by acceleration or otherwise) and (z) after such
maturity, on demand.

(f) All computations of interest hereunder shall be made in accordance with
Section 13.07(b) and (c).

(g) Upon each Interest Determination Date, the Administrative Agent shall
determine the relevant Eurodollar Rate for the respective Interest Period or
Interest Periods and shall promptly notify the respective Borrower and the
respective Lenders thereof. Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

 

48



--------------------------------------------------------------------------------

2.09 Interest Periods. At the time a Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or the
continuation as or conversion into, any Eurodollar Loans (in the case of the
initial Interest Period applicable thereto) or on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loans (in
the case of any subsequent Interest Period), the interest period (each, an
“Interest Period”) shall be a three-month period; provided that:

(i) all Eurodollar Loans comprising the same Borrowing shall at all times have
the same Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (or the date of any conversion thereto
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

(iii) if any Interest Period relating to a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period in respect of any Borrowing under a given Tranche of
Loans shall be selected which extends beyond the respective Maturity Date for
such Tranche of Loans;

(vi) no Interest Period may be elected at any time an Event of Default is then
in existence if the Administrative Agent (on the behalf of the Required Lenders)
has given notice to the U.S. Borrower that no Interest Period may be elected
while such Event of Default is continuing; and

(vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be elected which extends beyond any date upon which a Scheduled
Repayment for the respective Tranche of Term Loans will be required to be made
under Section 5.02(b), if, after giving effect to the election of such Interest
Period, the aggregate principal amount under such Tranche of Term Loans which
have Interest Periods which will expire after such date will be in excess of the
aggregate principal amount under such Tranche of Term Loans then outstanding
less the aggregate amount of such required Scheduled Repayment.

2.10 Increased Costs; Illegality; etc. (a) In the event that any Lender shall
have determined in good faith (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clauses (i) and (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the applicable interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of the Eurodollar Rate; or

 

49



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar
Loans because of (x) any change since the Effective Date in any applicable law
or governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to (A) a
change in the basis of taxation of payments to a Lender of the principal of or
interest on the Loans or any other amounts payable hereunder (except for changes
in the rate of tax on, or determined by reference to, the net income or net
profits of such Lender imposed by the jurisdiction in which its principal office
or applicable lending office is located), or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate and/or
(y) other circumstances affecting such Lender, the applicable interbank market
or the position of such Lender in such market (whether or not such Lender was a
Lender at the time of such occurrence); or

(iii) at any time after the Effective Date, that the making or continuance of
any Eurodollar Loan has been made unlawful by any law or governmental rule,
regulation or order (or would conflict with any governmental rule, regulation,
guideline, request or order not having the force of law but with which such
Lender customarily complies even though the failure to comply therewith would
not be unlawful), or impracticable as a result of a contingency occurring after
the Effective Date which materially and adversely affects the applicable
interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the affected Borrower, and, except in the case of clause (i) above,
to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (w) in the case of clause (i) above, in the event Eurodollar Loans
are so affected, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies Holdings, any affected Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by each Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by such Borrower, (x) in the case of clause (ii) above, the
respective Borrower or Borrowers agrees, subject to the provisions of
Section 13.24 (to the extent applicable), to pay to such Lender, upon written
demand therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (with the written notice as to the additional amounts owed to such
Lender, submitted to the respective Borrower or Borrowers by such Lender in
accordance with the foregoing to be, absent manifest error, final and conclusive
and binding on all the parties hereto, although the failure to give any such
notice shall not release or diminish any of the respective Borrower’s or
Borrowers’ obligations to pay additional amounts pursuant to this
Section 2.10(a) upon the subsequent receipt of such notice), and (y) in the case
of clause (iii) above, the respective Borrower or Borrowers shall take one of
the actions specified in Section 2.10(b) as promptly as possible and, in any
event, within the time period required by law.

 

50



--------------------------------------------------------------------------------

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the affected Borrower may (and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then
being made initially (or pursuant to a conversion), cancel the respective
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that such Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, in the case of a Eurodollar
Loan, require the affected Lender to convert such Eurodollar Loan into a Base
Rate Loan (which conversion, in the case of the circumstance described in
Section 2.10(a)(iii), shall occur no later than the last day of the Interest
Period then applicable to such Eurodollar Loan or such earlier day as shall be
required by applicable law); provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender shall have determined after the Effective Date that the
adoption or effectiveness after the Effective Date of any applicable law, rule
or regulation regarding capital adequacy, or any change therein, or any change
after the Effective Date in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such other corporation’s capital or assets as
a consequence of such Lender’s Commitment or Commitments hereunder or its
obligations hereunder to each Borrower to a level below that which such Lender
or such other corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
such other corporation’s policies with respect to capital adequacy), then from
time to time, upon written demand by such Lender (with a copy to the
Administrative Agent), accompanied by the notice referred to in the next
succeeding sentence of this clause (c), such Borrower agrees, subject to the
provisions of Section 13.24 (to the extent applicable), to pay to such Lender
such additional amount or amounts as will compensate such Lender or such other
corporation for such reduction in the rate of return to such Lender or such
other corporation. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the relevant Borrower (a copy of which shall be
sent by such Lender to the Administrative Agent), which notice shall set forth
such Lender’s basis for asserting its rights under this Section 2.10(c) and the
calculation, in reasonable detail, of such additional amounts claimed hereunder,
although (subject to the provisions of Section 13.24 (to the extent applicable))
the failure to give any such notice shall not release or diminish such
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon the subsequent receipt of such notice. A Lender’s good
faith determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.

2.11 Compensation. Each Borrower severally agrees, subject to the provisions of
Section 13.24 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding

 

51



--------------------------------------------------------------------------------

any loss of anticipated profit) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or any Agent) a Borrowing of, or a
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by such Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any repayment (including any repayment made pursuant
to Sections 5.01 or 5.02 or as a result of an acceleration of the Loans pursuant
to Section 11 or as a result of the replacement of a Lender pursuant to Sections
2.13 or 5.01) or conversion or realignment of any of its Eurodollar Loans occurs
on a date which is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the respective Borrower or
Borrowers; or (iv) as a consequence of (x) any other default by such Borrower to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 2.10(b). Each Lender’s
calculation of the amount of compensation owing pursuant to this Section 2.11
shall be made in good faith. A Lender’s basis for requesting compensation
pursuant to this Section 2.11 and a Lender’s calculation of the amount thereof,
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.12 Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule 2.12(a), one or more lending offices (which, for
this purpose, may include Affiliates of the respective Lender) for the various
Loans made by such Lender; provided that, for designations made after the
Effective Date, to the extent such designation shall result in increased costs
under Sections 2.10 or 5.04 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although if such designation results in
increased costs, the Borrowers shall be obligated to pay the costs which would
have applied in the absence of such designation and any subsequent increased
costs of the type described above resulting from changes after the date of the
respective designation). Except as provided in the immediately preceding
sentence, each lending office and Affiliate of any Lender designated as provided
above shall, for all purposes of this Agreement, be treated in the same manner
as the respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that upon the occurrence of any event giving rise to the
operation of Sections 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with
respect to such Lender, it will, if requested by the applicable Borrower by
notice to such Lender, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of each Borrower or the rights of any Lender
provided in Sections 2.10 and 5.04.

 

52



--------------------------------------------------------------------------------

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
(y) upon the occurrence of any event giving rise to the operation of Sections
2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with respect to any Lender
which results in such Lender charging to each Borrower increased costs
materially in excess of the average costs being charged by the other Lenders in
respect of such contingency, the U.S. Borrower shall have the right, in
accordance with the requirements of Section 13.04(b), to replace such Lender
(the “Replaced Lender”) with one or more Eligible Transferees (collectively, the
“Replacement Lender”), none of whom shall constitute a Defaulting Lender at the
time of such replacement and each of whom shall be reasonably acceptable to the
Administrative Agent; provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and all then
outstanding Loans of the Replaced Lender and, in connection therewith, shall pay
to the Replaced Lender in respect thereof an amount equal to the sum (in the
relevant currency or currencies) of (A) an amount equal to the principal of, and
all accrued interest on, all then outstanding Loans of the respective Replaced
Lender and (B) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 4.01; and

(ii) all obligations of the Borrowers owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid but including
all amounts, if any, owing under Section 2.11 shall be paid in full to such
Replaced Lender concurrently with such replacement.

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above, the recordation of
the assignment on the Register by the Administrative Agent pursuant to
Section 13.17 and, if so requested by the Replacement Lender (when applicable),
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the respective Borrower, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.10, 2.11, 5.04, 13.01 and 13.06), which shall
survive as to such Replaced Lender. In connection with any replacement of
Lenders pursuant to, and as contemplated by, this Section 2.13, each Borrower
hereby irrevocably authorizes Holdings to take all necessary action, in the name
of such Borrower as described above in this Section 2.13 in order to effect the
replacement of the respective Lender or Lenders in accordance with the preceding
provisions of this Section 2.13.

2.14 [Intentionally Omitted].

2.15 Incremental Term Loan Commitments. (a) So long as no Default or Event of
Default is then in existence, each Borrower shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.15, and with the consent of the
Required Lenders, to request at one time after the Initial Borrowing Date, that
one or more Lenders (and/or one or more other Persons which are Eligible
Transferees and which will become Lenders) provide Incremental Term Loan
Commitments to such Borrower and, subject to the terms and conditions contained
in this Agreement and in the Incremental Term Loan Commitment Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any such request by such Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Commitment Agreement as provided
in clause (b) of this Section 2.15, such Lender shall not be obligated to fund
any Incremental Term Loans, (ii) each Tranche of Incremental Term Loan
Commitments shall be made available to a single Borrower and shall be
denominated in U.S. Dollars,

 

53



--------------------------------------------------------------------------------

(iii) the amount of Incremental Term Loan Commitments made available pursuant to
a given Incremental Term Loan Commitment Agreement shall be in a minimum
aggregate amount for all Lenders which provide an Incremental Term Loan
Commitment thereunder (including Eligible Transferees who will become Lenders)
of U.S.$10,000,000, (iv) the aggregate amount of all Incremental Term Loan
Commitments provided pursuant to this Section 2.15 on and after the Effective
Date shall not exceed U.S.$25,000,000, (v) each Incremental Term Loan Commitment
Agreement shall specifically designate, with the approval of the Administrative
Agent, the Tranche of the Incremental Term Loan Commitments being provided
thereunder (which Tranche shall be a new Tranche (i.e., not the same as any
existing Tranche of Incremental Term Loans, Incremental Term Loan Commitments or
other Term Loans), unless the requirements of Section 2.15(c) are satisfied),
(vi) if to be incurred as a new Tranche of Incremental Term Loans, such
Incremental Term Loans shall have the same terms as each other Tranche of Term
Loans as in effect immediately prior to the effectiveness of the applicable
Incremental Term Loan Agreement, except as to purpose and mandatory repayment
application provisions (which are governed by Section 5.02); provided, however,
that (I) the maturity and amortization of such Tranche of Incremental Term Loans
may differ, so long as such Tranche of Incremental Term Loans shall have (a) an
Incremental Term Loan Maturity Date of no earlier than the Maturity Date and
(b) a Weighted Average Life to Maturity of no less than the Weighted Average
Life to Maturity as then in effect for the Tranche A Term Loans and (II) the
“interest rate” for such Tranche of Incremental Term Loans as of the Incremental
Term Loan Borrowing Date therefor (which, for such purposes only, shall be
determined by the Administrative Agent and deemed to include all upfront or
similar fees or original issue discount (amortized over the life of such
Incremental Term Loans) payable to all Lenders providing such Incremental Term
Loans, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders providing such Tranche
of Incremental Term Loans) may exceed the “interest rate” then applicable to the
Tranche A Term Loans, Tranche B Term Loans and the Tranche C Term Loans, in the
case of a new Tranche of Incremental Term Loans (as such “interest rate” shall
have been determined by the Administrative Agent on the same basis provided in
the immediately preceding parenthetical) if the Applicable Margin for the
Tranche A Term Loans, Tranche B Term Loans and the Tranche C Term Loans is
increased to the Applicable Increased Term Loan Rate for such Tranche of
Incremental Term Loans, (vii) all Incremental Term Loans (and all interest, fees
and other amounts payable thereon) incurred by a given Incremental Term Loan
Borrower shall be Obligations of such Incremental Term Loan Borrower under this
Agreement and the other applicable Credit Documents and shall be secured by the
relevant Security Agreements, and guaranteed under each relevant Guaranty, on a
pari passu basis with all other Loans secured by each such Security Agreement
and guaranteed under each such Guaranty and (viii) each Lender (including any
Eligible Transferee who will become a Lender) agreeing to provide an Incremental
Term Loan Commitment pursuant to an Incremental Term Loan Commitment Agreement
shall, subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 2.01(d) and
such Loans shall thereafter be deemed to be Incremental Term Loans under such
Tranche for all purposes of this Agreement and the other applicable Credit
Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.15, the respective Incremental Term Loan Borrower, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Term Loan Commitment (each, an “Incremental
Term Loan Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Commitment Agreement substantially in the form of Exhibit
O (appropriately completed), with the effectiveness of the Incremental Term Loan
Commitment provided therein to occur on the date on which (w) a

 

54



--------------------------------------------------------------------------------

fully executed copy of the respective Incremental Term Loan Commitment Agreement
shall have been delivered to the Administrative Agent, (x) all fees required to
be paid in connection therewith at the time of such effectiveness shall have
been paid (including, without limitation, any agreed upon up-front or
arrangement fees owing to the Administrative Agent), (y) all Incremental Term
Loan Commitment Requirements are satisfied, and (z) all other conditions set
forth in this Section 2.15 shall have been satisfied. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Term Loan Commitment Agreement, and at such time, (i) Schedule 1 shall be deemed
modified to reflect the revised Incremental Term Loan Commitments of the
affected Lenders and (ii) to the extent requested by any Incremental Term Loan
Lender, Incremental Term Notes will be issued at the respective Incremental Term
Loan Borrower’s expense, to such Incremental Term Loan Lender, to be in
conformity with the requirements of Section 2.05 (with appropriate modification)
to the extent needed to reflect the new Incremental Term Loans made by such
Incremental Term Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, B-1, B-2, C-1, C-2, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, an existing Tranche
of Term Loans, in any case so long as the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Borrower, the same Maturity Date, the
same Applicable Margins and the same currency denomination as the Tranche of
Term Loans to which the new Incremental Term Loans are being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same on a proportionate
basis as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately; and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
under the respective holding Tranche of Term Loans participates in each
outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 2.01(d)) on a pro rata basis.

 

55



--------------------------------------------------------------------------------

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of such Tranche, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period, then applicable to outstanding Eurodollar Loans of such Tranche and
which will end on the last day of such Interest Period). In connection
therewith, it is hereby agreed that, to the extent the Incremental Term Loans
are to be so added to the then outstanding Borrowings of Term Loans of such
Tranche which are maintained as Eurodollar Loans, the Lenders that have made
such Incremental Term Loans shall be entitled to receive from the U.S. Borrower
such amounts, as reasonably determined by the respective Lenders, to compensate
them for funding the new Incremental Term Loans of the respective Tranche during
an existing Interest Period (rather than at the beginning of the respective
Interest Period based upon rates then applicable thereto). All determinations by
any Lender pursuant to the immediately preceding sentence shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

SECTION 3. [Intentionally Omitted].

SECTION 4. Fees; Commitments.

4.01 Fees. Each Borrower agrees to pay to the Administrative Agent and the
Lenders, as applicable, the following fees:

(a) an agency fee, payable to the Administrative Agent for its own account in
such amounts and at such times as have been agreed to in writing by the
Borrowers and the Administrative Agent;

(b) an upfront fee, payable to the Administrative Agent for the account of each
Lender on the Interim Order Entry Date in an amount equal to 3.00% multiplied by
the aggregate amount of the Tranche A Term Loan Commitments, Tranche B Term Loan
Commitments, Tranche C Term Loan Commitments and, if applicable, Incremental
Term Loan Commitments, in each case of such Lender as of the Interim Order Entry
Date; and

(c) an exit fee, payable to the Administrative Agent for the account of each
Lender on the date of termination of the undrawn Tranche A Term Loan
Commitments, Tranche B Term Loan Commitments, Tranche C Term Loan Commitments
and, if applicable, Incremental Term Loan Commitments, in each case of such
Lender (other than pursuant to Section 4.03(b) by reason of a Borrowing) or upon
each repayment or prepayment of the Loans, in an amount equal to 1.00%
multiplied by (i) the amount of such Commitments so terminated and (ii) the
amount of principal of such Loans repaid or prepaid (such fee, together with the
fee payable pursuant to Section 2.01(e)(C), an “Exit Fee”);

(d) an extension fee, payable by the Borrowers to the Administrative Agent for
the account of each Lender on the date of the extension of the Maturity Date as
described in the definition of “Maturity Date”, in an amount equal to 1.00%
multiplied by the sum of the aggregate outstanding principal amount of the Loans
of such Lender plus the aggregate amount of the Tranche A Term Loan Commitments,
Tranche B Term Loan Commitments, Tranche C Term Loan Commitments and, if
applicable, Incremental Term Loan Commitments, in each case of such Lender
immediately after to giving effect to such extension; and

(e) such other fees, to each Agent, for its own account, as have been agreed to
in writing by the Borrowers and such Agent.

 

56



--------------------------------------------------------------------------------

All computations of Fees shall be made in accordance with Section 13.07(b) and
(c) and all fees shall be payable in U.S. Dollars and shall be non-refundable
under all circumstances.

4.02 Voluntary Termination of Commitments. Upon at least three (3) Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right, at any time or from time to time,
without premium or penalty (other than Exit Fees on the amount of the Total
Commitment), to terminate the Total Commitment in whole but not in part.

4.03 Mandatory Reduction of Commitments.

(a) The Total Commitment (other than the Total Incremental Term Loan Commitment
under a given Tranche) and the Tranche A Term Loan Commitment and Tranche B Term
Loan Commitments shall terminate at 5:00 P.M. (New York time) on (i) August 14,
2009 unless the Initial Borrowing Date has occurred on or before such time or
(ii) the Final Borrowing Date.

(b) In addition, upon each Borrowing of Loans of any Tranche under Section 2.01
hereof, the aggregate Commitments of such Tranche shall be reduced by the
principal amount of Loans of such Tranche included in such Borrowing.

(c) Upon the execution and delivery of the Additional Foreign Borrower
Designation Agreement, (i) the Total Tranche A Term Loan Commitment shall be
reduced on a dollar-for-dollar basis by the amount of the Total Tranche C Term
Loan Commitment specified therein to reduce the Total Tranche A Term Loan
Commitment and (ii) the Total Tranche B Term Loan Commitment shall be reduced on
a dollar-for-dollar basis by the amount of the Total Tranche C Term Loan
Commitment specified therein to reduce the Total Tranche B Term Loan Commitment.

(d) Each reduction to the Total Tranche A Term Loan Commitment, the Total
Tranche B Term Loan Commitment, the Total Tranche C Term Loan Commitment and the
Total Incremental Term Loan Commitment under a given Tranche pursuant to this
Section 4.03 as provided above shall be applied proportionately to reduce the
Tranche A Term Loan Commitment, the Tranche B Term Loan Commitment, the Tranche
C Term Loan Commitment and the Incremental Term Loan Commitment under such
Tranche, as the case may be, of each Lender with such a Commitment.

(e) Each termination or reduction of the Total Tranche A Term Loan Commitment,
the Total Tranche B Term Loan Commitment, the Total Tranche C Term Loan
Commitment and the Total Incremental Term Loan Commitment under a given Tranche
and the Total Commitment shall be permanent.

 

57



--------------------------------------------------------------------------------

SECTION 5. Prepayments; Repayments; Taxes.

5.01 Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans made to such Borrower, with the payment of Exit Fees but without premium
or penalty except as otherwise provided in this Agreement, in whole but not in
part, at any time and from time to time on the following terms and conditions:

(i) an Authorized Officer of such Borrower shall give the Administrative Agent
at its Notice Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay the Loans, whether such Loans are Tranche A
Term Loans, Tranche B Term Loans, Tranche C Term Loans, U.S. Borrower
Incremental Term Loans, Canadian Borrower Incremental Term Loans or Additional
Foreign Borrower Incremental Term Loans, the amount of the Loans to be prepaid
and the Types of Loans to be repaid, which notice shall be given by an
Authorized Officer of such Borrower (x) prior to 1:00 P.M. (New York time) at
least one Business Day prior to the date of such prepayment in the case of Loans
maintained as Base Rate Loans and (y) prior to 10:00 A.M. (New York time) at
least three Business Days prior to the date of such prepayment in the case of
Eurodollar Loans, and such written notice shall be promptly transmitted by the
Administrative Agent to each of the Lenders;

(ii) at the time of any prepayment of Eurodollar Loans pursuant to this
Section 5.01 on any date other than the last day of the Interest Period
applicable thereto, such Borrower shall pay the amounts required pursuant to
Section 2.11; and

(iii) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans made pursuant to such Borrowing.

5.02 Mandatory Repayments. (a) [Intentionally Omitted].

(b) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below, the U.S. Borrower shall be required
to repay that principal amount of Tranche A Term Loans, to the extent then
outstanding, (A) in an amount equal to 0.25% of the original principal amount of
the Tranche A Term Loans on the last day of each Fiscal Quarter (each such
repayment, as the same may be reduced as provided in Section 5.02(g) and as the
same may be increased as provided in clause (ii) of Section 2.15(c), a “Tranche
A Term Loan Scheduled Repayment”) and (B) in an amount equal to the balance of
the outstanding Tranche A Term Loans payable on the Maturity Date.

(ii) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date set forth below, the Canadian
Borrower shall be required to repay that principal amount of Tranche B Term
Loans, to the extent then outstanding, (A) in an amount equal to 0.25% of the
original principal amount of the Tranche B Term Loans on the last day of each
Fiscal Quarter (each such repayment, as the same may be reduced as provided in
Section 5.02(g) and as the same may be increased as provided in clause (ii) of
Section 2.15(c), a “Tranche B Term Loan Scheduled Repayment”) and (B) in an
amount equal to the balance of the outstanding Tranche B Term Loans payable on
the Maturity Date.

(iii) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date set forth below, the Additional
Foreign Borrower shall be required to repay that principal amount of Tranche C
Term Loans, to the extent then outstanding, (A) in an amount equal to 0.25% of
the original principal amount of the Tranche C Term Loans on the last day of
each Fiscal Quarter (each such repayment, as the same may be reduced as provided
in Section 5.02(g) and as the same may be increased as provided in clause
(ii) of Section 2.15(c), a “Tranche C Term Loan Scheduled Repayment”) and (B) in
an amount equal to the balance of the outstanding Tranche C Term Loans payable
on the Maturity Date.

 

58



--------------------------------------------------------------------------------

(iv) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, each Incremental Term Loan Borrower shall be
required to make, with respect to each Tranche of Incremental Term Loans of such
Incremental Term Loan Borrower, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such repayment, as the same may be reduced as
provided in Sections 4.02, 5.01 and 5.02(g), an “Incremental Term Loan Scheduled
Repayment”); provided that, if any Incremental Term Loans are incurred which
will be added to (and form part of) an existing Tranche of Incremental Term
Loans as contemplated by Section 2.15(c), the amount of the then remaining
Incremental Term Loan Scheduled Repayments of the respective Tranche shall be
proportionally increased (with the aggregate amount of increases to the then
remaining Incremental Term Loan Scheduled Repayments to equal the aggregate
principal amount of such new Incremental Term Loans then being incurred) in
accordance with the requirements of clause (ii) of Section 2.15(c).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Effective Date upon which Holdings or any of its
Subsidiaries receives Net Proceeds from any Asset Sale, unless a Reinvestment
Notice shall have been timely delivered in respect thereof, an amount equal to
100% of the Net Proceeds from such Asset Sale shall be applied as a mandatory
prepayment in accordance with the requirements of Sections 5.02(g) and (h);
provided that, notwithstanding the foregoing, (i) the aggregate Net Proceeds of
Asset Sales that may be excluded from the foregoing prepayment requirement under
this Section 5.02(c) pursuant to Reinvestment Notices, together with the
aggregate Net Proceeds of Recovery Events that may be excluded from the
prepayment requirement under Section 5.02(e) pursuant to Reinvestment Notices,
shall not exceed U.S.$25,000,000 and (ii) on each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Effective Date upon which Holdings or any of its
Subsidiaries receives any cash proceeds from any incurrence of Indebtedness
(other than Indebtedness permitted pursuant to Section 10.01(a)) or from any
issuance of Equity Interests, an amount equal to 100% of the Net Proceeds from
such incurrence or issuance shall be applied as a mandatory prepayment in
accordance with the requirements of Sections 5.02(g) and (h).

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Effective Date
upon which Holdings or any of its Subsidiaries receives any proceeds from any
Recovery Event, unless a Reinvestment Notice shall have been timely delivered in
respect thereof, an amount equal to 100% of the Net Proceeds of such Recovery
Event shall be applied as a mandatory prepayment in accordance with the
requirements of Sections 5.02(g) and (h); provided that, notwithstanding the
foregoing, (i) the aggregate Net Proceeds of Recovery Events that may be
excluded from the foregoing prepayment requirement under this Section 5.02(e)
pursuant to Reinvestment Notices, together with the aggregate Net Proceeds of
Asset Sales that may be excluded from the prepayment requirement under
Section 5.02(c) pursuant to Reinvestment Notices, shall not exceed
U.S.$25,000,000 and (ii) on each Reinvestment Prepayment Date, an amount equal
to the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event shall be applied toward the prepayment of the Loans as set forth in
Sections 5.02(g) and (h).

(f) [Intentionally Omitted].

 

59



--------------------------------------------------------------------------------

(g) (I) Each amount required to be applied pursuant to Sections 5.02(c), (d) and
(e) in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans.

(II) Each amount required to be applied to repay outstanding Term Loans pursuant
to this Section 5.02(g) shall be applied pro rata to each Tranche of Term Loans
(based upon the then outstanding principal amounts of the respective Tranches of
Term Loans).

(III) All repayments of outstanding Term Loans required by Sections 5.02(c),
(d) and (e) shall be applied to reduce the then remaining Scheduled Repayments
of the respective Tranche of Term Loans on a pro rata basis (based upon the then
remaining principal amounts of the Scheduled Repayments of such Tranche of Term
Loans after giving effect to all prior reductions thereto).

(h) With respect to each repayment of Loans required by this Section 5.02, the
respective Borrower may (subject to the requirements of preceding clause (g))
designate the Types of Loans of the respective Tranche which are to be repaid
and, in the case of Eurodollar Loans, the specific Borrowing or Borrowings of
the respective Tranche pursuant to which made, provided that: (i) in the case of
repayments of Eurodollar Loans, repayments of such Loans pursuant to this
Section 5.02 on any day other than the last day of an Interest Period applicable
thereto shall be accompanied by payment by the respective Borrower of all
amounts owing in connection therewith pursuant to Section 2.11; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable to the respective Eurodollar
Loans, such Borrowing shall be converted at the end of the then current Interest
Period into a Borrowing of Base Rate Loans; and (iii) each repayment of any
Tranche of Loans made pursuant to a Borrowing shall be applied pro rata among
such Tranche of Loans. In the absence of a designation by the respective
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Section 2.11.

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Loans shall be repaid in full on the respective
Maturity Date for such Loans.

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in U.S. Dollars in immediately available funds at the Payment Office of the
Administrative Agent in respect of any obligation of the Borrowers under this
Agreement. The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent prior
to 12:00 Noon (New York time) like funds relating to the payment of principal,
interest or Fees ratably to the Lenders entitled thereto. Any payments under
this Agreement which are made later than 1:00 P.M. (New York time) shall be
deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

 

60



--------------------------------------------------------------------------------

5.04 Net Payments. (a) All payments made by any Credit Party under any Credit
Document (including, in the case of Holdings or the U.S. Borrower, in its
capacity as a guarantor pursuant to Section 14 or 15, as the case may be) or
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 5.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
(i) any tax imposed on or measured by the net income, capital, or net profits of
a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein and (ii) any U.S.
withholding tax that is imposed on amounts payable to such Lender with respect
to any such payments of the U.S. Borrower at the time such Lender becomes party
to this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the U.S.
Borrower with respect to such withholding taxes pursuant to this paragraph
5.04(a)) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the respective Borrower (or other Credit Party making the
payment) shall, subject to the limitations with respect to the application of
this Section 5.04 set forth in the first sentence of Section 2.12(a) and in the
penultimate sentence of Section 13.04(b), pay the full amount of such Taxes to
the appropriate Governmental Authority, and shall pay such additional amounts as
may be necessary so that every payment of all amounts due under this Agreement
or under any Note, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such Note. The
respective Borrower (or Credit Party) will furnish to the Administrative Agent
within 45 days after the date of the payment of any Taxes due pursuant to
applicable law certified copies of tax receipts or, to the extent such tax
receipts are not customarily provided by the relevant Governmental Authority,
other evidence of payment of such Tax reasonably acceptable to the Lender,
evidencing such payment by such Borrower (or the respective other Credit Party).
The Credit Agreement Parties jointly and severally agree (and each Subsidiary
Guarantor pursuant to its respective Subsidiary Guaranty, and the incorporation
by reference therein of the provisions of this Section 5.04, shall agree) to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes levied or imposed on and paid by
such Lender.

(b) Each Lender that is a Lender to the U.S. Borrower and that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code)
agrees to deliver to the U.S. Borrower and the Administrative Agent on or prior
to the Effective Date, or in the case of a Lender that is a Lender to the U.S.
Borrower and that is an assignee or transferee of an interest under this
Agreement pursuant to Sections 2.13 or 13.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit D
appropriately completed (any such certificate, a “Section 5.04(b)(ii)
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States

 

61



--------------------------------------------------------------------------------

withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender that is a Lender to the
U.S. Borrower agrees that from time to time after the Effective Date, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, it will deliver to the U.S.
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 5.04(b)(ii) Certificate, as the case
may be, and such other forms as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Note, or it shall immediately notify the U.S. Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b); provided, however, in the event
that the Lender cannot deliver any Form or Certificate which certifies to such
Lender’s complete exemption from United States withholding tax as of such date,
the U.S. Borrower shall not be obligated pursuant to Section 5.04(a) to gross-up
payments to be made to such Lender in respect of United States withholding taxes
except to the extent that the Lender’s inability to provide the Form or
Certificate is directly as a result of changes, after the date the Lender became
a party to this Agreement, in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of such United States withholding taxes.
Notwithstanding anything to the contrary contained in Section 5.04(a), but
subject to Section 13.04(b) and the immediately succeeding sentence, (x) the
U.S. Borrower shall be entitled, to the extent it is required to do so by law,
to deduct or withhold income or similar taxes imposed by the United States (or
any political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable by the U.S. Borrower hereunder for the account of
any Lender that is a Lender to the U.S. Borrower and which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to the U.S. Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) the U.S. Borrower
shall not be obligated pursuant to Section 5.04(a) hereof to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States (including, without limitation, United States withholding taxes)
if (I) such Lender has not provided to the U.S. Borrower the Internal Revenue
Service Forms required to be provided to the U.S. Borrower pursuant to this
Section 5.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 5.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 5.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence (x) from
amounts payable to or for the account of such Lender under Section 2.01(e), but
only if and to the extent the amounts deducted or withheld exceed the amounts
that would have been deducted or withheld if the amounts payable to such Lender
under Section 2.01(e) were instead payable to or for the account of such Lender
with respect to interest payments on a Tranche A Term Loan or a Tranche B Term
Loan, as applicable, or (y) as a result of any changes after the Effective Date
(or, if later, after the date such Lender became party to this Agreement) in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of income
or similar taxes.

 

62



--------------------------------------------------------------------------------

(c) If any Borrower pays any additional amount under this Section 5.04 to a
Lender and such Lender determines in its sole good faith discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to such Borrower an amount that the Lender shall, in its sole
good faith discretion, determine is equal to the net benefit, after tax, which
was obtained by the Lender in such year as a consequence of such Tax Benefit;
provided, however, that (i) any Lender may determine, in its sole good faith
discretion consistent with the policies of such Lender, whether to seek a Tax
Benefit; (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Lender that otherwise would not have expired) of
any Tax Benefit with respect to which such Lender has made a payment to such
Borrower pursuant to this Section 5.04(c) shall be treated as a Tax for which
such Borrower is obligated to indemnify such Lender pursuant to this
Section 5.04 without any exclusions or defenses; (iii) nothing in this
Section 5.04(c) shall require the Lender to disclose any confidential
information to such Borrower (including, without limitation, its tax returns);
and (iv) no Lender shall be required to pay any amounts pursuant to this
Section 5.04(c) at any time which a Default or Event of Default exists.

(d) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Non-U.S.
Borrower any information, in each case, as reasonably requested by the Non-U.S.
Borrower that may be necessary to establish any available exemption from, or
reduction in the amount of, any Taxes; provided, however, that nothing in this
Section 5.04(c) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date
and the Final Borrowing Date.

Initial Borrowing Date

A. All obligations of each Lender to make each Loan hereunder on the Initial
Borrowing Date is subject to the satisfaction of the Required Lenders in their
sole discretion of the following applicable conditions precedent (subject to
Section 9.21), and such other conditions as set forth herein, in each case on or
prior to 5:00 p.m. (New York time) on August 14, 2009 and, if such conditions
are not satisfied by such time, all obligations of each Lender under the DIP
Facility (including the Total Commitment) shall terminate at such time unless
extended prior to such time by the Required Lenders in their sole discretion:

6.01 Effective Date; Delivery of Notes. On or prior to the Initial Borrowing
Date, (i) the Effective Date shall have occurred and (ii) there shall have been
delivered to the Administrative Agent for the account of each Lender which has
requested the same the appropriate Tranche A Term Note and Tranche B Term Note,
in each case executed by the relevant Borrower and in the amount, maturity and
as otherwise provided herein.

6.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate from the U.S. Borrower, dated such date
and signed by the chairman, a vice-chairman, the president or any vice-president
of the U.S. Borrower, and attested to by the

secretary, any assistant secretary or other senior officer of such the U.S.
Borrower, certifying that all of the applicable conditions set forth in Sections
6.05 and 6.07 and Section 7.01 (other than such conditions that are expressly
subject to the satisfaction of the Agents and/or the Required Lenders), have
been satisfied on such date.

 

63



--------------------------------------------------------------------------------

6.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Davies Ward Phillips & Vineberg LLP, special
Canadian counsel to the Canadian Credit Parties, an opinion addressed to each
Agent, the Collateral Agent and each of the Lenders and dated the Initial
Borrowing Date in form and substance satisfactory to the Required Lenders and
(ii) from foreign counsel to the Credit Parties and/or the Agents in The
Netherlands, Germany, France, Brazil and Mexico, in each case reasonably
satisfactory to the Agents, opinions which shall (x) be addressed to each Agent,
the Collateral Agent and each of the Lenders and be dated the Initial Borrowing
Date, (y) cover various matters regarding the execution, delivery and
performance of the Global Subsidiaries Guaranty, the Local Law Pledge
Agreements, the Brazilian Security Agreements, the Mexican Security Agreements
and the Dutch Security Agreements and the perfection and, to the extent required
by the Administrative Agent, priority of security interests granted by Credit
Parties in respect of entities organized in such jurisdiction, and/or such other
matters incident to the transactions contemplated herein as the Agents may
reasonably request and (z) be in form, scope and substance reasonably
satisfactory to the Agents.

6.04 Company Documents; Proceedings; Capital Structure. (a) On the Initial
Borrowing Date, the Administrative Agent shall have received from each Credit
Party a certificate, dated the Initial Borrowing Date, signed by the chairman, a
vice-chairman, the president or any vice-president of such Credit Party, and
attested to by the secretary, any assistant secretary or other senior officer of
such Credit Party, in the form of Exhibit F (or, in respect of each Credit Party
other than the U.S. Borrower, with such modification thereto as may be
acceptable to the Administrative Agent in its sole discretion) with appropriate
insertions, together with copies of the certificate of incorporation, by-laws or
equivalent organizational documents of such Credit Party and the resolutions of
such Credit Party referred to in such certificate, and all of the foregoing
(including each such certificate of incorporation, by-laws or other
organizational document) shall be reasonably satisfactory to the Agents.

(b) On the Initial Borrowing Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be satisfactory in form and
substance in the sole discretion of Required Lenders, and the Administrative
Agent shall have received all information and copies of all certificates,
documents and papers, including good standing certificates, bring-down
certificates and any other records of Company proceedings and governmental
approvals, if any, which the Required Lenders may have reasonably requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper Company or governmental authorities.

6.05 Adverse Change, etc. Except as set forth on Schedule 6.05 hereto, since
July 14, 2009, no Material Adverse Effect (other than by virtue of the
commencement of the Cases) shall have occurred.

6.06 Litigation. Except as set forth on Schedule 6.06, on the Initial Borrowing
Date, there shall be no actions, suits, proceedings or investigations pending or
threatened (a) with respect to the Transaction or any documentation executed in
connection therewith (including any Credit Document) or the transactions
contemplated hereby and thereby or (b) which any Agent or the Required Lenders
shall determine has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

6.07 Approvals. On or prior to the Initial Borrowing Date, (i) all necessary
governmental (domestic and foreign), regulatory and third party approvals and/or
consents required in connection with any Existing Indebtedness, the transactions
contemplated by the Credit Documents and otherwise referred to herein or therein
shall have been obtained and remain in full force and effect and evidence
thereof shall have been provided to the Administrative Agent, and (ii) all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the making of the Loans and the transactions contemplated by the
Credit Documents or otherwise referred to herein or therein. Additionally, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
consummation of the Transaction or the making of the Loans or the other
transactions contemplated by the Credit Documents or otherwise referred to
herein or therein.

6.08 [Intentionally Omitted].

6.09 [Intentionally Omitted].

6.10 [Intentionally Omitted].

6.11 Outstanding Indebtedness and Preferred Stock. On the Initial Borrowing Date
and after giving effect to the consummation of the Transaction, Holdings and its
Subsidiaries shall have no outstanding Preferred Equity or Indebtedness, except
for (i) Indebtedness pursuant to or in respect of the Credit Documents,
(ii) Intercompany Scheduled Existing Indebtedness, and (iii) such other existing
indebtedness of Holdings and its Subsidiaries, if any, as shall be permitted by
the Agents and Required Lenders to remain outstanding (all of which shall be
listed as Third Party Scheduled Existing Indebtedness on Part A of Schedule
8.18; provided that such Indebtedness not in excess of U.S.$10,000,000 in the
aggregate (“Unscheduled Third Party Indebtedness”) shall not be required to be
listed as Third Party Scheduled Existing Indebtedness on Part A of Schedule
8.18).

6.12 Consent Letter. On the Initial Borrowing Date, the Administrative Agent
shall have received a letter from Corporation Service Company, presently located
at 80 State Street, Albany, New York, 12207, substantially in the form of
Exhibit M (appropriately completed), indicating its consent to its appointment
by the Canadian Borrower as its agent to receive service of process as specified
in Section 13.08.

6.13 Subsidiaries Guaranties; Intercompany Subordination Agreement. (a) On the
Initial Borrowing Date, each Global Subsidiaries Guarantor shall have duly
authorized, executed and delivered the Global Subsidiaries Guaranty in form and
substance satisfactory to the Required Lenders (as amended, modified, restated
and/or supplemented from time to time, the “Global Subsidiaries Guaranty”),
guaranteeing all of the obligations of each of the Borrowers as more fully
provided therein, and the Global Subsidiaries Guaranty shall be in full force
and effect.

(b) On the Initial Borrowing Date, each Canadian Subsidiary Guarantor shall have
duly authorized, executed and delivered the Canadian Subsidiaries Guaranty in
form and substance satisfactory to the Required Lenders (as amended, modified,
restated and/or supplemented from time to time, the “Canadian Subsidiaries
Guaranty”), guaranteeing all of the obligations of the Canadian Borrower as more
fully provided therein, and the Canadian Subsidiaries Guaranty shall be in full
force and effect.

 

65



--------------------------------------------------------------------------------

6.14 Pledge Agreements. (a) On the Initial Borrowing Date, each U.S. Credit
Party shall have duly authorized, executed and delivered the U.S. Pledge
Agreement in form and substance satisfactory to the Required Lenders (as
amended, modified, restated and/or supplemented from time to time, the “U.S.
Pledge Agreement”) and shall (except to the extent delivered to and in the
possession of the Prepetition Agent) have delivered to the Collateral Agent, as
Pledgee thereunder, all of the certificated U.S. Pledge Agreement Collateral, if
any, referred to therein and then owned by such U.S. Credit Party (other than
the certificated U.S. Pledge Agreement Collateral set forth on Part A of
Schedule 6.14 which shall be delivered on such date as indicated on Part A of
Schedule 6.14), (x) endorsed in blank in the case of promissory notes
constituting U.S. Pledge Agreement Collateral and (y) together with executed and
undated transfer powers in the case of certificated Equity Interests
constituting U.S. Pledge Agreement Collateral, and the U.S. Pledge Agreement
shall be in full force and effect.

(b) On the Initial Borrowing Date, each Canadian Credit Party shall (i) have
duly authorized, executed and delivered the Canadian Pledge Agreement in form
and substance satisfactory to the Required Lenders (as amended, modified,
restated and/or supplemented from time to time, the “Canadian Pledge Agreement”)
and (ii) shall (except to the extent delivered to and in the possession of the
Prepetition Agent) have delivered to the Collateral Agent, as Pledgee
thereunder, all of the certificated Collateral, if any, referred to therein and
then owned by such Canadian Credit Party (other than the certificated Collateral
set forth on Part B of Schedule 6.14 which shall be delivered on such date as
indicated on Part B of Schedule 6.14), (x) endorsed in blank in the case of
promissory notes constituting Collateral therein and (y) together with executed
and undated transfer powers in the case of certificated Equity Interests
constituting Collateral therein, and the Canadian Pledge Agreement shall be in
full force and effect.

(c) On the Initial Borrowing Date, each Brazilian Credit Party shall have duly
authorized, executed and delivered the Brazilian Pledge Agreements in form and
substance satisfactory to the Required Lenders (as amended, modified, restated
and/or supplemented from time to time, the “Brazilian Pledge Agreements”)
together with evidence of the filing for registration of the Brazilian Pledge
Agreements with the competent registries in Brazil or other actions as may be
necessary or, in the reasonable opinion of the Brazilian Collateral Agent,
advisable to perfect the security interests purported to be created by the
Brazilian Pledge Agreements and intended to be created by the Brazilian Pledge
Agreements, and the Brazilian Pledge Agreements shall be in full force and
effect.

(d) On the Initial Borrowing Date, the Canadian Borrower shall have duly
authorized, executed and delivered the German Law Pledge Agreement (as defined
in Section 13.26) and the Abstract Acknowledgement of Indebtedness (as defined
in Section 13.26) and Holdings and the Borrowers shall have duly authorized,
executed and delivered the German Pledge Intercreditor Agreement, in each case
in form and substance satisfactory to the Required Lenders (collectively, as
each is amended, modified, restated and/or supplemented from time to time, the
“German Pledge Agreements”) together with evidence of the filing for
registration of the German Pledge Agreements with the competent registries in
Germany or other actions as may be necessary or, in the reasonable opinion of
the Collateral Agent, advisable to perfect the security interests purported to
be created by the German Pledge Agreements and intended to be created by the
German Pledge Agreements, and the German Pledge Agreements shall be in full
force and effect.

 

66



--------------------------------------------------------------------------------

(e) [Intentionally Omitted].

(f) On the Initial Borrowing Date, with respect to any Credit Party which is
pledging promissory notes or Equity Interests in one or more Persons organized
under the laws of a different jurisdiction from the jurisdiction of organization
of the respective Credit Party, if the Agents determine (based on advice of
local counsel) that it would be in the interests of the Lenders that the
respective Credit Party authorize, execute and deliver one or more additional
pledge agreements governed by the laws of the jurisdiction or jurisdictions in
which the Person or Persons whose promissory notes or Equity Interests are being
pledged is (or are) organized, then the respective Credit Party shall (i) so
authorize, execute and deliver one or more such additional pledge agreements
(each, as amended, modified, restated and/or supplemented from time to time, a
“Local Law Pledge Agreement” and, collectively, the “Local Law Pledge
Agreements”) and (ii) take such actions as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable under local law (as
advised by local counsel) to create, maintain, effect, perfect, preserve,
maintain and protect the security interests granted (or purported to be granted)
by each such Local Law Pledge Agreement. Each Local Law Pledge Agreement shall
(i) be prepared by local counsel reasonably satisfactory to the Agents, (ii) be
in form and substance reasonably satisfactory to the Agents and (iii) be in full
force and effect on the Initial Borrowing Date, it being understood and agreed,
however, in the case of any Local Law Pledge Agreement entered into by Holdings
or any of its Domestic Subsidiaries, the respective Credit Party shall not be
required to pledge more than 65% of the total combined voting power of all
classes of Equity Interests entitled to vote of any Foreign Subsidiary that is a
corporation (or treated as such for U.S. federal tax purposes), other than any
such Foreign Subsidiary organized under the laws of Mexico, Brazil or The
Netherlands, in support of its obligations (x) as a Borrower under the Credit
Agreement (in the case of the U.S. Borrower) or (y) under its Guaranty in
respect of the Obligations of the U.S. Borrower (in the case of the other U.S.
Credit Parties) (although 100% of the non-voting Equity Interests, if any, of
each such Foreign Subsidiary shall be required to be pledged in support of such
obligations). Schedule 6.14(h) sets forth a list of all Local Law Pledge
Agreements to be executed and delivered on the Initial Borrowing Date.

6.15 Security Agreements. (a) On the Initial Borrowing Date, each U.S. Credit
Party shall have duly authorized, executed and delivered the Security Agreement
in form and substance satisfactory to the Required Lenders (as amended,
modified, restated and/or supplemented from time to time, the “U.S. Security
Agreement”) covering all of such U.S. Credit Party’s present and future
Collateral referred to therein, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
(where required) for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, advisable to perfect the security interests purported to be
created by the U.S. Security Agreement; and

(ii) evidence of the completion of all other recordings and filings of, or with
respect to, the U.S. Security Agreement or other actions as may be necessary or,
in the reasonable opinion of the Collateral Agent, advisable to perfect the
security interests intended to be created by the U.S. Security Agreement;

 

67



--------------------------------------------------------------------------------

and the U.S. Security Agreement and such other documents shall be in full force
and effect.

(b) On the Initial Borrowing Date, each Canadian Credit Party shall have duly
authorized, executed and delivered a Canadian Security Agreement in form and
substance satisfactory to the Required Lenders (as amended, amended and
restated, modified and/or supplemented from time to time, the “Canadian Security
Agreement”) covering all of such Canadian Credit Party’s present and future
Collateral referred to therein, together with:

(i) proper financing statements (PPSA Form 1-C or such other financing
statements or similar notices as shall be required by local law), registered
under the PPSA in Ontario and each other jurisdiction as may be necessary or, in
the reasonable opinion of the Collateral Agent, advisable to perfect the
security interests purported to be created by the Canadian Security Agreement;

(ii) PPSA inquiry response certificates certified by the Ontario Registrar of
Personal Property or any other equivalent certificate or search report in any
other province or territory, listing all effective financing statements that
name Holdings or any of its Subsidiaries, or a division or other operating unit
of any such Person, as debtor and that are filed in the jurisdictions referred
to in said clause (i), together with evidence of the discharge (by a PPSA Form
2-C or such other termination statements as shall be required by local law) of
all Liens other than Permitted Liens and acknowledgments and confirmations from
secured creditors of such Canadian Credit Party as reasonably requested by the
Collateral Agent; and

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Canadian Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable to perfect the security
interests intended to be created by the Canadian Security Agreement;

and the Canadian Security Agreement shall be in full force and effect.

(c) On the Initial Borrowing Date, each Brazilian Credit Party and the Brazilian
Collateral Agent shall have duly authorized, executed and delivered the
Brazilian Security Agreements in form and substance satisfactory to the Required
Lenders (as amended, modified, restated and/or supplemented from time to time,
the “Brazilian Security Agreements”) covering all of such Brazilian Credit
Party’s present and future Collateral referred to therein, together with
evidence of the filing for registration of the Brazilian Security Agreements
with the competent registries in Brazil or other actions as may be necessary or,
in the reasonable opinion of the Brazilian Collateral Agent, advisable to
perfect the security interests purported to be created by the Brazilian Security
Agreements and intended to be created by the Brazilian Security Agreements;

and the Brazilian Security Agreements and such other documents shall be in full
force and effect.

 

68



--------------------------------------------------------------------------------

(d) On the Initial Borrowing Date, each Mexican Credit Party and the other
parties thereto, as applicable shall have duly authorized, executed and
delivered the Mexican Security Agreements covering all present and future
Mexican Collateral referred to therein, in the following terms:

(i) Mexican Amendment to the Equity Interests Pledge Agreement. No later than on
the Initial Borrowing Date, certain pledgors shall:

(y) execute and deliver the Mexican Amendment to the Equity Interests Pledge
Agreement, in order to incorporate the Holdings Guaranteed Obligations as
obligations covered by the first-priority pledge (prenda en primer lugar)
created on all of the Mexican Pledged Equity Interests of the Mexican Credit
Parties held or beneficially owned by certain pledgors thereunder in favor of
the Collateral Agent, in form and substance satisfactory to the Required
Lenders;

(z) deliver evidence of the completion of all other recordings (including the
registry of a notation regarding the Mexican Amendment to the Equity Interests
Pledge Agreement in the stock registry books of the Mexican Credit Parties) or
other actions as may be necessary or, in the reasonable opinion of the
Collateral Agent, advisable to perfect the security interest over the Mexican
Pledged Equity Interests intended to be created by the Mexican Amendment to the
Equity Interest Pledge Agreement;

(ii) Mexican Security Trust Agreement. No later than on the Initial Borrowing
Date, each of the Mexican Credit Parties that own a Mexican Real Estate
Property, shall:

(y) execute and deliver the Mexican Security Trust Agreement, by which a
perfected first-priority Lien in favor of the Collateral Agent is created over
their Mexican Real Estate Properties, in form and substance satisfactory to the
Required Lenders; and

(z) deliver documents evidencing that registration filings of the Mexican
Security Trust Agreement with the “Public Registry of Property” of the
jurisdiction in which each Mexican Real Estate Property is located are in the
process of being made by a notary public.

(iii) Mexican Floating Lien Pledge Agreement. No later than on the Initial
Borrowing Date, each of the Mexican Credit Parties shall:

(y) execute and deliver a Mexican Floating Lien Pledge Agreements, by which a
perfected first-priority Lien in favor of the Mexican Collateral Agent is
created over their Mexican Property owned by each of the Mexican Credit Parties,
respectively, in form and substance satisfactory to the Required Lenders; and

(z) deliver documents evidencing that registration filings of each Mexican
Floating Lien Pledge Agreement with the applicable “Public Registry of Commerce”
are in the process of being made by a notary public.

(iv) Mexican Counsel Opinion. No later than on the Initial Borrowing Date,
certain Mexican counsel shall deliver to the Collateral Agent an opinion of such
Mexican counsel under the Mexican Security Agreements, reasonably satisfactory
to the Collateral Agent, with respect to the security interests created pursuant
to the Mexican Security Agreements, in form and substance satisfactory to the
Required Lenders.

 

69



--------------------------------------------------------------------------------

(e) On the Initial Borrowing Date, each Dutch Credit Party and the Collateral
Agent shall have duly authorized, executed and delivered the Dutch Security
Agreements in form and substance satisfactory to the Required Lenders (as
amended, modified, restated and/or supplemented from time to time, the “Dutch
Security Agreements”) covering all of such Dutch Credit Party’s present and
future Collateral referred to therein, together with evidence of the filing for
registration of the Dutch Security Agreements with the competent registries in
The Netherlands or other actions as may be necessary or, in the reasonable
opinion of the Collateral Agent, advisable to perfect the security interests
purported to be created by the Dutch Security Agreements and intended to be
created by the Dutch Security Agreements.

6.16 Mortgages; Title Insurance; etc. On the Initial Borrowing Date, the
Collateral Agent shall have received:

(a) fully executed counterparts of Mortgages in form and substance reasonably
satisfactory to the Collateral Agent (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such Mortgage is being
recorded), which Mortgages shall cover such of the Real Property owned by
Holdings or any of its Subsidiaries (after giving effect to the Transaction) as
are designated on Part A of Schedule 8.05(c) as a Mortgaged Property, together
with evidence that counterparts of the Mortgages have been delivered to the
title insurance company insuring the lien of such Mortgage for recording in all
places to the extent necessary, unless otherwise agreed by the Required Lenders,
or, in the reasonable opinion of the Collateral Agent, advisable to effectively
create a valid and enforceable first priority mortgage lien on each Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
subject to Permitted Encumbrances of the type described in clauses (a), (b) and
(f) of the definition thereof and other matters of title shown on the title
report prepared by, or provided to, the applicable title company and reasonably
acceptable to the Administrative Agent; and

(b) UCC-1 Fixture Filings (or the equivalent under applicable laws) covering
each Mortgaged Property.

6.17 Shareholders’ Agreements; Management Agreements; Collective Bargaining
Agreements; Financial Advisors Engagement Agreements, Existing Indebtedness
Agreements; and Tax Allocation Agreements. On or prior to the Initial Borrowing
Date, there shall have been made available to the Administrative Agent by the
U.S Borrower true and correct copies of the following documents, certified as
such by the U.S. Borrower, to the extent not previously delivered under the
Prepetition Facility to the Prepetition Agent:

(i) all written agreements (including, without limitation, shareholders’
agreements, subscription agreements and registration rights agreements) entered
into by Holdings or any of its Subsidiaries governing the terms and relative
rights of its capital stock or other Equity Interests and any agreements entered
into by shareholders relating to any such entity with respect to its capital
stock or other Equity Interests (collectively, the “Shareholders’ Agreements”);

(ii) all written agreements (excluding employment agreements) entered into by
Holdings or any of its Subsidiaries with respect to the management of Holdings
or any of its Subsidiaries after giving effect to the Transaction (including
consulting agreements and other management advisory agreements) (collectively,
the “Management Agreements”);

 

70



--------------------------------------------------------------------------------

(iii) the collective bargaining agreements (A) between Cooper-Standard
Automotive Group (Bowling Green, Ohio) and the United Steelworkers of America,
AFL-CIO (Local No. 1152 of Bowling Green, Ohio), dated as of February 12, 2001,
(B) between Cooper-Standard Automotive (Gaylord, Michigan) and the United
Autoworkers (Local No. 388 of Gaylord, Michigan), dated as of March 18, 2008,
(C) between Cooper-Standard Automotive (Auburn, Indiana) and the United
Steelworkers of America, AFL-CIO-CLC (Local No. 634 of Auburn, Indiana), dated
as of November 8, 1999 and (D) between Cooper-Standard Automotive Group (Bowling
Green, Ohio) and United Steelworkers of America, AFL-CIO-CLC (Local No. 1042 of
Bowling Green, Ohio), dated as of July 23, 1999 (collectively, the “Collective
Bargaining Agreements”);

(iv) the engagement letters (A) between Holdings and A&M, dated as of May 19,
2009 (together with all side letters in connection therewith, the “A&M
Engagement Letter”) and (B) between Holdings, its controlled Subsidiaries and
Lazard, dated as of June 1, 2009 (together with all side letters in connection
therewith, the “Lazard Engagement Letter”; together with the A&M Engagement
Letter, “Financial Advisors Engagement Agreements”) and all fees payable in
connection with the Financial Advisors Engagement Agreements;

(v) all agreements evidencing or relating to any Scheduled Existing Indebtedness
of Holdings or any of its Subsidiaries (collectively, the “Existing Indebtedness
Agreements”); and

(vi) any tax sharing or tax allocation agreements entered into by Holdings or
any of its Subsidiaries (collectively, the “Tax Allocation Agreements”);

all of which Shareholders’ Agreements, Management Agreements, Collective
Bargaining Agreements, Financial Advisors Engagement Agreements (including the
fees payable in connection therewith), Existing Indebtedness Agreements and Tax
Allocation Agreements shall be in form and substance satisfactory to the Agents
and shall be in full force and effect on the Initial Borrowing Date.

6.18 Insurance Certificates. On or before the Initial Borrowing Date, the
Administrative Agent shall have received evidence of insurance complying with
the requirements of Section 9.07 for the business and properties of Holdings and
its Subsidiaries, in scope, form and substance reasonably satisfactory to the
Agents and naming the Collateral Agent as an additional insured and/or loss
payee, and stating that such insurance shall not be canceled without at least 30
days’ (or 10 days’, in the case of any cancellation arising from any non-payment
of insurance premium) prior written notice by the insurer to the Collateral
Agent.

6.19 Payment of Fees. On the Initial Borrowing Date, all costs, fees and
expenses, and all other compensation due to the Agents and the Lenders
(including, without limitation, legal fees and expenses) shall have been paid to
the extent then due.

6.20 Patriot Act. The Administrative Agent shall have received all documentation
and other information mutually agreed to be required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the United States PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), including the
information described in Section 13.25.

 

71



--------------------------------------------------------------------------------

6.21 Interim Order/Bankruptcy Matters.

(i) (a) The Bankruptcy Court shall have entered, upon motion in form and
substance satisfactory in the sole discretion of the Required Lenders, on such
prior notice as may be satisfactory to the Required Lenders in their sole
discretion, the Interim Order no later than five (5) Business Days after the
date of commencement of the Cases, approving and authorizing the DIP Facility,
all provisions thereof and the priorities and liens granted under Bankruptcy
Code section 364(c) and (d), as applicable, in form and substance satisfactory
to the Required Lenders and their counsel in their sole discretion and (b) the
Canadian Court shall have entered, upon application in form and substance
satisfactory in the sole discretion of the Required Lenders, on such prior
notice as may be satisfactory to the Required Lenders in their sole discretion,
the Initial Order as to the transactions contemplated hereby, which Initial
Order shall be in form and substance satisfactory to the sole discretion of the
Required Lenders and their counsel in their sole discretion.

(ii) The Interim Order, the Initial Order and the Credit Documents shall be in
full force and effect and shall not (in whole in part) have been reversed,
modified, amended, stayed, vacated, appealed or subject to a stay pending appeal
or otherwise challenged or subject to any challenge anywhere in the world.

(iii) The Credit Parties shall be in compliance in all respects with the Interim
Order and the Initial Order.

(iv) (w) The U.S. Cases shall have been commenced in the Bankruptcy Court for
the District of Delaware, (x) the Canadian Case shall have been commenced in the
Canadian Court, (y) a First Day Order approving the cash management system of
the Debtors, in form, scope and substance acceptable to the Required Lenders,
shall have been entered by the Bankruptcy Court, be in full force and effect,
and shall not, in whole or in part, have been reversed, modified, amended,
stayed, vacated, appealed or subject to a stay pending appeal or otherwise
challenged or being challenged in whole or in part in any jurisdiction in any
part of the world and the Debtors shall be in compliance with such First Day
Order (except for such modifications as may be acceptable to the Administrative
Agent and the Required Lenders); and (z) the amount of claims incurred prior to
the Petition Date that are permitted to be paid under each First Day Order shall
be acceptable to the Required Lenders in their sole discretion; provided that
consent by the Required Lenders to the entry of any First Day Order shall
authorize the Debtors making payments as specified in such First Day Orders.

(v) The Administrative Agent shall have received on or prior to the Effective
Date each engagement letter (or amended engagement letter) for each of the
Credit Parties’ professionals that have been or that will be retained under
section 327(a), 327(e), 328 or 363 of the Bankruptcy Code, other than the
Financial Advisors Engagement Agreements, and each has been executed in form and
substance acceptable to the Required Lenders, and each has been dated the
Effective Date unless otherwise indicated or agreed to by the Required Lenders,
and all fees in connection therewith shall be acceptable to the Required
Lenders, in form and substance satisfactory to the Required Lenders.

 

72



--------------------------------------------------------------------------------

(vi) This Agreement shall have been approved by the Canadian Court pursuant to
an amendment, restatement, supplement or modification to the Initial Order or,
if applicable, an Other CCAA Order.

6.22 Financial Statements, 13-Week Budgets and Reports. The Lenders shall have
received the 13-Week Budget, which 13-Week Budget shall be in form and substance
satisfactory to the Required Lenders in their sole discretion, including a
forecast of sources and uses of cash as described in Section 9.17(c) by the
Debtors and the non-Debtor Guarantors on a weekly basis for the succeeding 13
calendar weeks.

6.23 Amendment of the Prepetition Facility and Prepetition Security Documents.
The Prepetition Facility Amendment, executed by the requisite Prepetition
Lenders, Holdings, the U.S. Borrower, the Canadian Borrower and the Prepetition
Administrative Agent, and amendments to the Prepetition Security Documents shall
have been delivered to the Administrative Agent.

6.24 Lien Searches. The Administrative Agent shall have received the results of
a recent lien search (if applicable) in each of the jurisdictions where any
Credit Party is organized and, in the case of the Canadian Borrower, has
tangible personal or real property, and such search shall reveal no liens on any
of the assets of the Credit Parties except for liens permitted by Section 10.02
or discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.

The occurrence of the Initial Borrowing Date and the acceptance of the benefits
or proceeds of each Credit Event shall constitute a representation and warranty
by each Credit Agreement Party to each Agent and each of the Lenders that all
the conditions specified in Section 6 (A) on the Initial Borrowing Date and
applicable to such Credit Event (other than such conditions that are expressly
subject to the satisfaction of the Agents and/or the Required Lenders, and
subject to Section 9.21) exist as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Sections 6 (A),
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Lenders (as evidenced by
their execution and delivery of this Agreement).

Final Borrowing Date.

B. The obligation of each Lender to make each Loan hereunder, in each case on
the Final Borrowing Date, is subject, at the time of the making of such Loans:

6.25 Final Order.

(i) Not later than 30 days following the Interim Order Entry Date, a final order
shall have been entered by the Bankruptcy Court (the “Final Order”) in form and
substance satisfactory to the Required Lenders in their sole discretion on a
motion by the U.S. Debtors that is in form and substance satisfactory to the
Required Lenders, which Final Order shall have been entered on such prior notice
to such parties as may be satisfactory to the Required Lenders in their sole
discretion, approving and authorizing on a final basis the matters provided for
herein.

 

73



--------------------------------------------------------------------------------

(ii) The Final Order, the Interim Order, the Initial Order and the Credit
Documents shall be in full force and effect, and shall not (in whole or in part)
have been reversed, modified, amended, stayed, vacated, appealed or subject to a
stay pending appeal or otherwise challenged or subject to any challenge anywhere
in the world.

(iii) No order shall have been entered by the Canadian Court in the Canadian
Case that has an adverse impact on the Credit Documents, the Initial Order or
the priority of the DIP Lenders’ Charge or the transactions contemplated
thereby.

(iv) The Credit Parties shall be in compliance with the Final Order.

(v) The Lenders shall have received the required periodic updates of the 13-Week
Budget and weekly variance reports, each in form and substance satisfactory to
the Required Lenders, and Credit Parties shall be in compliance with the updated
13-Week Budget.

6.26 Other Conditions. (a) The Lenders shall have received the periodic updates
of the 13-Week Budget and weekly variance reports, as required hereunder, each
in form and substance satisfactory to the Required Lenders, and Credit Parties
shall be in compliance with the updated 13-Week Budget.

(b) Each Credit Party and each other Subsidiary of Holdings which is an obligee
or obligor with respect to any Intercompany Debt shall have duly authorized,
executed and delivered the Intercompany Subordination Agreement in form and
substance satisfactory to the Required Lenders (as amended, modified, restated
and/or supplemented from time to time, the “Intercompany Subordination
Agreement”), and the Intercompany Subordination Agreement shall be in full force
and effect.

(c) Sections 10.14, 10.16 and 10.17 shall have been amended to address the
period ending on the Maturity Date (without giving effect to any extension
thereof) in a manner satisfactory to the U.S. Borrower and the Administrative
Agent.

The occurrence of the Final Borrowing Date and the acceptance of the benefits or
proceeds of each Credit Event shall constitute a representation and warranty by
each Credit Agreement Party to each Agent and each of the Lenders that all the
conditions specified in Section 6 (B) on the Finial Borrowing Date and
applicable to such Credit Event (other than such conditions that are expressly
subject to the satisfaction of the Agents and/or the Required Lenders, and
subject to Section 9.21) exist as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Sections 6 (B),
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Lenders (as evidenced by
their execution and delivery of this Agreement).

 

74



--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date, the
Final Borrowing Date and on each Incremental Term Loan Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and immediately after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects (without giving effect to any materiality or Material
Adverse Effect qualifier in any representation or warranty) with the same effect
as though such representations and warranties had been made on the date of such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (without giving effect to any materiality
or Material Adverse Effect qualifier in any representation or warranty) only as
of such specified date).

7.02 Notice of Borrowing; etc. Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

7.03 Incremental Term Loans. Prior to the incurrence of any Incremental Term
Loans on the Incremental Term Loan Borrowing Date, Holdings shall have satisfied
(or caused to be satisfied) all of the applicable conditions set forth in
Section 2.15.

7.04 [Intentionally Omitted].

7.05 [Intentionally Omitted].

7.06 Commitments. As a result of any Borrowing, usage of the Commitments shall
not exceed (i) the aggregate amount authorized by the Interim Order, the Initial
Order or the Final Order, as the case may be and (ii) if so reflected in the
13-Week Budget, the maximum amount of borrowings contemplated to be outstanding
as reflected in the 13-Week Budget and as otherwise agreed by the parties.

7.07 Interim Order, Initial Order and Final Order. The Interim Order, the
Initial Order and the Final Order, as the case may be, and all Credit Documents
shall be in full force and effect, and shall not (in whole or in part) have been
reversed, modified, amended, stayed, vacated, appealed or subject to a stay
pending appeal or otherwise challenged or subject to any challenge in any
jurisdiction worldwide.

7.08 Payment. All costs, fees, expenses (including, without limitation, legal
fees) and other compensation contemplated by the Credit Documents (and any such
amounts owing pursuant to the Prepetition Facility) to be payable to the Agents
or Lenders shall have been paid to the extent due.

The occurrence of the Initial Borrowing Date and the Final Borrowing Date and
the acceptance of the benefits or proceeds of each Credit Event shall constitute
a representation and warranty by each Credit Agreement Party to each Agent and
each of the Lenders that all the conditions specified in Section 7 exist as of
that time. All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Lenders (as evidenced by their execution and delivery of
this Agreement).

 

75



--------------------------------------------------------------------------------

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement, to make the Loans as provided for herein, each Credit
Agreement Party makes the following representations, warranties and agreements
with the Lenders, in each case after giving effect to the Transaction, all of
which shall survive the execution and delivery of this Agreement, the making of
the Loans (with the occurrence of the Initial Borrowing Date and each Credit
Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects (without giving effect to any
materiality or Material Adverse Effect qualifier in any representation or
warranty) on and as of the Initial Borrowing Date and on and as of the date of
each such Credit Event, unless stated to relate to a specific earlier date in
which case such representations and warranties shall be true and correct in all
material respects (without giving effect to any materiality or Material Adverse
Effect qualifier in any representation or warranty) as of such earlier date):

8.01 Company Status. Each Credit Agreement Party and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing (or its
equivalent) under the laws of the jurisdiction of its organization,
(ii) subject, in the case of the U.S. Debtors, to the entry by the Bankruptcy
Court of the Interim Order and the Final Order, has all requisite Company power
and authority to own its assets, to carry on its business as now conducted and
as proposed to be conducted and, subject, in the case of the Canadian Borrower,
to the entry by the Canadian Court of the Initial Order, to execute, deliver and
perform its obligations under each Credit Document to which it is a party and
(iii) subject, in the case of the Debtors, to the entry by the Bankruptcy Court
of the Interim Order and the Final Order, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

8.02 Authorization; Enforceability. Subject, in the case of the Debtors, to the
entry by the Bankruptcy Court of the Interim Order and the Final Order and the
entry by the Canadian Court of the Initial Order, as applicable, each component
of the Transaction to be entered into by each Credit Agreement Party and its
Subsidiaries has been duly authorized by all necessary Company action and, if
required, stockholder action. Subject, in the case of the Debtors, to the entry
by the Bankruptcy Court of the Interim Order and the Final Order, this Agreement
has been duly executed and delivered by each Credit Agreement Party and
constitutes, and each other Credit Document to which any Credit Party is to be a
party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of such Credit Agreement Party or such
Credit Party, as applicable, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

8.03 Governmental Approvals; No Conflicts. The Transaction (a) subject, in the
case of the Debtors, to the entry by the Bankruptcy Court of the Interim Order
and the Final Order and the entry by the Canadian Court of the Initial Order, as
applicable, does not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Credit Documents, (b) subject, in
the case of the Canadian Borrower, to the entry by the Canadian Court of the
Initial Order, will not violate any Requirement of Law applicable to any Credit
Agreement Party or any of its Subsidiaries, as applicable, (c) subject, in the

 

76



--------------------------------------------------------------------------------

case of the Canadian Borrower, to the entry by the Canadian Court of the Initial
Order, other than as set forth on Schedule 8.03 or as a result of the
commencement of the U.S. Cases, will not violate or result in a default under
any indenture or other material agreement or instrument binding upon any Credit
Agreement Party or any of its Subsidiaries or any of their respective assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Agreement Party or any of its Subsidiaries or give rise to a right of, or result
in, termination, cancellation or acceleration of any material obligation
thereunder, and (d) will not result in the creation or imposition of any Lien on
any asset of any Credit Agreement Party or any of its Subsidiaries, except Liens
created under the Credit Documents or pursuant to the Orders.

8.04 Financial Condition; No Material Adverse Change. (a) The U.S. Borrower has
heretofore furnished to the Agents and to the Lenders (i) its consolidated
balance sheet as of December 31, 2008, (ii) its consolidated statements of
income, stockholders’ equity and cash flows for the Fiscal Years ended
December 31, 2007, and December 31, 2008, in the case of clauses (i) and (ii),
reported on by Ernst & Young LLP, independent public accountants, and (iii) its
consolidated balance sheet and combined statements of income, stockholders’
equity and cash flows as of and for the three months ended March 31, 2009 (and
the comparable period for the prior Fiscal Year), as reviewed by Ernst & Young,
LLP, independent public accountants, in accordance with Statement on Auditing
Standards No. 100. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
U.S. Borrower and its Subsidiaries as of such dates and for such periods in
accordance with U.S. GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to in clause
(a) above or the notes thereto, after giving effect to the Transaction, none of
Holdings, the U.S. Borrower or any of their respective Subsidiaries has, as of
the Initial Borrowing Date, any material direct or contingent liabilities,
unusual long term commitments or material unrealized losses.

(c) There has not been any event, development or circumstance that has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect since July 14, 2009; provided that the filing of the
Cases shall not in and of itself be deemed a Material Adverse Effect for
purposes of this Section 8.04(c).

(d) The Credit Parties have disclosed to the Agents and the Lenders all material
assumptions with respect to the 13-Week Budget.

8.05 Properties. (a) Each Credit Agreement Party and each of its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business (including each Mortgaged Property), except
for Permitted Encumbrances with respect to each Mortgaged Property and with
respect to each Real Property which is not a Mortgaged Property, Permitted Liens
and minor defects in title that do not interfere with its ability to conduct its
business as currently conducted and as proposed to be conducted or to utilize
such properties for their intended purposes.

(b) Each Credit Agreement Party and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and, to the knowledge of each
Credit Agreement Party or any of its respective Subsidiaries, the use thereof by
each Credit Agreement Party and each of its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

(c) Schedule 8.05(c) sets forth the address of each Real Property that is owned
or leased by Holdings or any of its Subsidiaries as of the Initial Borrowing
Date.

(d) As of the Initial Borrowing Date, neither Credit Agreement Party nor any of
its Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein, except as permitted by Sections 10.02 and 10.05.

8.06 Litigation and Environmental Matters. (a) Except for the commencement of
the Cases and as set forth on Schedule 6.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Credit Agreement Party or any of its
Subsidiaries, threatened against or affecting any Credit Agreement Party or any
of its Subsidiaries (x) that could reasonably be expected, individually or in
the aggregate, to (i) result in a Material Adverse Effect or (ii) adversely
affect in any material respect the ability of the Credit Parties to consummate
the Transaction or (y) with respect to any Credit Document.

(b) Except as set forth on Schedule 6.05, and with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither any Credit Agreement Party nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

8.07 Compliance with Laws and Agreements. Each Credit Agreement Party and each
of its Subsidiaries is in compliance with all material Requirements of Law
applicable to it or its property and all material indentures, agreements and
other instruments binding upon it or its property. No Default or Event of
Default has occurred and is continuing.

8.08 Investment Company Status. Neither any Credit Agreement Party nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

8.09 Taxes. Each Credit Agreement Party and each of its Subsidiaries has timely
filed or caused to be filed all federal, state and provincial income tax returns
and all other material tax returns and reports, domestic and foreign, required
to be filed by it and has paid or caused to be paid all material taxes required
to have been paid by it, except any taxes that are being contested in good faith
by appropriate proceedings and for which such Credit Agreement Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with U.S. GAAP.

 

78



--------------------------------------------------------------------------------

8.10 ERISA; Canadian Welfare and Pension Plans. (a) No ERISA Event (other than
the filing of the Cases) has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that, when
combined with the amount of the total unfunded liability (whether on a going
concern or wind-up basis of each Canadian Pension Plan) using the actuarial
methods and assumptions employed in the most recent actuarial reports prepared
in respect of each such Canadian Pension Plan that had a deficiency on that
basis, could reasonably be expected to result in a Material Adverse Effect.

(b) Except to the extent that a breach of any of the representations, warranties
or agreements in this Section 8.10(b) could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, (x) each
Canadian Welfare Plan has been maintained and is in compliance with the terms
thereof and all applicable Requirements of Law including, without limitation,
all requirements relating to employee participation, funding, investment of
funds, benefits and transactions with the Credit Parties and persons related to
them and (y) with respect to Canadian Pension Plans: (i) no steps have been
taken to terminate any Canadian Pension Plan (wholly or in part) which could
result in any Credit Party being required to make any additional contribution to
the Canadian Pension Plan; (ii) no contribution failure has occurred with
respect to any Canadian Pension Plan sufficient to give rise to a Lien under any
applicable pension benefits laws of any jurisdiction; (iii) no condition exists
and no event or transaction has occurred with respect to any Canadian Pension
Plan which is reasonably likely to result in any Credit Party incurring any
material liability, fine or penalty; (iv) no Credit Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan; (v) each Canadian Pension Plan is in compliance in all
material respects with all applicable pension benefits laws and laws in respect
to Taxes; (vi) all contributions (including, employee contributions made by
authorized payroll deductions or other withholdings) required to be made in
respect of each Canadian Pension Plan as determined in the most recently
completed and filed actuarial valuation report have been made in accordance with
all Requirements of Law and the terms of each Canadian Pension Plan; (vii) all
required special payments, if any, have been made in accordance with
Requirements of Law and the most recent actuarial report filed therefor; and
(viii) no event has occurred and no conditions exist with respect to any
Canadian Pension Plan that has resulted or could reasonably be expected to
result in any Canadian Pension Plan (A) having its registration revoked or
refused or (B) being subject to an involuntary winding-up (either in whole or in
part) by any relevant pension benefits regulatory authority and no Taxes or
penalties under any applicable pension benefits laws or laws in respect to Taxes
are owing or eligible.

(c) Except to the extent that a breach of any of the representations, warranties
or agreements in this Section 8.10(c) could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, (w) each
Foreign Pension Plan has been maintained and administered in a timely manner in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing (including, without limitation, maintaining
registered status) with applicable regulatory or other Governmental Authorities,
(x) all contributions required to be made with respect to a Foreign Pension Plan
have been timely made, (y) none of the Credit Parties nor any of their
respective Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan, and

 

79



--------------------------------------------------------------------------------

(z) the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of the Credit Party’s
most recently ended fiscal year on the basis of actuarial assumptions, each of
which is reasonable, did not exceed the current value of the assets of such
Foreign Pension Plan allocable to such benefit liabilities.

8.11 Disclosure. None of the reports, financial statements, certificates or
other information furnished by or on behalf of any Credit Party to any Agent or
any Lender in connection with the negotiation of this Agreement or any other
Credit Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that, with respect to projected financial
information, each Credit Agreement Party represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Initial Borrowing Date, as of the Initial Borrowing
Date.

8.12 Subsidiaries and Joint Ventures. (a) Holdings does not have any
Subsidiaries other than the U.S. Borrower and the Subsidiaries of the U.S.
Borrower listed on Schedule 8.12. Schedule 8.12 sets forth the name of, and the
ownership interest of Holdings in, (a) each Subsidiary, including the U.S.
Borrower (and identifies each Subsidiary that is a Credit Party), and (b) each
joint venture in which Holdings, the U.S. Borrower or any of their respective
Subsidiaries holds an Equity Interest, in each case as of the Initial Borrowing
Date.

(b) As of the Initial Borrowing Date (and after giving effect to the
Transaction), there does not exist any Subsidiary of Holdings that (x) is
organized under the laws of the United States, or a State thereof, other than
the U.S. Credit Parties and (y) that is organized under the laws of Canada, or a
province or territory thereof, other than the Canadian Credit Parties.

(c) (i) Holdings shall at all times own directly 100% of the capital stock or
other Equity Interests of the U.S. Borrower and (ii) the U.S. Borrower shall at
all times own directly 100% of the capital stock or other Equity Interests of
the Canadian Borrower.

8.13 Insurance. Schedule 8.13 sets forth a description of all insurance
maintained by or on behalf of each Credit Agreement Party and each of its
Subsidiaries as of the Initial Borrowing Date. As of the Initial Borrowing Date,
all premiums due and payable in respect of such insurance have been paid. Each
Credit Agreement Party reasonably believes that the insurance maintained by or
on behalf of each Credit Agreement Party and each of its Subsidiaries is
adequate.

8.14 Labor Matters. As of the Initial Borrowing Date, there are no strikes,
lockouts or slowdowns against any Credit Agreement Party or any of its
Subsidiaries pending or, to the knowledge of any Credit Agreement Party,
threatened. The hours worked by and payments made to employees of the Credit
Agreement Parties and their respective Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state,
provincial, local or foreign law dealing with such matters. All payments due
from any Credit Agreement Party or any of its Subsidiaries, or for which any
claim may be made against any Credit Agreement Party or any of its Subsidiaries,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Credit
Agreement Party or such Subsidiary. The consummation of the Transaction will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Credit
Agreement Party or any of its Subsidiaries is bound.

 

80



--------------------------------------------------------------------------------

8.15 [Intentionally Omitted].

8.16 Senior Indebtedness; Designated Senior Indebtedness. The subordination
provisions contained in the indenture and the documents governing the U.S.
Borrower’s 8.375% Senior Subordinated Notes due 2014 (and any notes issued in
exchange therefor pursuant to such indenture) are enforceable against the U.S.
Borrower and the U.S. Subsidiary Guarantors party thereto and the holders
thereof, and all Obligations of the U.S. Borrower and all Guaranteed Obligations
(as defined in the Global Subsidiaries Guaranty) of the U.S. Subsidiary
Guarantors are within the definitions of “Senior Indebtedness” and “Designated
Senior Indebtedness” included in such subordination provisions.

8.17 Collateral Matters. (a) The Interim Order is (and the Final Order when
entered will be) effective to create in favor of the Secured Creditors legal,
valid, enforceable and fully perfected security interests in and Liens on the
Collateral of the U.S. Debtors.

(b) Each Mortgage (other than a Mortgage granted by a Debtor, as to which clause
(a) or (c) of this Section 8.17 is applicable), upon execution and delivery by
the parties thereto, will create in favor of the Collateral Agent, for the
benefit of the Secured Creditors, a legal, valid and enforceable Lien on all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified in Schedule 8.05(c), the Mortgages
will constitute a fully perfected Lien on all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person (but subject to Liens or other
encumbrances for which exceptions are taken in the policies of title insurance
delivered in respect of the Mortgaged Properties and subject to Permitted
Liens).

(c) Upon the issuance of the Initial Order, the DIP Lenders’ Charge is effective
to create in favor of the Secured Creditors’ legal, valid, enforceable and fully
perfected security interests in and Liens on the Collateral of the Canadian
Borrower.

(d) Each Security Document, other than the U.S. Security Agreement, the U.S.
Pledge Agreement, the Mortgages, the Canadian Security Agreement and the
Canadian Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Collateral Agent, for the benefit of
the Secured Creditors, a valid and enforceable security interest or hypothec, as
the case may be, in the Collateral subject thereto (and defined therein), and
will, upon the taking of any required action under applicable law to perfect
each Lien, constitute a fully perfected Lien on and security interest or
hypothec, as the case may be in all right, title and interest of the Credit
Parties in the Collateral subject thereto, prior and superior to the rights of
any other Person except for Permitted Liens and Permitted Encumbrances.

(e) All “Collateral” under and as defined in the Prepetition Facility required
to be delivered under the Prepetition Loan Documents has been delivered to the
Prepetition Agent as “Pledgee” thereunder,

 

81



--------------------------------------------------------------------------------

8.18 Scheduled Existing Indebtedness. Schedule 8.18 sets forth a true and
complete list of all Indebtedness of Holdings and its Subsidiaries as of the
Initial Borrowing Date which is to remain outstanding after giving effect to the
Transaction and the incurrence of Loans on such date (exclusive of Indebtedness
pursuant to this Agreement and the other Credit Documents and Unscheduled Third
Party Indebtedness), in each case showing the aggregate principal amount thereof
(and the aggregate amount of any undrawn commitments with respect thereto) and
the name of the respective borrower and any other entity which directly or
indirectly guarantees such debt. Part A of Schedule 8.18 lists all Indebtedness
as described in the immediately preceding sentence which is owed to Persons
other than Holdings or any of its Subsidiaries (after giving effect to the
Transaction) (with all such Indebtedness being herein called “Third Party
Scheduled Existing Indebtedness”) and Part B of Schedule 8.18 lists all
Indebtedness as described in the immediately preceding sentence which is owed to
Holdings and its Subsidiaries (after giving effect to the Transaction) (with all
of such Indebtedness being herein called “Intercompany Scheduled Existing
Indebtedness”).

8.19 Cases. The U.S. Cases were commenced on the Petition Date and the Canadian
Case was commenced on August 4, 2009, in each case, in accordance with
applicable law and proper notice thereof and of the hearing for the approval of
the Final Order has been given as identified in the Certificate of Service filed
with the Bankruptcy Court.

8.20 Orders. The Interim Order or, after it has been entered, Final Order (as
applicable), the Initial Order and the transactions contemplated by this
Agreement and the other Loan Documents are in full force and effect, and have
not, in whole or in part, been reversed, modified, amended, stayed (for more
than five (5) days), vacated, appealed or subject to a stay pending appeal or
otherwise challenged or subject to any pending or threatened challenge or
proceeding in any jurisdiction in any part of the world and the Debtors are in
compliance with the Interim Order, the Initial Order, the Final Order and each
Other CCAA Order, as applicable.

8.21 Material Contracts. No default has occurred and is continuing under any
Material Contract that is not otherwise stayed by the Interim Order, the Final
Order or the Initial Order, as applicable.

8.22 Forward Looking Projections. All forward looking projections included in
each 13-Week Budget have been completed in good faith and based on assumptions
which were reasonable when made.

SECTION 9. Affirmative Covenants. Each Credit Agreement Party hereby covenants
and agrees that as of the Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Commitment has been terminated, and
the Loans and Notes, together with interest, Fees and all other Obligations
(other than any indemnities described in Section 13.13 which are not then due
and payable) incurred hereunder, are paid in full:

9.01 Financial Statements and Other Information. The U.S. Borrower will furnish
to the Administrative Agent (for distribution to each Lender):

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of annual reports on Form 10-K) after the end of each Fiscal Year, its
audited consolidated balance sheet and consolidated statements of income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
and the related notes thereto, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all reported on by independent public
accountants of recognized national standing (without any exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the U.S. Borrower and its Subsidiaries on a consolidated basis in
accordance with U.S. GAAP consistently applied;

 

82



--------------------------------------------------------------------------------

(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of quarterly reports on Form 10-Q) after the end of each of the first
three Fiscal Quarters of each Fiscal Year, its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of the
end of and for such Fiscal Quarter and the then-elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by an Authorized Officer as
presenting fairly in all material respects the financial condition and results
of operations of the U.S. Borrower and its Subsidiaries on a consolidated basis
in accordance with U.S. GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of an Authorized Officer (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations (A) demonstrating compliance with Sections 10.14, 10.16 and 10.17
and (B) detailed information regarding the utilization of the baskets described
in Sections 10.01 (a)(vi), 10.01 (a)(vii), 10.01 (a)(xv), 10.01 (a)(xviii),
10.01(a)(xix), 10.01 (a)(xx), 10.02(a)(xiii), 10.04(e), 10.04(j), 10.04(q),
10.04(r), 10.05(b), 10.05(i), 10.05(j), 10.05(k), 10.06, 10.08(a), 10.09 and
10.14(a) of this Agreement, in each case as of the last day of the Fiscal
Quarter or Fiscal Year, as the case may be, then last ended;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default and,
if such knowledge has been obtained, describing such Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Credit
Agreement Party or any of its Subsidiaries with the SEC or with any national
securities exchange, as applicable;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Agreement
Party or any of its Subsidiaries or any Plan, or compliance with the terms of
any Credit Document, as the Administrative Agent or any Lender may reasonably
request;

9.02 Notices of Material Events. The Credit Agreement Parties will furnish to
the Administrative Agent (for distribution to each Lender), prompt written
notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit
Agreement Party or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event or Plan Termination Event or any fact or
circumstance that gives rise to a reasonable expectation that any ERISA Event or
Plan Termination Event will occur that, in either case, alone or together with
any other ERISA Events or Plan Termination Events that have occurred, could
reasonably be expected to result in liability of the Credit Agreement Parties
and their respective Subsidiaries in an aggregate amount exceeding
U.S.$5,000,000;

(d) the filing of any annual actuarial valuation report (and any subsequent
report containing material changes) in respect of a Canadian Pension Plan with
any Governmental Authority, together with a copy of such report forthwith after
such filing; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 9.02 shall be accompanied by a
statement of a Authorized Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

9.03 Information Regarding Collateral. (a) The U.S. Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in the jurisdiction of incorporation or organization of any
Credit Party, (iii) in any U.S. Credit Party’s organizational identification
number or (iv) in the case of any Canadian Credit Party, in the chief executive
office or principal place of business of such Person, or in any jurisdiction
(country, state or province) where such Canadian Credit Party stores or
maintains tangible personal property or acquires Real Property (owned or
leased). For greater certainty, no Canadian Credit Party may change its
jurisdiction of incorporation and become an unlimited liability company in such
jurisdiction. Each Credit Agreement Party agrees not to effect or permit any
change referred to in the preceding sentence unless any new documentation is
executed by any Credit Party (including, without limitation, a movable hypothec
under any applicable laws of Canada or province or territory thereof) and all
filings have been made under the UCC, the PPSA, The Register of Personal and
Movable Real Rights or otherwise that are required, in each case, in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The U.S.
Borrower also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged, destroyed or otherwise the subject of a
Recovery Event.

(b) At the time of delivery of the annual financial statements pursuant to
Section 9.01(a), the U.S. Borrower shall deliver to the Collateral Agent a
certificate of an Authorized Officer certifying that there have been no changes
to Annexes A through H of the U.S. Security Agreement, Annexes A through H of
the Canadian Security Agreement, Annexes A through G of the U.S. Pledge
Agreement, Annexes A through G of the Canadian Pledge Agreement and the annexes
or schedules to each other Security Document, in each case since the Initial
Borrowing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.03(b), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case, only to
the extent that such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents) and whether the relevant
Credit Parties have otherwise taken all actions required to be taken by them
pursuant to such Security Documents in connection with any such changes,
provided that the U.S. Borrower shall also deliver the certificate required by
this

 

84



--------------------------------------------------------------------------------

Section 9.03(b) with respect to Annexes A, C, D and F of the U.S. Security
Agreement on a quarterly basis at the time of delivery of financial statements
pursuant to Sections 9.01(b); provided further that each Credit Agreement Party
will, and will cause each of its Subsidiaries to, at the expense of such
Borrower to (a) notify the Collateral Agent of any acquisition of assets (i) not
previously listed on Annexes A through H of the U.S. Security Agreement, Annexes
A through H of the Canadian Security Agreement, Annexes A through G of the U.S.
Pledge Agreement, Annexes A through G of the Canadian Pledge Agreement and the
annexes or schedules to each other Security Document and (ii) not previously
subject to a pledge under the Security Documents, and (b) at the request of the
Collateral Agent, take such further steps (or authorize the Collateral Agent to
take such further steps) relating to such acquired assets as the Collateral
Agent may reasonably require to satisfy perfection and priority of the Liens
created or intended to be created by the Security Documents with respect to such
acquired assets.

9.04 Existence; Conduct of Business. Each Credit Agreement Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, permits, approvals, authorizations, licenses,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 10.03,
and provided further, that the foregoing shall not prohibit any Credit Agreement
Party or any of its Subsidiaries from causing or permitting the expiration,
cancellation, abandonment, impairment or invalidation of any rights,
qualifications, permits, approvals, authorizations, licenses, franchises,
patents, copyrights, domain names, trademarks or tradenames, or from failing to
maintain or renew, abandoning, impairing or permitting to expire or be cancelled
any applications or registrations for any of such item, if, in such Credit
Agreement Party’s or such Subsidiary’s, as applicable, reasonable business
judgment, such item is no longer material to the conduct of its business.

9.05 Payment of Taxes. Each Credit Agreement Party will, and will cause each of
its Subsidiaries to, pay its liabilities for taxes (other than the tax
liabilities arising prior to the Petition Date), before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Credit
Agreement Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with U.S. GAAP, (b) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

9.06 Maintenance of Properties. Each Credit Agreement Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

9.07 Insurance. (a) Each Credit Agreement Party will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents. The U.S. Borrower will furnish to the Administrative
Agent, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

 

85



--------------------------------------------------------------------------------

(b) Each Credit Agreement Party will, and will cause each of its Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by such Credit Agreement Parties
and/or such Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured), (ii) shall state that such insurance policies shall not be
canceled without at least 30 days’ (or 10 days’, in the case of any cancellation
arising from any non-payment of insurance premium) prior written notice thereof
by the respective insurer to the Collateral Agent, (iii) shall provide that the
respective insurers irrevocably waive any and all rights of subrogation with
respect to the Collateral Agent and the other Secured Creditors, and (iv) shall
be deposited with the Collateral Agent.

(c) If any Credit Agreement Party or any of its Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.07, or if any Credit
Agreement Party or any of its Subsidiaries shall fail to so endorse and deposit
all policies or certificates with respect thereto, the Administrative Agent
shall have the right (but shall be under no obligation) to procure such
insurance and the Credit Agreement Parties jointly and severally agree to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.

9.08 Casualty and Condemnation. The U.S. Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

9.09 Books and Records; Inspection and Audit Rights. Each Credit Agreement Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in accordance with U.S. GAAP, consistently applied, and in
accordance with the internal controls of Holdings and each of its Subsidiaries.
Each Credit Agreement Party will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records,
including Phase I or Phase II environment assessment reports, and to discuss its
affairs, finances and condition with its officers, employees and independent
accountants, all at such reasonable times and as often as reasonably requested
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract), provided that an officer of the Borrowers may
attend any such discussions with such employees or accountants. Without limiting
the foregoing, if an Event of Default is continuing or if the Administrative
Agent at any time has a reasonable basis to believe that there exist violations
of Environmental Laws by any Credit Agreement Party or that there exist any
Environmental Liability, in each case, that would have, in the aggregate, a
Material Adverse Effect, then each Credit Agreement Party will, and will cause
each of its Subsidiaries to, promptly upon receipt of request from the
Administrative Agent, allow a reputable environmental consulting firm reasonably
acceptable to the Administrative Agent, and its representatives, access to such
real property for the purpose of conducting such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request. Such audits, assessments and reports,
shall be in form and substance reasonably acceptable to the Required Lenders.

 

86



--------------------------------------------------------------------------------

9.10 Compliance with Laws. Each Credit Agreement Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law, including
Environmental Laws, applicable to it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

9.11 Use of Proceeds. (a) Each Credit Agreement Party will, and will cause each
of its Subsidiaries to, use the proceeds of the Loans solely (x) for working
capital requirements and general corporate purposes (including to pay
administration costs of any U.S. Cases and the Canadian Cases and claims or
amounts approved by the Bankruptcy Court or the Canadian Court) of the Credit
Parties and their Subsidiaries and (y) to pay fees and expenses incurred in
connection with the Transaction.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of the Margin Regulations.

9.12 Additional Subsidiaries. If any additional SPE Subsidiary of Holdings is
formed or acquired after the Initial Borrowing Date, the U.S. Borrower will,
promptly after such Subsidiary is formed or acquired, notify the Collateral
Agent and the Lenders (through the Administrative Agent) thereof and, upon the
consummation of the Permitted Securitization to which such SPE Subsidiary
relates, cause the Equity Interests of such new Subsidiary to be pledged
pursuant to, and to the extent required by, the relevant Security Document and
the certificates, if any, representing such Equity Interests, together with
appropriate transfer powers duly executed in blank, to be delivered to the
Collateral Agent.

9.13 Further Assurances. (a) Each Credit Agreement Party will, and will cause
each other Credit Party to, grant to the Collateral Agent security interests and
mortgages in such assets and Real Property of such Credit Agreement Party and
such Credit Party which are of the type required to be pledged, assigned or
hypothecated pursuant to the original Security Documents and as are not covered
by such original Security Documents, in each case to the extent requested from
time to time by the Administrative Agent or the Required Lenders (collectively,
the “Additional Security Documents”). All such security interests and mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and shall constitute valid and enforceable
perfected security interests, hypothecations and mortgages superior to and prior
to the rights of all third Persons and enforceable as against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances described in clauses (a), (b) and (f) of
the definition thereof and other matters of title shown on the title report
prepared by the applicable title company and acceptable to the Administrative
Agent. The Additional Security Documents or instruments related thereto shall
have been duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full. Notwithstanding the foregoing, (i) this
Section 9.13(a) shall not apply to (and Holdings and its Subsidiaries shall not
be required to grant a mortgage in) any Real Property the fair market value of
which (as determined in good faith by senior management of Holdings) is less
than U.S.$5,000,000 and (ii) the foregoing requirements shall not require the
creation or perfection of pledges of or security interests in particular assets
of the Credit Parties if and for so long as, the Administrative Agent, in
consultation with Holdings, reasonably determines that the cost of creating or
perfecting such pledges or security interests in such assets (taking into
account any adverse tax consequences to Holdings and its Affiliates (including
the imposition of withholding or other material taxes on Lenders)) shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

87



--------------------------------------------------------------------------------

(b) Each Credit Agreement Party will, and will cause each of its Subsidiaries
to, at the expense of such Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require (including any of the
foregoing required for each Credit Agreement Party to comply with Section 6.16
of the Credit Agreement). Furthermore, each Credit Agreement Party shall cause
to be delivered to the Collateral Agent such opinions of counsel, title
insurance and other related documents as may be reasonably requested by the
Collateral Agent to assure itself that this Section 9.13 has been complied with.
Each Credit Agreement Party also agrees to provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(c) Each Credit Agreement Party agrees that each action required above by this
Section 9.13 shall be completed as soon as possible, but in no event later than
30 days after such action is either requested to be taken by the Administrative
Agent, the Collateral Agent or the Required Lenders or required to be taken by
the Credit Agreement Parties and their respective Subsidiaries pursuant to the
terms of this Section 9.13 (or such later date as shall be determined by the
Administrative Agent in its sole discretion in any given case); provided that in
no event will any Borrower or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 9.13.

(d) In the event that the Administrative Agent or the Required Lenders at any
time after the Initial Borrowing Date determine in their sole discretion
(whether as a result of a position taken by an applicable bank regulatory agency
or official, or otherwise) that real estate appraisals satisfying the
requirements set forth in 12 C.F.R., Part 34-Subpart C, or any successor or
similar statute, rule, regulation, guideline or order in any jurisdiction (any
such appraisal a “Required Appraisal”) are or were required to be obtained, in
connection with any Mortgaged Property or Mortgaged Properties, then, within 90
days after receiving written notice thereof from the Administrative Agent, the
relevant Credit Agreement Party shall cause such Required Appraisal to be
delivered, at the expense of such Credit Agreement Party, to the Administrative
Agent, which Required Appraisal, and the respective appraiser, shall be
satisfactory to the Administrative Agent.

9.14 End of Fiscal Years; Fiscal Quarters. If Holdings and the U.S. Borrower
change their and their Subsidiaries’ Fiscal Year or Fiscal Quarter end dates,
Holdings and the U.S. Borrower shall give immediate written notice of such
change to the Administrative Agent and, in such an event, the Credit Agreement
Parties and the Administrative Agent shall, and are hereby authorized by the
Lenders to, make any modifications or adjustments to this Agreement (including
the financial covenants contained in Sections 10.14, 10.16 and 10.17) that are
necessary to reflect any such change; it being understood that each of the
Credit Agreement Parties and the Administrative Agent agree to negotiate in good
faith to implement such necessary modifications or adjustments.

 

88



--------------------------------------------------------------------------------

9.15 [Intentionally Omitted].

9.16 [Intentionally Omitted].

9.17 Financial Statements and Additional Bankruptcy-related Reporting. The U.S.
Borrower shall furnish to the Administrative Agent (with sufficient copies for
each of the Lenders, which the Administrative Agent shall provide to the
Lenders) each of the following:

(a) Operating Forecast. (A) Within 30 days of the Interim Order Entry Date, a
projected operating budget on a monthly basis through the end of the current
fiscal year of Holdings, in form and substance acceptable to the Required
Lenders (the “Operating Forecast”), to include income statements by country,
cash flow statement on a consolidated basis, and a balance sheet on a
consolidated basis; (B) within 120 days of the Interim Order Entry Date, an
Operating Forecast, in the format set forth in 9.17(a)(A), through the end of
the subsequent fiscal year of Holdings, on a monthly basis, in form and
substance acceptable to the Required Lenders; and (C) updated Operating
Forecasts as become available from time to time.

(b) Operating Reports. As it becomes available and within ten (10) days of the
Interim Order Date, a copy of the most recent operating report known as of the
date hereof as “Corporate Monthly Operations Report”, including statistics for
each operating plant of Holdings and its Subsidiaries and reported on a monthly
basis, in form and substance acceptable to the Required Lenders.

(c) 13-Week Budgets. Commencing on the Effective Date, and every fourth week
thereafter, a 13-week rolling cash flow forecast detailing cash receipts and
cash disbursements on a weekly basis broken down for (i) the U.S. Credit Parties
and (ii) the Canadian Credit Parties for the next 13 weeks; and commencing with
the first 13-Week Budget due after September 1, 2009 (excluding U.S. Finco),
broken down by (A) the U.S. Credit Parties, (B) the Canadian Credit Parties
(excluding U.S. Finco), and (C) all other Subsidiaries, and by week and
aggregated by country, including anticipated uses of the DIP Facility (a
“13-Week Budget”), in each case in form substantially similar to the 13-Week
Budget delivered pursuant to Section 6.22 and substance satisfactory to the
Required Lenders in their sole discretion.

(d) Weekly DIP Budget Performance Report. Commencing on the first Thursday after
the Effective Date, and every Thursday thereafter (or if Thursday is not a
business day, on the next succeeding business day), a comparison of the actual
cash flows for the most recently completed week (ending on the previous Sunday)
to the most recent 13-Week Budget for such week for each line item in the
applicable 13-Week Budget, including an explanation for all material variances
from the applicable 13-Week Budget, and any other information requested by the
Administrative Agent to determine compliance with the financial covenants
contained in Sections 10.17 and 10.18, the form of which shall be satisfactory
to the Administrative Agent in its sole discretion, in each case certified by
the Chief Financial Officer of the U.S. Borrower.

(e) Monthly Reports. Monthly reports with respect to asset sales and facility
closures.

(f) Sales Flash Reports. By Thursday of each week, a “flash” sales report which
includes actual and forecasted sales for the current and subsequent month.

 

89



--------------------------------------------------------------------------------

(g) Interim Order, Initial Order, Final Order and Other Canadian Court
Orders. As soon as practicable in advance of filing with the Bankruptcy Court or
the Canadian Court the Interim Order, the Initial Order, the Final Order and
copies of any other proposed orders of the Canadian Court in the Canadian Case,
as applicable, all other proposed orders and pleadings related to the DIP
Facility (which must be, in each case, in form and substance satisfactory to the
sole discretion of Required Lenders), any pleading relating to a Chapter 11 plan
or a CCAA plan of compromise or arrangement, and/or any disclosure statement or
other summary documents related to or copies of such Chapter 11 plan or CCAA
plan.

(h) Additional Requirements. Additional reporting requirements reasonably
requested by the Administrative Agent, including, without limitation, with
respect to litigation, contingent liabilities, and ERISA, Canadian Pension Plans
and environmental events.

(i) Environmental. (i) Any unpermitted Releases, (ii) receipt of any notice of
violation of or potential liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (iii) the commencement of, or any
material and adverse change to, any action, investigation, suit, proceeding,
audit, claim, demand, dispute alleging a violation of or liability under any
Environmental Law, that, for each of clauses (i), (ii) and (iii) above, in the
aggregate for each such clause, could reasonably be expected to in an result in
an Material Adverse Effect.

(j) Access to Information. Information (including historical information) and
personnel, including, without limitation, regularly scheduled meetings as
mutually agreed with senior management and other company advisors and the
Required Lenders and Lender Advisors, and the Lender Advisors shall be provided
with access to all information any of them shall reasonably request.

9.18 Financial Advisors. Upon terms and conditions satisfactory to the Required
Lenders, the U.S. Borrower will (a) continue to retain Lazard Frères & Co. LLC
(“Lazard”) and/or other financial consultants and advisors acceptable to the
Required Lenders; provided that in the event that Lazard’s engagement has been
terminated, the U.S. Borrower shall use commercially reasonable efforts to have
approved by the Bankruptcy Court within 30 days a replacement advisor
satisfactory to the Required Lenders and (b) continue to retain Alvarez & Marsal
(“A&M”) as restructuring advisors and/or other financial consultants and
advisors acceptable to the Required Lenders; provided that in the event that
A&M’s engagement has been terminated, the U.S. Borrower shall use commercially
reasonable efforts to have approved by the Bankruptcy Court within 30 days a
replacement restructuring advisor satisfactory to the Required Lenders.

9.19 Ratings. The Credit Agreement Parties will, and will cause each of its
Subsidiaries to, use commercially reasonable efforts to have the Loans rated by
Moody’s and S&P within 90 days after the Initial Borrowing Date.

9.20 Environmental Assessment. Within 30 days of the Interim Order Entry Date,
the Credit Agreement Parties shall engage a reputable international third-party
consultant, reasonably acceptable to Administrative Agent, to review the
environmental, health and safety management systems and compliance programs of
Holdings and its Subsidiaries, conduct an assessment of the compliance with
environmental laws and cleanup liabilities of Holdings and its Subsidiaries in
all applicable jurisdictions, and provide recommendations on any improvements
and corrections as may be necessary or appropriate to maintain compliance with
good management practices and environmental laws. Within 90 days of the Interim
Order, the Credit Agreement Parties shall provide written satisfactory
confirmation to the Administrative Agent describing any findings from such
assessment and that such findings have been properly resolved.

 

90



--------------------------------------------------------------------------------

9.21 Post-Closing Actions. Notwithstanding anything to the contrary contained in
this Agreement or the other Credit Documents, each Credit Agreement Party shall,
and shall cause each of its Subsidiaries to, consummate each of the actions set
forth in Schedule 9.21, within the applicable specified time periods set forth
therein. All conditions precedent and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents), provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Initial Borrowing Date, the respective representation and
warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with the foregoing provisions of this Section 9.21 and (y) all
representations and warranties relating to the Security Documents shall be
required to be true immediately after the actions required to be taken by
Section 9.21 have been taken (or were required to be taken). The occurrence of
each Credit Event shall constitute a representation, warranty and covenant by
the Credit Agreement Parties to each of the Lenders that the actions required
pursuant to this Section 9.21 will be, or have been, taken within the relevant
time periods referred to in this Section 9.21 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct in all material respects without any
modification pursuant to this Section 9.21, and the parties hereto acknowledge
and agree that the failure to take any of the actions required above, within the
relevant time periods required above, shall give rise to an immediate Event of
Default pursuant to this Agreement.

9.22 Lender Conference Calls. On a regular basis (but in any event no less
frequently than quarterly if and to the extent requested by the Administrative
Agent) at such times as the Borrowers and the Administrative Agent shall agree,
host a conference call with the Administrative Agent and the Lenders to discuss
the performance of the business, strategic alternatives and other issues as the
Administrative Agent may reasonably request.

SECTION 10. Negative Covenants. Each Credit Agreement Party hereby covenants and
agrees that as of the Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Commitment has terminated, no Notes
are outstanding and the Loans, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder, are paid in full:

10.01 Indebtedness; Certain Equity Securities. (a) No Credit Agreement Party
will, nor will it permit any of its Subsidiaries to (nor will it apply to the
Bankruptcy Court or the Canadian Court for authority to), create, incur, assume
or permit to exist any Indebtedness, except:

(i) Indebtedness created under the Credit Documents;

(ii) [Intentionally Omitted];

(iii) [Intentionally Omitted];

 

91



--------------------------------------------------------------------------------

(iv) Third Party Scheduled Existing Indebtedness existing on the Effective Date
and set forth in Part C of Schedule 8.18 (for purposes of this clause (iv),
treating unutilized amounts of overdraft facilities and lines of credit
specifically identified on said Part C as outstanding Indebtedness of a like
principal amount, even though same remain undrawn on such date) and extensions,
renewals and replacements of any such Indebtedness, provided that such
extending, renewal or replacement Indebtedness (A) shall not add guarantors,
obligors or security from that which applied to the Indebtedness being extended,
renewed or replaced, (B) shall not be in a principal amount that exceeds the
principal amount of the Indebtedness being extended, renewed or replaced (plus
accrued interest and premium thereon), (C) shall not have an earlier maturity
date or a decreased Weighted Average Life to Maturity than the Indebtedness
being extended, renewed or replaced and (D) shall be subordinated to the
Obligations on the same terms (or, from the perspective of the Lenders, better
terms), if any, as the Indebtedness being extended, renewed or replaced;

(v) intercompany Indebtedness by and among the Borrowers and their Subsidiaries
permitted pursuant to subclauses (v), (w), (x) and (y) of Section 10.04(e);

(vi) Guarantees (v) by any U.S. Credit Party (other than Holdings) of
Indebtedness incurred after the date hereof of any other U.S. Credit Party,
(w) by any Canadian Credit Party of Indebtedness incurred after the date hereof
of any other Credit Party (other than an Additional Foreign Borrower Credit
Party), (x)(I) by any U.S. Credit Party (other than Holdings) of Indebtedness
incurred after the date hereof of any Foreign Subsidiary of the U.S. Borrower
and (II) by any Canadian Credit Party of Indebtedness incurred after the date
hereof of any Foreign Subsidiary of the U.S. Borrower that is not a Canadian
Credit Party, (y) by any Foreign Subsidiary of the U.S. Borrower (other than a
Canadian Credit Party or an Additional Foreign Borrower Credit Party) of
Indebtedness incurred after the date hereof of the U.S. Borrower or any
Subsidiary of the U.S. Borrower and (z) the U.S. Credit Parties (other than
Holdings) and the Canadian Credit Parties of Indebtedness incurred after the
date hereof of any Foreign Subsidiary of the U.S. Borrower which is not
organized under the laws of a European country, provided that, in each case,
(1) the Indebtedness so Guaranteed is permitted by this Section 10.01 (other
than Section 10.01(a)(iv)), (2) Guarantees permitted under this clause
(vi) shall be subordinated to the Obligations of the U.S. Borrower or the
applicable Subsidiary, as the case may be, on the same terms as the Indebtedness
so Guaranteed is subordinated to the Obligations, (3) the aggregate outstanding
principal amount of all Indebtedness of Subsidiaries guaranteed pursuant to
subclause (x) of this clause (vi), when added to the aggregate principal amount
of all intercompany loans made pursuant to (and in reliance on)
Section 10.04(e)(x) and the aggregate amount of cash equity contributions made
pursuant to (and in reliance on) Section 10.04(d)(x), shall not exceed
U.S.$60,000,000 at any time and shall not exceed U.S.$50,000,000 at the end of
any calendar month (provided that if the Mediofactor Facility shall be cancelled
and not replaced in whole or in part the two immediately preceding dollar limits
shall each be increased by U.S.$20,000,000) (in each case, determined without
regard to write-downs or write-offs thereof and, in the case of equity
contributions, net of any returns of capital in the form of dividends or
distributions actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment at the time such
Investment was made)), (4) the aggregate outstanding principal amount of all
Indebtedness of Subsidiaries Guaranteed pursuant to subclause (z) of this clause
(vi), when added to the aggregate principal amount of all intercompany loans
made pursuant to (and in reliance on) Section 10.04(e)(z)(ii) and the aggregate
amount of cash equity contributions made pursuant to (and in reliance on)
Section 10.04(d)(z), shall not exceed U.S.$10,000,000 at any time (in each

 

92



--------------------------------------------------------------------------------

case, determined without regard to write-downs or write-offs thereof and, in the
case of equity contributions, net of any returns of capital in the form of
dividends or distributions actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment at the
time such Investment was made)) and (5) no Guarantees may be made or incurred
pursuant to subclause (x) of this clause (vi) at any time any Default or any
Event of Default is in existence (or would be in existence after giving effect
thereto);

(vii) Indebtedness of the U.S. Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed by the
U.S. Borrower or any of its Subsidiaries in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (plus accrued interest
and premium in respect thereof), provided that (A) such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (vii) shall not exceed, together with the
Remaining Present Value of all leases permitted under Section 10.06,
U.S.$15,000,000 at any time outstanding;

(viii) Indebtedness by and among Dutch BV and one or more Foreign Subsidiaries
of the U.S. Borrower organized under the laws of a European country pursuant to
a manual cash pooling arrangement; provided that (a) the Additional Foreign
Borrower may borrow but shall not lend pursuant to such manual cash pooling
arrangement, (b) Dutch BV shall act as an intermediary for such Foreign
Subsidiaries participating in the pool, (c) the pool shall have at all times an
aggregate cash position of at least U.S.$0 and (d) at any time, the positive
excess of (1) the aggregate amount owing in respect of the pool by Dutch BV to
Credit Parties participating in the pool over (2) the aggregate amount owing in
respect of the pool to Dutch BV by Credit Parties participating in the pool
shall not exceed the applicable amount specified in clause (II) of the proviso
in Section 10.04(e);

(ix) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(x) (A) Indebtedness of the U.S. Borrower or any of its Subsidiaries in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, completion
guarantees and similar obligations, in each case provided in the ordinary course
of business and (B) any refinancings, renewals and replacements of any such
Indebtedness pursuant to the preceding clause (A) that do not increase the
outstanding principal amount thereof (plus accrued interest and premium in
respect thereof);

(xi) Indebtedness of any Credit Party pursuant to Swap Agreements or Post
Petition Swap Agreements permitted by Section 10.07;

(xii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

93



--------------------------------------------------------------------------------

(xiii) reimbursement obligations in respect of letters of credit issued for the
account of the U.S. Borrower or any of its Subsidiaries, in an aggregate amount
not in excess of U.S.$35,000,000 at any time outstanding;

(xiv) Permitted Securitizations;

(xv) Indebtedness of any Foreign Subsidiary (other than a Canadian Credit Party)
incurred to finance working capital needs of such Foreign Subsidiary, provided
that the aggregate principal amount of Indebtedness permitted by this clause
(xv), shall not exceed U.S.$20,000,000 at any time outstanding;

(xvi) [Intentionally Omitted];

(xvii) Indebtedness arising from agreements of the U.S. Borrower or a Subsidiary
of the U.S. Borrower providing for indemnification in connection with the
disposition of any business, any assets or any Subsidiary of the U.S. Borrower,
other than Guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition; and

(xviii) other Indebtedness of the U.S. Borrower or any Credit Party (other than
Holdings), provided that the aggregate principal amount of Indebtedness
permitted by this clause (xviii) shall not exceed U.S.$10,000,000 at any time
outstanding.

(b) The U.S. Borrower will not, and will not permit any of its Subsidiaries to,
issue any Preferred Equity.

(c) Holdings will not issue any Preferred Equity other than Qualified Preferred
Stock.

10.02 Liens. (a) No Credit Agreement Party will, nor will it permit any of its
Subsidiaries to (nor will it apply to the Bankruptcy Court or the Canadian Court
for authority to) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except (Liens described below are herein referred to as “Permitted
Liens”)

(i) (A) Liens created under the Credit Documents, the DIP Lenders’ Charge, the
Administration Charge, the Directors’ Charge (to the extent subordinated in full
to the DIP Lenders’ Charge), and any other Liens created under the Interim
Order, the Initial Order, the Final Order or any Other CCAA Order (in each case
to the extent subordinated in full to the DIP Lenders’ Charge) and (B) Liens
granted in favor of the Canadian Borrower in respect of any intercompany loans
made by the Canadian Borrower, to the extent (i) such loans are otherwise
permitted hereunder and (ii) such liens are required in connection with the
administration of the Canadian Case;

(ii) Permitted Encumbrances;

 

94



--------------------------------------------------------------------------------

(iii) any Lien on any property or asset of the U.S. Borrower or any of its
Subsidiaries existing on the Initial Borrowing Date and either (x) set forth in
Schedule 10.02(a) or (y) securing obligations in an aggregate amount less than
U.S.$2,500,000, provided that (A) such Lien shall not apply to any other
property or asset of the U.S. Borrower or any of its Subsidiaries and (B) such
Lien shall secure only those obligations which it secures on the Initial
Borrowing Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus accrued interest and
premium in respect thereof);

(iv) Liens created under the Prepetition Loan Documents (except to the extent
such Liens are released by the Orders or the DIP Loan Documents or by the
transactions contemplated hereby or thereby);

(v) Liens on fixed or capital assets acquired, constructed or improved by the
U.S. Borrower or any of its Subsidiaries, provided that (A) such Liens secure
Indebtedness permitted by clause (vii) of Section 10.01(a), (B) such Liens and
the Indebtedness secured thereby are incurred prior to or within 120 days after
such acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (D) such Liens shall not apply to
any other property or assets of the U.S. Borrower or any of its Subsidiaries;

(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 5-208 of the UCC covering only the items being collected upon;

(vii) Liens that are statutory, common law or contractual rights of set-off
relating to deposit accounts in favor of banks and other depositary institutions
arising in the ordinary course of business;

(viii) Liens arising out of sale and leaseback transactions permitted by
Section 10.06;

(ix) Liens granted by a Subsidiary of the U.S. Borrower that is not a Credit
Party in favor of the U.S. Borrower or another Credit Party in respect of
Indebtedness owed by such Subsidiary;

(x) Liens representing any interest or title of a licensor, lessor or
sub-licensor under any lease or license entered into by the U.S. Borrower or any
of its Subsidiaries in the ordinary course of business;

(xi) sales or other transfers of Receivables pursuant to, and Liens existing or
deemed to exist in connection with, Permitted Securitizations permitted by
Section 10.01(a)(xiv);

(xii) Liens on property of a Foreign Subsidiary of the U.S. Borrower (other than
a Canadian Credit Party or an Additional Foreign Borrower Credit Party) or any
of its Foreign Subsidiaries (other than a Canadian Credit Party or an Additional
Foreign Borrower Credit Party) securing Indebtedness permitted by
Section 10.01(a)(xv);

 

95



--------------------------------------------------------------------------------

(xiii) Liens with respect to property or assets of the U.S. Borrower or any of
its Subsidiaries not constituting Collateral with an aggregate fair value
(valued at the time of creation thereof) of not more than U.S.$5,000,000 at any
time;

(xiv) Liens (a) securing obligations in respect of trade-related letters of
credit or trade-related bankers acceptances issued in the ordinary course of
business of the U.S. Borrower and its Subsidiaries, in each case covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit or trade-related bankers acceptances and the proceeds and
products thereof and (b) on up to U.S.$35,000,000 of cash (which may be proceeds
of the Loans) to secure obligations in respect of letters of credit issued by
one or more Lenders for the account of the U.S. Borrower or any of its
Subsidiaries;

(xv) Liens on securities held by the U.S. Borrower or any of its Subsidiaries
representing an interest in a joint venture to which the U.S. Borrower or such
Subsidiary is a party (provided that such joint venture is not a Subsidiary of
the U.S. Borrower) to the extent that (A) such Liens constitute purchase
options, calls or similar rights of a counterparty to such joint venture and
(B) such Liens are granted pursuant to the terms of the partnership agreement,
joint venture agreement or other similar document or documents pursuant to which
such joint venture was created or otherwise governing the rights and obligations
of the parties to such joint venture;

(xvi) sales of Receivables and Related Assets pursuant to, and Liens existing or
deemed to exist in connection with, Auto Supplier Support Transactions; and

(xvii) undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions which have not at the time been filed or registered
in accordance with applicable law or of which written notice has not been given
in accordance with applicable law, or which if filed or registered, relates to
obligations not yet due or delinquent.

10.03 Fundamental Changes. (a) No Credit Agreement Party will, nor will it
permit any of its Subsidiaries to (nor will it apply to the Bankruptcy Court or
the Canadian Court for authority to), merge into or consolidate or amalgamate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or liquidate or dissolve, except that (i) any Domestic
Subsidiary of the U.S. Borrower may be merged, consolidated or liquidated with
or into the U.S. Borrower (so long as the surviving Person of such merger,
consolidation or liquidation is a corporation, limited liability company or
limited partnership organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia and, if such surviving
Person is not the U.S. Borrower, such Person expressly assumes, in writing, all
the obligations of the U.S. Borrower under the Credit Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any U.S. Subsidiary Guarantor (so long as the surviving
Person of such merger, consolidation or liquidation is a Wholly-Owned Domestic
Subsidiary of the U.S. Borrower, is a corporation, limited liability company or
limited partnership and is or becomes a U.S. Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (ii) any Canadian Subsidiary of
the U.S. Borrower (other than the Canadian Borrower and any unlimited liability
company) may be merged, consolidated, amalgamated or liquidated with or into the
Canadian Borrower (so long as the Canadian Borrower is the surviving corporation
of such merger, consolidation, amalgamation or liquidation and is not an
unlimited liability company) or any Canadian Subsidiary Guarantor (so long as
the surviving Person of such merger, consolidation, amalgamation or liquidation
is a Wholly-Owned Subsidiary of the

 

96



--------------------------------------------------------------------------------

U.S. Borrower organized or existing under the laws of Canada or any province
thereof, is not an unlimited liability company and is or becomes a Canadian
Subsidiary Guarantor concurrently with such merger, consolidation or
liquidation), (iii) any Foreign Subsidiary of the U.S. Borrower (other than a
Canadian Credit Party or an Additional Foreign Borrower Credit Party) may be
merged, consolidated or liquidated with or into any Credit Party (so long as
such Credit Party is the surviving corporation of such merger, consolidation or
liquidation), (iv) any Foreign Subsidiary of the U.S. Borrower that is not a
Credit Party may be merged, consolidated or liquidated with or into any other
Foreign Subsidiary of the U.S. Borrower that is not a Credit Party and (v) any
asset sale permitted by Section 10.05(k) may be effected through the merger of a
Subsidiary with a third party; provided that any such merger, consolidation,
amalgamation or liquidation shall only be permitted pursuant to this clause (a),
so long as (I) no Default and no Event of Default then exists or would exist
immediately after giving effect thereto, (II) except in the case of sub-clause
(v) above, any security interests granted to the Collateral Agent for the
benefit of the Secured Creditors in the assets (and Equity Interests) of any
such Person subject to any such transaction shall remain in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, consolidation, amalgamation or liquidation)
and (III) the surviving Person from the merger (the “Surviving Entity”) assumes
all obligations under the Credit Documents of the Person or Persons being merged
into the Surviving Entity.

(b) No Credit Agreement Party will, nor will permit any of its Subsidiaries to,
engage to any material extent in any business other than (i) businesses of the
type conducted by the U.S. Borrower and its Subsidiaries on the Initial
Borrowing Date and businesses reasonably related or incidental thereto and
(ii) in the case of SPE Subsidiaries of the U.S. Borrower, Permitted
Securitizations.

(c) Notwithstanding anything to the contrary contained in Section 10.03(b),
(i) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of the U.S. Borrower and
activities incidental thereto and (ii) Holdings will not own or acquire any
assets (other than Equity Interests of the U.S. Borrower and the cash proceeds
of any Restricted Payments permitted by Section 10.08) or incur any liabilities
(other than liabilities under the Credit Documents, Third-Party Scheduled
Existing Indebtedness in the form of guaranties identified on Part C of Schedule
8.18 and liabilities reasonably incurred in connection with its maintenance of
its existence).

(d) Notwithstanding anything to the contrary contained in Section 10.03(b),
(i) U.S. Finco will not engage in any business or activity other than the
holding of an intercompany loan to CSA Holding (Deutschland) GmbH and activities
incidental thereto and (ii) U.S. Finco will not own or acquire any assets (other
than the intercompany obligation owing to it by CSA Holding (Deutschland) GmbH
described in preceding clause (i) and cash proceeds from any payments made in
respect thereof) or incur any liabilities (other than liabilities under the
Credit Documents to which it is a party and liabilities reasonably incurred in
connection with its maintenance of its existence).

10.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Credit
Agreement Party will, nor will permit any of its Subsidiaries to (nor will it
apply to the Bankruptcy Court or the Canadian Court for authority to), purchase,
hold or acquire any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (each of the foregoing, an “Investment”), except:

(a) [Intentionally Omitted];

 

97



--------------------------------------------------------------------------------

(b) Permitted Investments;

(c) Investments existing on the Effective Date and set forth on Schedule
10.04(c);

(d) (v) any U.S. Credit Party may make cash common equity contributions to any
of its direct Wholly-Owned Subsidiaries that is a U.S. Credit Party, (w) any
Canadian Credit Party may make cash common equity contributions to any of its
direct Wholly-Owned Subsidiaries that is a Canadian Credit Party, (x)(I) any
U.S. Credit Party may make cash common equity contributions to any of its direct
Foreign Subsidiaries and (II) any Canadian Credit Party may make cash common
equity contributions to any of its direct Foreign Subsidiaries that is not a
Canadian Credit Party, (y) any Foreign Subsidiary (other than a Canadian Credit
Party) may make cash common equity contributions to any of its direct Foreign
Subsidiaries and (z) the U.S. Credit Parties (other than Holdings) and the
Canadian Credit Parties may make cash common equity contributions to any Foreign
Subsidiary of the U.S. Borrower which is not organized under the laws of a
European country; provided that (I) the aggregate amount of the cash common
equity contributions made pursuant to subclause (x) of this clause (d), when
added to the aggregate outstanding principal amount of all intercompany loans
made pursuant to (and in reliance on) subclause (x) of clause (e) below and the
aggregate outstanding principal amount of all Indebtedness of Subsidiaries
Guaranteed pursuant to Section 10.01(a)(vi)(x), shall not exceed U.S.$60,000,000
at any time and shall not exceed U.S.$50,000,000 at the end of any calendar
month (provided that if the Mediofactor Facility shall be cancelled and not
replaced in whole or in part the two immediately preceding dollar limits shall
each be increased by U.S.$20,000,000) (in each case, determined without regard
to write-downs or write-offs thereof and, in the case of equity contributions,
net of any returns of capital in the form of dividends or distributions actually
received in cash in respect of any such Investments (which amount shall not
exceed the amount of such Investment at the time such Investment was made)),
(II) the aggregate amount of the cash common equity contributions made pursuant
to subclause (z) of this clause (d), when added to the aggregate outstanding
principal amount of all intercompany loans made pursuant to (and in reliance on)
subclause (z)(ii) of clause (e) below and the aggregate outstanding principal
amount of all Indebtedness of Subsidiaries Guaranteed pursuant to
Section 10.01(a)(vi)(z), shall not exceed U.S.$10,000,000 at any time (in each
case, determined without regard to write-downs or write-offs thereof and, in the
case of equity contributions, net of any returns of capital in the form of
dividends or distributions actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment at the
time such Investment was made)), (III) no contributions may be made after the
Effective Date pursuant to subclause (x) of this clause (d) at any time any
Default or any Event of Default is in existence (or would be in existence after
giving effect thereto), (IV) any Equity Interests held by a Credit Party shall
be pledged to the Collateral Agent for the benefit of the Secured Creditors as,
and to the extent required by, the relevant Pledge Agreement and (V) any cash
common equity contribution made by a Canadian Credit Party is subject to
approval of the Canadian Court;

(e) (v) U.S. Credit Parties (other than Holdings) may make intercompany loans to
each other, (w) Canadian Credit Parties may make intercompany loans to any other
Credit Party (other than Dutch BV), (x)(I) U.S. Credit Parties (other than
Holdings) may make intercompany loans to any Foreign Subsidiary of the U.S.
Borrower and (II) Canadian Credit Parties and the Additional Foreign

 

98



--------------------------------------------------------------------------------

Borrower Credit Parties (other than Dutch BV) may make intercompany loans to any
Foreign Subsidiary of the U.S. Borrower that is not a Canadian Credit Party,
(y) any Foreign Subsidiary of the U.S. Borrower (other than a Canadian Credit
Party and Dutch BV) may make intercompany loans to any Credit Party and any
Foreign Subsidiary of the U.S. Borrower that is not a Credit Party may make
intercompany loans to any other Foreign Subsidiary of the U.S. Borrower that is
not a Credit Party and (z) (i) Dutch BV may make intercompany loans to any U.S
Credit Party, any Canadian Credit Party, any Additional Foreign Borrower Credit
Party and any Foreign Subsidiary of the U.S. Borrower permitted pursuant to
Section 10.01(a)(viii) and (ii) the U.S. Credit Parties (other than Holdings)
and the Canadian Credit Parties may make intercompany loans to any Foreign
Subsidiary of the U.S. Borrower which is not organized under the laws of a
European country; provided that (I) any such intercompany loan made by a Credit
Party pursuant to this clause (e) shall be evidenced by an Intercompany Note
pledged in favor of the Collateral Agent for the benefit of the relevant Secured
Creditors pursuant to the relevant Pledge Agreement, (II) the aggregate
outstanding principal amount of all such intercompany loans made pursuant to
subclause (x) of this clause (e) above, when added to the aggregate amount of
cash equity contributions made pursuant to (and in reliance on)
Section 10.04(d)(x) above and the aggregate outstanding principal amount of all
Indebtedness of Subsidiaries Guaranteed pursuant to Section 10.01(a)(vi)(x),
shall not exceed U.S.$60,000,000 at any time and shall not exceed
U.S.$50,000,000 at the end of any calendar month (provided that if the
Mediofactor Facility shall be cancelled and not replaced in whole or in part the
two immediately preceding dollar limits shall each be increased by
U.S.$20,000,000) (in each case, determined without regard to write-downs or
write-offs thereof and, in the case of equity contributions, net of any returns
of capital in the form of dividends or distributions actually received in cash
in respect of any such Investments (which amount shall not exceed the amount of
such Investment at the time such Investment was made)), (III) the aggregate
outstanding principal amount of all such intercompany loans made pursuant to
subclause (z)(ii) of this clause (e) above, when added to the aggregate amount
of cash equity contributions made pursuant to (and in reliance on)
Section 10.04(d)(z) above and the aggregate outstanding principal amount of all
Indebtedness of Subsidiaries Guaranteed pursuant to Section 10.01(a)(vi)(z),
shall not exceed U.S.$10,000,000 at any time (in each case, determined without
regard to write-downs or write-offs thereof and, in the case of equity
contributions, net of any returns of capital in the form of dividends or
distributions actually received in cash in respect of any such Investments
(which amount shall not exceed the amount of such Investment at the time such
Investment was made)), (IV) no intercompany loans may be made pursuant to
subclause (x) of this clause (e) at any time any Default or any Event of Default
is in existence (or would be in existence after giving effect thereto), (V) each
intercompany loan made pursuant to this clause (e) shall be subject to
subordination as, and to the extent required by, the Intercompany Subordination
Agreement, (VI) any intercompany loans made pursuant to this clause (e) shall
cease to be permitted hereunder if the obligor or obligee thereunder ceases to
constitute a Credit Party or a Subsidiary of the U.S. Borrower, as applicable,
as contemplated above and (VII) any intercompany loan made by a Canadian Credit
Party is subject to approval of the Canadian Court;

(f) Guarantees constituting Indebtedness expressly permitted by
Section 10.01(a);

(g) receivables or other trade payables owing to the U.S. Borrower or any of its
Subsidiaries if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms, provided that
such trade terms may include such concessionary trade terms as the U.S. Borrower
or any such Subsidiary deems reasonable under the circumstances;

 

99



--------------------------------------------------------------------------------

(h) Investments consisting of Equity Interests, obligations, securities or other
property received in settlement of delinquent accounts of and disputes with
customers and suppliers in the ordinary course of business and owing to the U.S.
Borrower or any of its Subsidiaries or in satisfaction of judgments;

(i) Investments by the U.S. Borrower or any of its Subsidiaries in payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;

(j) loans or advances by the U.S. Borrower or any of its Subsidiaries to
employees made in the ordinary course of business (including travel,
entertainment and relocation expenses) of the U.S. Borrower or any of its
Subsidiaries not exceeding U.S.$1,000,000 in the aggregate at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans or advances);

(k) Investments in the form of Swap Agreements permitted by Section 10.07;

(l) [Intentionally Omitted];

(m) Investments received in connection with the dispositions of assets permitted
by Section 10.05;

(n) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(o) Investments and Guarantees arising or made under Permitted Securitizations
permitted by Section 10.01(a)(xiv);

(p) [Intentionally Omitted];

(q) other Investments by the U.S. Borrower or any of its Subsidiaries in an
aggregate amount, as valued at cost at the time each such Investment is made
(including all commitments for future investments), not exceeding
U.S.$10,000,000 in the aggregate for all such Investments made from and after
the Initial Borrowing Date plus an amount equal to any returns of capital
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such investment valued at cost at the time such
investment was made);

(r) [Intentionally Omitted];

(s) [Intentionally Omitted]; and

(t) any Investment which may be deemed to exist as a result of the consummation
of any Auto Supplier Support Transaction.

10.05 Asset Sales. No Credit Agreement Party will, nor will it permit any of its
Subsidiaries to (nor will it apply to the Bankruptcy Court or the Canadian Court
for authority to), sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the U.S. Borrower permit any
of its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to the U.S. Borrower or any of its Subsidiaries in compliance with
Section 10.04), except (and subject to the Initial Order):

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) surplus, obsolete or worn out equipment or property in the
ordinary course of business;

 

100



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions of assets (v) among the U.S. Credit
Parties (other than Holdings), (w) by any Canadian Credit Party to any other
Credit Party (other than Holdings), (x) by any Credit Party to any Foreign
Subsidiary of the U.S. Borrower, (y) by any Subsidiary of the U.S. Borrower to
any Credit Party (other than Holdings) and (z) by any Foreign Subsidiary of the
U.S. Borrower that is not a Credit Party to (1) any Credit Party (other than
Holdings) or (2) any other Foreign Subsidiary of the U.S. Borrower; provided
that (I) no Default and no Event of Default then exists or would exist
immediately after giving effect to the respective transfer, (II) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the relevant Security Documents in the assets so
transferred shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such transfer)
and (III) the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon subclause (x) of this clause (b) either
(X) does not exceed U.S.$500,000 in any Fiscal Year or (Y) if such assets
consist of surplus, obsolete or worn out equipment listed on Schedule 10.05(b),
does not exceed U.S.$2,500,000;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of property to the extent such property
constitutes an investment permitted by clause (b), (h), (m) or (n) of
Section 10.04;

(e) sale and leaseback transactions permitted by Section 10.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the U.S. Borrower or any of its Subsidiaries;

(g) sales, transfers and other dispositions of Receivables and Related Assets
(as defined in the definition of “Permitted Securitization”) pursuant to
Permitted Securitizations permitted by Section 10.01(a)(xiv);

(h) licensing and cross-licensing arrangements entered into in the ordinary
course of business involving any technology or other intellectual property of
the U.S. Borrower or any of its Subsidiaries;

(i) sales, transfers and other dispositions of assets listed on Part A or B of
Schedule 10.05(b); provided that any Equity Interests received by the U.S.
Borrower or any of its Subsidiaries in exchange for the assets listed on Part A
of such Schedule 10.05(b) are pledged to the Collateral Agent to secure the
Obligations to the extent such pledge would not (1) violate applicable law
(including corporate benefit, financial assistance, fraudulent preference, thin
capitalization rules, and similar laws or regulations), result in a breach or
default under an existing contract identified on Part C of Schedule 10.05(b) or
would reasonably be expected to result in a material incremental tax liability
or personal liability of any director or officer of the pledgor of such Equity
Interests or (2) result in costs (administrative or otherwise) that in the
determination of the Administrative Agent are materially disproportionate to the
benefit obtained thereby, all of which shall be satisfactory in form and
substance to the Required Lenders in their sole discretion;

 

101



--------------------------------------------------------------------------------

(j) sales, transfers and other dispositions of assets for proceeds not
constituting cash or Permitted Investments, provided that the aggregate fair
market value of all assets, sold, transferred or otherwise disposed of in
reliance upon this paragraph (j) shall not exceed U.S.$2,000,000 during the term
of this Agreement;

(k) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary of the U.S. Borrower unless all Equity Interests in
such Subsidiary are sold) that are not permitted by any other clause of this
Section 10.05, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (k) shall not
exceed U.S.$10,000,000 during any Fiscal Year; and

(l) sales of Receivables and Related Assets pursuant to Auto Supplier Support
Transactions,

provided that (i) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) and (f) above) shall be made
for fair value, (ii) all sales, transfers, leases and other dispositions
permitted hereby (other than those permitted by paragraphs (b), (f), (h) (to the
extent relating to cross-licensing), (i), (j) and (1) (to the extent relating to
Permitted Credit Protection Transactions) above) shall be made for at least 75%
cash consideration (which cash consideration (1) for purposes of clause (a)(i)
above, shall be deemed to include accounts receivable and (2) for purposes of
clause (a)(ii) above, shall be deemed to include additions to property, plant
and equipment received in connection with a trade in of surplus, obsolete or
worn out equipment) and provided further, that for purposes of the preceding
proviso, the assumption by the transferee of liabilities associated with the
assets subject to any sale, transfer or other disposition (other than any
liabilities that are subordinated to the Obligations or have stated maturity
that is outside the Maturity Date) shall not be deemed to be consideration paid
in respect of such assets.

10.06 Sale and Leaseback Transactions. No Credit Agreement Party will, nor will
permit any of its Subsidiaries to (nor will it apply to the Bankruptcy Court or
the Canadian Court for authority to), enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), provided that (and subject to
the Initial Order), a Sale and Leaseback Transaction shall be permitted so long
as at the time the lease in connection therewith is entered into, and after
giving effect to the entering into of such lease, the Remaining Present Value of
such lease (together with Indebtedness outstanding pursuant to clause (vii) of
Section 10.01(a) and the Remaining Present Value of outstanding leases
previously entered into under this Section 10.06) does not exceed
U.S.$10,000,000.

10.07 Post Petition Swap Agreements. No Credit Agreement Party will, nor will it
permit any of its Subsidiaries to (nor will it apply to the Bankruptcy Court or
the Canadian Court for authority to), enter into any Post Petition Swap
Agreement, except (a) Post Petition Swap Agreements entered into to hedge or
mitigate risks to which the U.S. Borrower or any of its Subsidiaries has

 

102



--------------------------------------------------------------------------------

actual exposure (other than those in respect of Equity Interests of the U.S.
Borrower or any of its Subsidiaries) and (b) Post Petition Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
U.S. Borrower or any of its Subsidiaries.

10.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Credit Agreement Party will, nor will it permit any of its Subsidiaries
to (nor will it apply to the Bankruptcy Court or the Canadian Court for
authority to), declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) each of Holdings and the U.S. Borrower may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and Holdings may declare and pay dividends with respect to
its preferred stock payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries of the U.S. Borrower may
declare and pay dividends ratably with respect to their capital stock,
membership or partnership interests or other similar Equity Interests, (iii) the
U.S. Borrower may make Restricted Payments to Holdings to permit Holdings to
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of Holdings and its
Subsidiaries that have been approved by the board of directors of Holdings in an
amount during any Fiscal Year equal to the sum of (A) U.S.$1,000,000 and
(B) amounts received by Holdings as a result of the sale of Equity Interests in
Holdings to employees, officer, directors or consultants of Holdings, the U.S.
Borrower or any Subsidiary of the U.S. Borrower since the beginning of the
relevant Fiscal Year, which amounts, if not used in any Fiscal Year, may be
carried forward to any subsequent Fiscal Year, (iv) the U.S. Borrower may pay
dividends to Holdings, at such times and in such amounts (A) not exceeding
U.S.$2,500,000 during any Fiscal Year, as shall be necessary to permit Holdings
to discharge its corporate overhead (including franchise taxes and directors
fees) and other permitted liabilities and to make payments permitted by
Section 10.09 and (B) as shall be necessary to pay any taxes that are due and
payable by Holdings as part of a consolidated, combined, unitary or similar
group that includes the U.S. Borrower or any of its Subsidiaries, to the extent
that such taxes relate to the operations of the U.S. Borrower and its
Subsidiaries and so long as any refunds received by Holdings attributable to the
U.S. Borrower or any of its Subsidiaries shall be promptly returned by Holdings
to the U.S. Borrower and (v) without duplication as to amounts distributable
with respect to taxes under clause (iv) above, in the event that Holdings and
the U.S. Borrower become pass-through or disregarded entities for U.S. federal
income tax purposes, the U.S. Borrower may make Tax Distributions to Holdings to
the extent that the aggregate amount of Tax Distributions made pursuant to this
clause (v) in respect of any taxable year does not exceed the aggregate amount
of U.S. federal, state and local income taxes that would have otherwise been
payable by the U.S. Borrower for such taxable year had it remained a corporation
for U.S. federal income tax purposes for such taxable year, in each case as may
be approved by the Bankruptcy Court and the Canadian Court.

(b) No Credit Agreement Party will, nor will it permit any of its Subsidiaries
to (nor will it apply to the Bankruptcy Court or the Canadian Court for
authority to), make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Scheduled Existing Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Indebtedness, except, in each case as may be approved by the Bankruptcy
Court and the Canadian Court.

 

103



--------------------------------------------------------------------------------

10.09 Transactions with Affiliates. No Credit Agreement Party will, nor will it
permit any of its Subsidiaries to (nor will it apply to the Bankruptcy Court or
the Canadian Court for authority to), sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (subject to the Initial Order) (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Credit Agreement Party or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among (x) the U.S. Borrower and the other Credit
Parties not involving any other Affiliate, (y) the Canadian Borrower and the
other Canadian Credit Parties not involving any other Affiliate or (z) the
Credit Parties not involving any other Affiliate, so long as the aggregate
transaction value (as determined in good faith by the U.S. Borrower) for all
such transactions described in this clause (z) does not exceed U.S.$1,000,000,
(c) any investment or Guarantee permitted by Sections 10.04(d), 10.04(e),
10.04(f), 10.04(j) or 10.04(o), (d) any Indebtedness permitted under
Section 10.01(a)(v), Section 10.01(a)(vi) or Section 10.01(a)(viii), (e) any
Restricted Payment permitted by Section 10.08, (f) any contribution to the
capital of Holdings by any Permitted Holder or any purchase of Equity Interests
of Holdings by any Permitted Holder, (g) the payment of reasonable fees to
directors of Holdings or any of its Subsidiaries who are not employees of
Holdings or any of its Subsidiaries, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers, employees and consultants of Holdings or any of its Subsidiaries in
the ordinary course of business, (h) any transactions permitted by
Section 10.05(g), and (i) transactions in existence on the Effective Date or
pursuant to agreements in existence on the Effective Date and, in each case, set
forth on Schedule 10.09 or any amendment thereto to the extent such amendment is
not adverse to the Lenders in any material respect.

10.10 Restrictive Agreements. No Credit Agreement Party will, nor will permit
any of its Subsidiaries to (nor will it apply to the Bankruptcy Court or the
Canadian Court for authority to), directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Credit Agreement Party or any
of its Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (b) the ability of any Subsidiary of the U.S. Borrower to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the U.S. Borrower or any other
Subsidiary of the U.S. Borrower or to Guarantee Indebtedness of the U.S.
Borrower or any other Subsidiary of the U.S. Borrower, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by
(A) applicable laws (B) any Credit Document, and (C) any instrument or agreement
governing any Indebtedness incurred by a Foreign Subsidiary of the U.S. Borrower
(other than a Canadian Credit Party) pursuant to Section 10.01(a)(xv), but only
to the extent such restrictions or conditions are imposed only on such Foreign
Subsidiary and its Foreign Subsidiaries, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Effective Date and identified on
Schedule 10.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements and other documents (including organizational documents)
governing any Permitted Joint Venture, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary of the U.S. Borrower or the sale of assets pending such
sale, provided such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted

 

104



--------------------------------------------------------------------------------

hereunder, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to Permitted Securitizations or
Auto Supplier Support Transactions permitted by this Agreement if such
restrictions or conditions apply only to the Receivables and the Related Assets
that are the subject of the Permitted Securitization or Auto Supplier Support
Transaction, as the case may be, and neither clause (a) nor clause (b) of the
foregoing shall apply to restrictions or conditions imposed on any SPE
Subsidiary in connection with any Permitted Securitization, (vi) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement (other
than in respect of an Auto Supplier Support Transaction) if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(vii) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

10.11 Amendment of Material Documents. No Credit Agreement Party will, nor will
it permit any of its respective Subsidiaries to (nor will it apply to the
Bankruptcy Court or the Canadian Court for authority to), amend, modify or waive
any of its rights under (a) any Existing Indebtedness Agreement, (b) any Tax
Allocation Agreement, (c) any Management Agreement, or (d) its certificate of
incorporation, by-laws or other organizational documents, in each case to the
extent such amendment, modification or waiver would be materially adverse to the
Lenders; provided that in no event shall any amendment or modification to the
foregoing (i) increase the applicable interest rate, (ii) shorten the maturity
date from that theretofore in effect, (iii) modify or change any subordination
provisions contained therein or (iv) make any covenant more restrictive in any
material respect than previously existed thereunder.

10.12 New Subsidiaries. No Credit Agreement Party will, nor will it permit any
of its respective Subsidiaries to (nor will it apply to the Bankruptcy Court or
the Canadian Court for authority to), form or acquire any new Subsidiary, other
than an SPE Subsidiary.

10.13 13-Week Budget. Each of the Credit Parties will, and will cause each of
its Subsidiaries to, comply with the most recently delivered 13-Week Budget.
Operating cash disbursements shall be tested every four weeks on a combined
basis, for the U.S. Credit Parties and the Canadian Credit Parties, as compared
to the most recent 13-Week Budget with a permitted variance for the four-week
period of 15%. For purposes of the covenant described in the preceding sentence,
the disbursement of funds collected on behalf of one Subsidiary on behalf of
another Subsidiary, shall be excluded from operating cash disbursements.

10.14 Maximum Capital Expenditures. The U.S. Borrower will not, nor will it
permit any of its Subsidiaries to, incur or make any Capital Expenditures for
the three month period ending on the last day of September 2009, the six month
period ending on the last day of December 2009 or the nine month period ending
on the last day of March 2010, respectively, set forth below in excess of the
maximum amount set forth below opposite such period:

 

PERIOD

   CAPITAL EXPENDITURES

Three month period ending September 30, 2009

   U.S.$ 30,000,000

Six month period ending December 31, 2009

   U.S.$ 52,500,000

Nine month period ending March 30, 2010

   U.S.$ 77,500,000

 

105



--------------------------------------------------------------------------------

10.15 Limitation on Issuance of Equity Interests. Neither the U.S. Borrower nor
the Canadian Borrower will issue any capital stock or other Equity Interests
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, capital stock or other Equity
Interests, except (i) for transfers and replacements of then outstanding shares
of capital stock or other Equity Interests and (ii) for stock splits, stock
dividends and additional issuances which do not decrease the percentage
ownership of Holdings (in the case of the U.S. Borrower) or the U.S. Borrower
(in the case of the Canadian Borrower) in any class of the capital stock or
other Equity Interests of such Borrower.

10.16 Minimum EBITDA. The U.S. Borrower will not permit Consolidated EBITDA for
the three month period ending on the last day of September 2009, the six month
period ending on the last day of December 2009 or the nine month period ending
on the last day of March 2010, respectively, to be less than the minimum amount
set forth below opposite such period:

 

PERIOD

   MINIMUM CONSOLIDATED EBITDA

Three month period ending September 30, 2009

   U.S.$ 35,000,000

Six month period ending December 31, 2009

   U.S.$ 77,500,000

Nine month period ending March 30, 2010

   U.S.$ 102,500,000

10.17 Minimum Liquidity. Holdings shall maintain Consolidated Liquidity, (i) in
the case of the calendar months August 2009 and September 2009, as determined at
all times, commencing on the Final Borrowing Date, for and reported on a monthly
basis for the preceding monthly period, of at least U.S.$100,000,000 and (ii) in
the case of any calendar month after September 2009, as determined as of the
last day of such calendar month and reported on a monthly basis for the
preceding calendar month, of at least U.S.$100,000,000.

10.18 Chapter 11 Claims. Unless the Required Lenders consent (which consent may
be given or withheld in their sole discretion) and except as expressly provided
in the Orders, the Debtors shall not, and shall not permit any of their
Subsidiaries to, agree to, incur, create, assume, suffer to exist or permit or
apply to the Bankruptcy Court or the Canadian Court for authority to do so
(including any extension, grant or application in respect of the Prepetition
Obligations) (a) any administrative expense, unsecured claim, or other
Superpriority Claim or Lien (including any administrative expense, unsecured
claim, or other super-priority claim or lien in respect of the Prepetition
Obligations) which is pari passu with or senior to the claims of the Secured
Creditors against the Credit Parties hereunder, or apply to the Bankruptcy Court
or the Canadian Court for authority to do so, except for the Carve-Out and the
Administration Charge or (b) the extension of any existing adequate protection
or the grant of further adequate protection.

 

106



--------------------------------------------------------------------------------

10.19 No Right of Subrogation. No Credit Party will, nor will it permit any of
its Subsidiaries to, assert any right of subrogation or contribution against any
other Credit Party or any of their Subsidiaries as long as any Obligation or any
Commitment remains outstanding.

10.20 Modification of Engagement Letters. No Credit Party will, nor will it
permit any of its Subsidiaries to, (i) materially modify any terms (including
any economic terms) of the A&M Engagement Letter or the Lazard Engagement Letter
or (ii) enter into any other engagement letter with any other financial,
restructuring or similar advisor in connection with the Transaction without the
terms and conditions of such engagement letter being satisfactory to the
Required Lenders in their sole discretion.

10.21 Hazardous Materials. No Credit Party shall cause or suffer to exist any
Release of any Hazardous Materials at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Credit Party that
would violate any Environmental Laws, form the basis for any Environmental
Liability or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Credit Party), other than such violations,
Environmental Liability and effects that would not, in the aggregate, have a
Material Adverse Effect.

SECTION 11. Events of Default and Remedies. If any of the following specified
events (any such event, an “Event of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or Note, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or Note or any Fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Agreement Party or any of its Subsidiaries in or in connection with any
Credit Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Credit Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (without giving effect to any materiality or Material
Adverse Effect qualifier in any representation or warranty), in either case when
made or deemed made, except to the extent such representation or warranty
relates expressly to an earlier date (in which case such representation or
warranty shall prove to have been incorrect in any material respect (without
giving effect to any materiality or Material Adverse Effect qualifier in any
representation or warranty) as of such earlier date);

(d) any Credit Agreement Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 9.02(a), 9.03(a), 9.04 (with
respect to the existence of any Credit Agreement Party) or 9.11 or in
Section 10;

 

107



--------------------------------------------------------------------------------

(e) any Credit Agreement Party or any other Credit Party shall fail to observe
or perform any covenant, condition or agreement contained in any Credit Document
(other than those specified in clause (a), (b) or (d) of this Section 11), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to Holdings or the U.S. Borrower (which
notice will be given at the request of any Lender);

(f) any Credit Agreement Party or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (which, in the case of any Debtor, was incurred
after the Petition Date or where payment thereof by a Debtor or enforcement,
acceleration or termination thereof by the holder(s) of such Material
Indebtedness was not otherwise subject to a stay of proceedings in any of the
Cases), when and as the same shall become due and payable (after giving effect
to any applicable grace period with respect thereto, provided that, during the
applicable grace period, no additional consideration is paid or additional
rights are granted in respect of such Material Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
(which, in the case of any Debtor, was incurred after the Petition Date or where
payment thereof by a Debtor or enforcement, acceleration or termination thereof
by the holder(s) of such Material Indebtedness was not otherwise subject to a
stay of proceedings in either of the Cases) becoming due or, in the case of a
Permitted Securitization (other than the Mediofactor Facility), terminating
(except voluntary terminations) prior to its scheduled maturity or that enables
or permits (with all applicable grace periods having expired) the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due or, in the case of a
Permitted Securitization (other than the Mediofactor Facility), to be
terminated, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets (to the extent not prohibited under
this Agreement) securing such Indebtedness;

(h) (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
any Credit Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign Debtor Relief Law now or hereafter in effect
(including the Bankruptcy Code) or (ii) a proceeding shall be commenced or a
petition filed seeking the appointment of a receiver, interim receiver, receiver
and manager, trustee, sequestrator, conservator, liquidator, provisional
liquidator, rehabilitator, examiner with expanded powers under the Bankruptcy
Code, responsible officer, or any similar party or officer under any Debtor
Relief Law (other than the appointment of the Monitor with respect to the
Canadian Case) for any Credit Party, any of their Subsidiaries (other than
Immaterial Subsidiaries), or a substantial part of any such entity’s assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Credit Party or any of their respective Immaterial Subsidiaries shall
(i) other than the Cases, voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding

 

108



--------------------------------------------------------------------------------

or petition described in clause (h) of this Section 11, (iii) apply for or
consent to the appointment of a receiver, interim receiver, receiver and
manager, trustee, sequestrator, conservator, liquidator, provisional liquidator,
rehabilitator, examiner with expanded powers under the Bankruptcy Code,
responsible officer, or any similar party or officer under any Debtor Relief Law
(other than the appointment of the Monitor with respect to the Canadian Case),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any formal action for the purpose of effecting any of
the foregoing;

(j) any Credit Party or any of its Subsidiaries (other than a Debtor) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of U.S.$10,000,000 shall be rendered against any Credit Agreement Party
or any of its Subsidiaries (but in the case of the Debtors, only as to
post-Petition Date activities or where enforcement thereof was not subject to a
stay of proceedings in any of the Cases) or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Credit Agreement
Party or any of its Subsidiaries to enforce any such judgment;

(l) (x) an ERISA Event (other than the filing of the Cases) shall have occurred
and/or (y) a Credit Party or a Governmental Authority shall have taken steps to
terminate a Canadian Pension Plan and/or a Foreign Pension Plan (“Plan
Termination Events”) or any fact or circumstance gives rise to a reasonable
expectation that any Plan Termination Event could occur that, when taken
together with all other ERISA Events and/or Plan Termination Events that have
occurred, could reasonably be expected to result in liability of, and/or
required contribution by, Holdings and its Subsidiaries in an aggregate amount
exceeding U.S.$10,000,000 for all periods;

(m) The failure to make payment of any Priority Payables in excess of an amount
equal to Cdn.$100,000 as and when due;

(n) any Lien purported to be created under any Security Document or the DIP
Lenders’ Charge shall cease to be, or shall be asserted by any Credit Party not
to be, a valid and perfected Lien on any material portion of the Collateral,
with the priority required by the applicable Security Document or the DIP
Lenders’ Charge, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Credit Documents or
(ii) as a result of the Collateral Agent’s failure to maintain possession of any
stock certificates, promissory notes or other instruments (if any) delivered to
it under the Security Documents or to file all continuation statements;

(o) any Credit Document shall not be, or for any reason be asserted by any
Credit Party not to be, a legal, valid and binding obligation of any party
thereto;

(p) any Guaranty shall cease to be in full force and effect (other than in
accordance with the terms thereof) or shall be asserted by any Credit Party not
to be in effect or not to be legal, valid and binding obligations;

 

109



--------------------------------------------------------------------------------

(q) a Change in Control shall occur;

(r) The Final Order Entry Date shall not have occurred by the date that is 30
days after the Interim Order Entry Date;

(s) Any proceeding before a court, tribunal, or Governmental Authority or agency
in any jurisdiction seeking to (i) amend in a manner adverse to the DIP Lenders,
vacate, reverse, nullify, or otherwise challenge any provision of the Interim
Order, the Initial Order, or any Other CCAA Order (whether in whole or in part),
or any of the transactions required to effectuate the DIP Facility (or any
document related to such transactions), (ii) amend in a manner adverse to the
DIP Lenders, release, subordinate, nullify, or otherwise challenge any material
lien, charge or similar security securing the DIP Facility (iii) prohibit the
Administrative Agent, the Prepetition Administrative Agent, the Lenders, or the
Prepetition Lenders from acting in accordance with this Agreement or the Interim
Order or the Initial Order, (iv) apply or require the Administrative Agent or
Prepetition Administrative Agent to apply the proceeds of any material
collateral securing the Obligations or the Prepetition Obligations except in the
manner and in the order set forth in this Agreement and the Interim Order or the
Initial Order, (v) foreclose or otherwise act against any material collateral
securing the Obligations wherever located in the world or (vi) reduce the
percentage ownership of any Credit Party or Material Subsidiary of Holdings in
any entity, and in each case such pleading, complaint, summons, opening or other
filing or similar document or act is not denied or otherwise adjudicated in
favor of the applicable Credit Party or other Subsidiary of Holdings to the
satisfaction of the Required Lenders in their sole discretion shall be
(A) commenced by any Credit Party or any of their Subsidiaries; or (B) commenced
by any other party and not dismissed, stayed, withdrawn, enjoined, held in
abeyance via abstention or otherwise resolved to the satisfaction of the
Required Lenders in their sole discretion within (i) in the case of any
proceeding before the Bankruptcy Court or Canadian Court, ten (10) days after
such proceeding is commenced or (ii) in the case of any proceeding before any
Government Authority (other than the Bankruptcy Court or the Canadian Court),
thirty (30) days after such proceeding is commenced;

(t) The Bankruptcy Court or the Canadian Court, as applicable, shall enter an
order granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code and under the Initial Order to any party in interest,
including without limitation any holder or holders of any security interest:

(i) to permit foreclosure, the granting of a deed in lieu of foreclosure, or any
similar action or other act of enforcement on any assets of the U.S. Debtors or
the Canadian Debtor, as applicable, having an aggregate book value in excess of
U.S.$500,000; or

(ii) to permit any other action or actions that would, either singly or in the
aggregate, have a Material Adverse Effect on the U.S. Debtors or the Canadian
Debtor, as applicable, or their estates or the value of the Collateral in the
aggregate or the interests of any Lenders in the Collateral in the aggregate;

(u) the Interim Order, the Initial Order, or the Credit Documents (in whole or
in part) shall cease to be in full force and in effect, shall have been
reversed, modified, amended, stayed for more than ten days, vacated, appealed or
subject to a stay pending appeal;

 

110



--------------------------------------------------------------------------------

(v) Any of the Credit Parties or any of their Affiliates shall fail to comply
with the Interim Order, the Final Order, the Initial Order or, to the extent
non-compliance would be adverse to the Lenders, any Other CCAA Order in any
respect;

(w) There shall be filed a motion, pleading or proceeding by any of the Credit
Parties or their Affiliates which could reasonably be expected to result in a
material impairment of the rights or interests of the Lenders or a determination
by a court with respect to any motion, pleading or proceeding brought by another
party which results in such an impairment;

(x) A motion seeking approval of a disclosure statement (the “Disclosure
Statement”) for a Chapter 11 plan of reorganization for each of the U.S. Debtors
that proposes to pay all Obligations in full in cash on the effective date of
such plan, (the “Plan of Reorganization”) shall not have been filed with the
Bankruptcy Court before the 70th day before the Maturity Date or a motion
seeking approval for the circulation to the requisite creditors of the Canadian
Debtor of a plan of compromise or arrangement of the Canadian Debtor that
proposes to pay all Obligations in full in cash on the effective date of such
plan, (the “CCAA Plan”), shall not have been filed with the Canadian Court
before the 60th day before the Maturity Date;

(y) An order approving the Disclosure Statement and permitting solicitation of
the Plan of Reorganization shall not have been entered by the Bankruptcy Court
before the 45th day before the Maturity Date;

(z) The Plan of Reorganization shall not have been confirmed by the Bankruptcy
Court before the 10th day before the Maturity Date or the CCAA Plan shall not
have been approved by the requisite creditors of the Canadian Debtor before the
15th day before the Maturity Date and by the Canadian Court before the 5th day
before the Maturity Date;

(aa) The Plan of Reorganization and a CCAA Plan shall not have been consummated
and become effective and fully implemented before the Maturity Date;

(bb) (i) Any of the Cases shall be dismissed or converted to a Chapter 7 Case or
a Chapter 11 plan of liquidation shall have been filed for any of the U.S. Cases
or the Canadian Case shall be terminated or proceedings thereunder shall be
stayed, or the Canadian Case shall be converted into proceeding under the
Bankruptcy & Insolvency Act (Canada); (ii) a trustee, receiver, interim receiver
or receiver and manager shall be appointed in any of the Cases or a responsible
officer or an examiner with enlarged powers shall be appointed in any of the
Cases (having powers beyond those set forth in Bankruptcy Code sections
1106(a)(3) and (4)); or (iii) the Bankruptcy Court shall abstain from asserting
jurisdiction over any of the U.S. Debtors or the Canadian Court shall abstain
from asserting jurisdiction over the Canadian Debtor;

 

111



--------------------------------------------------------------------------------

(cc) An application shall be made by any U.S. Debtor, any Guarantor or any
Subsidiary of Holdings seeking an order by the Bankruptcy Court, or an order
shall be entered by the Bankruptcy Court, approving a Disclosure Statement in
any of the U.S. Cases with respect to a plan not that does not propose to pay
all Obligations in full in cash on the effective date of such plan or an
application shall have been made by the Canadian Debtor or any other Person
seeking an order of the Canadian Court, or an order of the Canadian Court shall
be entered, approving a CCAA plan of compromise or arrangement in respect of the
Canadian Cases with respect to a plan that does not propose to pay all
Obligations in full in cash on the effective date of such plan;

(dd) Any of the U.S. Debtors shall cease to have the exclusive right pursuant to
Section 1121 of the Bankruptcy Code to file a plan of reorganization;

(ee) The occurrence of a “default” or “event of default” under any other
agreement where a creditor is granted status as an “unaffected creditor” in the
Canadian Case; or

(ff) Any order shall be issued by the Canadian Court in the Canadian Case that
is adverse to the Lenders in any material respect.

(A) During the continuance of any Event of Default pursuant to this Section 11,
the Administrative Agent (i) may, and at the request of the Required Lenders
shall, by advance written notice to the Borrowers that is also filed with the
Bankruptcy Court and with the Canadian Court and the Monitor in accordance with
the Initial Order declare that all or any portion of the Commitments be
terminated, whereupon the obligation of each Lender to make any Term Loan shall
immediately terminate and (ii) may, and at the request of the Required Lenders
shall, by advance written notice to the Borrowers that is also filed with the
Bankruptcy Court and with the Canadian Court and the Monitor in accordance with
the Initial Order, declare the Loans, all interest thereon and all other amounts
and Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers. In addition, subject solely to any requirement of the giving
of notice, if any, by the terms of the Interim Order or the Final Order or the
Initial Order, as the case may be, the automatic stay provided in section 362 of
the Bankruptcy Code and under the Initial Order in respect of the DIP Lenders’
Charge and the Credit Documents as the case may be, shall be deemed
automatically vacated without further action or order of the Bankruptcy Court or
the Canadian Court, as the case may be, the Administrative Agent and the Lenders
shall be entitled to exercise all of their respective rights and remedies under
the Loan Documents, including, without limitation, all rights and remedies with
respect to the Collateral and the Guarantors. In addition to the remedies set
forth above, the Administrative Agent may, and at the request of the Required
Lenders shall, direct the Administrative Agent to exercise any remedies provided
for by the Security Documents in accordance with the terms thereof or any other
remedies provided by applicable law or in equity.

(B) At any time after termination of the Commitments or acceleration of the
maturity of the Loans, (a) if the Borrowers shall pay all arrears of interest
and all payments on account of principal of the Loans and other Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 13.12, then
upon the written consent of the Required Lenders and written notice to the
Borrowers, the termination of the Commitments or the acceleration and their

 

112



--------------------------------------------------------------------------------

consequences may be rescinded and annulled and (b) in the case of such remedies
exercised under Section 11(A)(i), upon the written consent of the Required
Lenders and written notice to the Borrowers, the termination of the Commitments
or the acceleration and their consequences applicable to the Lenders may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon. The provisions of the preceding sentence are intended merely to bind
the Lenders to a decision that may be made at the election of the Required
Lenders, and such provisions are not intended to benefit the Borrowers and do
not give the Borrowers the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

SECTION 12. The Agents.

12.01 Appointment. (a) Each Lender hereby irrevocably designates and appoints
DBTCA as Administrative Agent for such Lender (as used hereinafter for purposes
of this Section 12, the term “Administrative Agent” shall mean DBTCA in its
capacities as Administrative Agent and as Collateral Agent hereunder and
pursuant to the Security Documents and the term “Agent” shall include the term
“Administrative Agent” as so defined), (b) Banc of America Securities LLC,
General Electric Capital Corporation and UBS Securities LLC as Co-Syndication
Agents for such Lender, (c) Banc of America Securities LLC and UBS Securities
LLC as Co-Arrangers for such Lender, and (d) DBTCA as Documentation Agent for
such Lender, each to act as specified herein and in the other Credit Documents,
and each such Lender hereby irrevocably authorizes, and each holder of any Note
by the acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent, each Co-Syndication Agent, each Co-Arranger and the
Documentation Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder or thereunder as are specifically delegated to or
required of the Administrative Agent, such Co-Syndication Agent, each
Co-Arranger or the Documentation Agent, as the case may be, by the terms hereof
or thereof, together with such other powers as are reasonably incidental
thereto. Each of the Agents may perform any of their respective duties under
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates (it being understood and agreed, for
avoidance of doubt and without limiting the generality of the foregoing, that
the Administrative Agent and/or Collateral Agent may perform any of its duties
under the Security Documents by or through one or more of its affiliates).

(b) The provisions of this Section 12 are solely for the benefit of the
Administrative Agent, the Co-Syndication Agents, the Co-Arrangers, the
Documentation Agent and the Lenders, and neither Holdings nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
each of the Administrative Agent, the Co-Syndication Agents, the Co-Arrangers
and the Documentation Agent shall act solely as agent for the Lenders, and none
of the Administrative Agent, the Co-Syndication Agents, the Co-Arrangers or the
Documentation Agent assumes (and shall not be deemed to have assumed) any
obligation or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.

12.02 Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither any Agent nor any of its officers, directors, agents,
employees, representatives or affiliates shall be liable for any action taken or
omitted by it or them hereunder or under any other Credit Document or in

 

113



--------------------------------------------------------------------------------

connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Agents shall be mechanical
and administrative in nature; no Agent shall have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Lender or
the holder of any Note and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Joint Lead Arrangers,
Co-Syndication Agents and Co-Arrangers is named as such for recognition purposes
only, and in their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Joint Lead Arrangers, Co-Syndication Agents and
Co-Arrangers shall be entitled to all indemnification and reimbursement rights
in favor of “Agents” as, and to the extent, provided for under Sections 12.07
and 13.01. Without limitation of the foregoing, none of the Joint Lead
Arrangers, Co-Syndication Agents and Co-Arrangers shall, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.03 Certain Rights of the Agents. The Agents shall have the right to request
instructions from the Required Lenders at any time. If any Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Required Lenders; and such Agent shall not incur liability to any Lender by
reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Note shall have any right of action whatsoever against any
Agent or any of its employees, directors, officers, agents, representatives or
affiliates as a result of such Agent or such other person acting or refraining
from acting hereunder or under any other Credit Document in accordance with the
instructions of the Required Lenders.

12.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected (and shall have no liability to any Person) in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, facsimile,
teletype or telecopier message, cablegram, radiogram, order, telephone message
or other document or conversation that such Agent believed, in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), to be the proper Person,
and, with respect to all legal matters pertaining to this Agreement and any
other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by such Agent (which may be counsel for the Credit Parties)
and, with respect to other matters, upon advice of independent public
accountants or other experts, consultants or specialists selected by it.

12.05 Notice of Default, etc. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has actually received written notice from a
Lender or a Credit Agreement Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be

 

114



--------------------------------------------------------------------------------

reasonably directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (as determined by the
Administrative Agent in its sole discretion).

12.06 Nonreliance on Agents and Other Lenders. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the making and the continuance of the Loans
and the taking or not taking of any action in connection herewith and (ii) its
own appraisal of the creditworthiness of Holdings and its Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent or their respective affiliates nor any of
their respective officers, directors, agents or employees shall be responsible
to any Lender or the holder of any Note for, or be required or have any duty to
ascertain, inquire or verify the accuracy of, (i) any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith, (ii) the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document, (iii) the financial condition of Holdings and any of its Subsidiaries,
(iv) the performance or observance of any of the terms, provisions or conditions
of this Agreement or any other Credit Document, (v) the satisfaction of any of
the conditions precedent set forth in Sections 6 or 7, or (vi) the existence or
possible existence of any Default or Event of Default.

12.07 Indemnification. (a) To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Credit Agreement Parties, the Lenders will
reimburse and indemnify such Agent (and any affiliate thereof) in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, claims,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Credit Document (except actions expressly required
to be taken by it hereunder or under the Credit Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The agreements in this Section 12.07 shall survive the payment of all
Obligations.

 

115



--------------------------------------------------------------------------------

12.08 Agents in their Individual Capacities. With respect to its obligation to
make Loans under this Agreement, each Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender”, “Required Lenders”, “Supermajority Lenders”, “Majority Lenders”,
“holders of Notes” or any similar terms shall, unless the context clearly
indicates otherwise, include each Agent in its individual capacity. Each Agent
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to, any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.09 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.10 Resignation of the Agents. (a) The Administrative Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents (including, without limitation, its functions and duties as
Collateral Agent) at any time by giving 15 Business Days’ prior written notice
to the Lenders. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and/or
under the other Credit Documents who shall be a commercial bank or trust company
acceptable to Holdings, which acceptance shall not be unreasonably withheld or
delayed (provided that Holdings’ approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of
Holdings (which consent shall not be unreasonably withheld or delayed, provided
that Holdings’ consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder and/or under the other Credit Documents until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

116



--------------------------------------------------------------------------------

(e) Each Co-Syndication Agent may resign from the performance of all its
functions and duties hereunder and/or under the other Credit Documents at any
time by giving five Business Days’ prior written notice to the Lenders. Such
resignation shall take effect at the end of such five Business Day period.

(f) Each Co-Arranger may resign from the performance of all its functions and
duties hereunder and/or under the other Credit Documents at any time by giving
five Business Days’ prior written notice to the Lenders. Such resignation shall
take effect at the end of such five Business Day period.

(g) The Documentation Agent may resign from the performance of all its functions
and duties hereunder and/or under the other Credit Documents at any time by
giving five Business Days’ prior written notice to the Lenders. Such resignation
shall take effect at the end of such five Business Day period.

(h) Upon a resignation of any Agent pursuant to this Section 12.10, such Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 shall continue in effect
for the benefit of such Agent for all of its actions and inactions while serving
as such Agent.

12.11 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting property being sold or otherwise disposed
of (to Persons other than the Credit Parties) upon the sale or other disposition
thereof in compliance with Sections 10.05 or 10.06, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. The Lenders hereby
authorize (i) the Collateral Agent to release (or subordinate) any Lien granted
to or held by the Collateral Agent upon any Collateral consisting of Receivables
or Related Assets sold pursuant to any Auto Supplier Support Transaction and
(ii) the Administrative Agent and the Collateral Agent to consent to any Auto
Supplier Support Transaction and enter into any related documentation required
in connection with the Credit Parties’ participation in the Auto Supplier
Support Program. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release (or
subordinate) particular types or items of Collateral pursuant to this
Section 12.11.

 

117



--------------------------------------------------------------------------------

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Agreement Party or any of its Subsidiaries or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 12.11 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(d) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to appoint a collateral agent, security trustee, trustee or Person
serving in a similar capacity, including an Affiliate of the Collateral Agent,
in such foreign jurisdiction and authorize such collateral agent, security
trustee, trustee or Person serving in a similar capacity to enter into any
Foreign Security Documents governed by the laws of such jurisdiction for the
benefit of the Lenders and the other Secured Creditors. Each such collateral
agent, security trustee, trustee or Person serving in a similar capacity shall
be entitled to all of the benefits afforded the Collateral Agent hereunder
(including, but not limited to the benefits under Section 12.07 and
Section 13.01) and the powers of the Collateral Agent under the Section 12, as
if such collateral agent, security trustee, trustee or Person serving in a
similar capacity were the Collateral Agent hereunder.

(e) The Lenders hereby authorize the Collateral Agent and each such collateral
agent, security trustee, trustee or Person serving in a similar capacity
referred to in the Section 12.11(d) to enter into any intercreditor arrangements
to reflect the relative Lien priority of, or right to receive proceeds from
Collateral securing, the DIP Facility relative to the Prepetition Facility and
such other matters as may be incidental thereto.

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Agreement Party, any Subsidiary, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (i) as specifically provided in this Agreement or
any other Credit Document and (ii) as specifically requested from time to time
in writing by any Lender with respect to a specific document, instrument, notice
or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.13 Special Appointment of Collateral Agent (German Security Documents).
(a) Without prejudice to the generality of Section 12.11:

(i) Each Lender hereby appoints, on the terms hereof, and each Hedging Creditor
(as defined in the U.S. Security Agreement) by their acceptance of the benefits
of the German Security (as defined below) and by notice in writing to the
Collateral Agent to that effect hereby appoints, on the terms hereof, the
Collateral Agent as trustee (Treuhaender), agent and administrator for the
purpose of holding on trust (Treuhand) accepting, administering and enforcing
the German Security for and on behalf of the Lenders and the other Secured
Creditors.

 

118



--------------------------------------------------------------------------------

(ii) The Collateral Agent accepts its appointment as a trustee (Treuhaender),
agent and administrator of the German Security on the terms and subject to the
conditions set out in this Agreement.

(iii) The Secured Creditors agree that, in relation to the German Security, no
Secured Creditor shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto; and

(b) The Collateral Agent shall:

(i) hold and administer any German Security which is security assigned or
otherwise transferred (Sicherungsübereignung/Sicherungsabtretung) under German
law under a non-accessory security right (nicht akzessorische Sicherheit) to it
as a trustee (Treuhaender) for the benefit of the Secured Creditors; and

(ii) administer any German Security which is pledged under German law
(Verpfaendung) or otherwise transferred in accordance with German law to any of
the Secured Creditors under an accessory security right (akzessorische
Sicherheit),

where “German Security” means the assets the subject of a security document
which is governed by German Law. Each Secured Creditor hereby authorizes the
Collateral Agent to accept, as its representative (Stellvertreter), any German
Security created in favor of such Secured Creditor.

(c) Furthermore, each Secured Creditor hereby authorizes (bevollmaechtigt) the
Collateral Agent (with the right of sub-delegation) to enter into any documents
evidencing German Security and to make and accept all declarations and take all
actions as it considers necessary or useful in connection with any German
Security on behalf of such Secured Creditor. The Collateral Agent shall further
be entitled to rescind, amend and/or execute new and different documents
securing the German Security. The Collateral Agent is released from the
restrictions arising under Clause 181 of the German Civil Code (Buergerliches
Gesetzbuch) (restrictions on self-dealing).

12.14 Special Appointment of Collateral Agent (French Security Documents).
(a) Each of Secured Creditors (as such defined below) as “mandants” under French
law:

(i) hereby irrevocably appoints the Collateral Agent to act as its agent
(“mandataire” under French law) under and in connection with the French Security
Documents (as such term is defined below); and

(ii) irrevocably authorizes the Collateral Agent to execute for and on its
behalf the French Security Documents (as such term is defined below) and to
perform the duties and to exercise the rights, powers and discretions that are
specifically delegated to it under or in connection with the French Security
Documents (as such term is defined below), together with any other rights,
powers and discretions which are incidental thereto and to give a good discharge
for any moneys payable under the French Security Documents (as such term is
defined below).

 

119



--------------------------------------------------------------------------------

For purposes of this Section 12.14, “French Security Documents” means those
Security Documents stated to be governed by the laws of France and reference to
“Secured Creditors” shall be construed as a reference to such Secured Creditors
as defined in the French Security Documents.

(b) The Collateral Agent will act solely for itself and as agent for the other
Secured Creditors in carrying out its functions as agent under the French
Security Documents.

(c) The relationship between the Secured Creditors (other than the Collateral
Agent) on the one hand and the Collateral Agent on the other is that of
principal (“mandant” under French law) and agent (“mandataire” under French law)
only. The Collateral Agent shall not have, nor be deemed to have, assumed any
obligations to, or trust or fiduciary relationship with, any party to this
Agreement other than those for which specific provision is made by the French
Security Documents and, to the extent permissible under French law, the other
provisions of this Agreement, which shall be deemed to be incorporated in this
Section 12.14, where reference is made to any French Security Documents.

(d) Notwithstanding Section 13.08 (Governing Law; Submission to Jurisdiction;
Venue) of this Agreement, the provision of this Section 12.14 and the other
provisions of this Agreement which are deemed to be incorporated in this
Section 12.14 as stated in paragraph (c) above, shall be governed by, and
construed in accordance with, French law and any dispute arising out of this
Section 12.14 shall be submitted to the Commercial Court of Paris (Tribunal de
Commerce de Paris).

(e) The Secured Creditors, the Collateral Agent and the other parties hereto
which are also party to any French Security Document irrevocably acknowledge
that the existence and extent of the Collateral Agent’s authority resulting from
this Section 12.14 and the effects of the Collateral Agent’s exercise of this
authority shall be governed by French law.

12.15 Special Appointment of Collateral Agent (Dutch Security Documents).

(a) Each Credit Agreement Party irrevocably and unconditionally undertakes (and
to the extent necessary undertakes in advance (bij voorbaat)) to pay to the
Collateral Agent amounts equal to any amounts owing from time to time by that
Credit Agreement Party to any Secured Creditor under any Credit Document as and
when those amounts are due.

(b) Each Credit Agreement Party, the Collateral Agent and the other Secured
Creditors acknowledge that the obligations of each Credit Agreement Party under
Section 12.15(a) are several and are separate and independent (eigen
zelfstandige verplichtingen) from, and shall not in any way limit or affect, the
corresponding obligations of that Credit Agreement Party to any Secured Creditor
under any Credit Document (its “Corresponding Debt”) nor shall the amounts for
which each Credit Agreement Party is liable under Section 12.15(a) (its
“Parallel Debt”) be limited or affected in any way by its Corresponding Debt
provided that:

(i) the Parallel Debt of each Credit Agreement Party shall be decreased to the
extent that its Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and

 

120



--------------------------------------------------------------------------------

(ii) the Corresponding Debt of each Credit Agreement Party shall be decreased to
the extent that its Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and

(iii) the amount of the Parallel Debt of each Credit Agreement Party shall at
all times be equal to the amount of its Corresponding Debt.

(c) For the purpose of this Section 12.15, the Collateral Agent acts in its own
name and on behalf of itself and not as agent, representative or trustee of any
other Secured Creditor, and its claims in respect of each Parallel Debt shall
not be held on trust.

(d) The security granted under the Security Documents to the Collateral Agent to
secure each Parallel Debt is granted to the Collateral Agent in its capacity as
sole creditor of each Parallel Debt.

(e) All monies received or recovered by the Collateral Agent pursuant to this
Section 12.15, and all amounts received or recovered by the Collateral Agent
from or by the enforcement of any security granted to secure each Parallel Debt,
shall be applied in accordance with Section 7.14 of the U.S. Security Agreement.

(f) Without limiting or affecting the Collateral Agent’s rights against the
Credit Agreement Parties (whether under this Section 12.15 or under any other
provision of the Credit Documents), each Credit Agreement Party acknowledges
that:

(i) nothing in this Section 12.15 shall impose any obligation on the Collateral
Agent to advance any sum to any Credit Agreement Party or otherwise under any
Credit Document, except in its capacity as Lender; and

(ii) for the purpose of any vote taken under any Credit Document, the Collateral
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender.

(g) For the avoidance of doubt (i) the Parallel Debt of each Credit Agreement
Party will become due and payable (opeisbaar) at the same time its Corresponding
Debt becomes due and payable and (ii) without prejudice to Section 12.15, a
Credit Agreement Party may not repay or prepay its Parallel Debt unless directed
to do so by the Collateral Agent or the Collateral is enforced by the Collateral
Agent.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. (a) The Credit Agreement Parties jointly and
severally agree, whether or not the transactions herein contemplated are
consummated, to:

(i) pay all documented (pursuant to summary form invoices which may be redacted
for privileged information) fees, out-of-pocket audit, legal, appraisal,
valuation, filing, document duplication and reproduction and investigation
expenses and for all other documented costs and expenses of every type and
nature of each Agent (including internal costs of such Agent incurred on a per
diem basis, the fees and disbursements of Milbank, Tweed, Hadley & McCloy LLP
and local and foreign counsel and

 

121



--------------------------------------------------------------------------------

consultants, the fees, expenses and disbursements of the Lender Advisors,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) in connection with (A) the
negotiation, preparation, execution and delivery of this Agreement, other Credit
Documents, the documents and instruments referred to herein and therein or any
proposal letter or commitment letter issued in connection therewith; (B) the
Administrative Agent’s periodic audits of the Borrowers or any of their
Subsidiaries, as the case may be; (C) the funding of all loans; (D) the
creation, perfection or protection of the Liens under any applicable Credit
Document (including any reasonable fees, disbursements and expenses for local
counsel in various jurisdictions), (E) the ongoing administration of this
Agreement, including consultation with attorneys in connection therewith and
with respect to each Agent’s and each Lender’s rights and responsibilities
hereunder and under the other Credit Documents; (F) any amendment, waiver,
consent, assignment, restatement or supplement relating to this Agreement, other
Credit Documents and the documents and instruments referred to herein and
therein; and (G) syndication efforts with respect to this Agreement;

(ii) pay all out-of-pocket costs and expenses of each Agent, the Collateral
Agent and each of the Lenders (including, without limitation, the fees and
disbursements of counsel (including costs of in-house counsel and costs of
settlement) and consultants for each Agent, the Collateral Agent and each of the
Lenders) in connection with (A) the enforcement of this Agreement, other Credit
Documents and the documents and instruments referred to herein or therein or the
enforcement of Obligations or any security therefore; (B) the exercise or
enforcement of any right or remedy available by reason of a Default or Event of
Default; (C) any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceeding; (D) the commencement, defense or
intervention in any court proceeding or filing a petition, complaint, answer,
motion or other pleading relating in any way to the Obligations, any Credit
Party, any of the U.S. Borrower’s Subsidiaries, this Agreement or any other
Credit Document and the documents and instruments referred to therein or the
Cases; (E) the response to, and preparation for, any subpoena or request for
document production with which any Agent or Lender is served or deposition or
other proceedings in which such Agent or Lender is called to testify, in each
case, relating in any way to the Obligations, any Credit Party, any of the
Borrowers’ Subsidiaries, this Agreement or any other Credit Documents and the
documents and instruments referred to herein or therein; (F) the protection of
the rights of each Agent, the Collateral Agent and each of the Lenders under
this Agreement, other Credit Documents and the documents and instruments
referred to herein or therein; or (G) taking any other action in or with respect
to any suit or proceeding (bankruptcy or otherwise) described in clauses
(A) through (F) above (including the Cases).

(iii) pay all documented (pursuant to summary form invoices which may be
redacted for privileged information) fees, out-of-pocket costs and expenses of
each Agent, the Collateral Agent (including, without limitation, the fees and
disbursements of Milbank, Tweed, Hadley & McCloy LLP and local and foreign
counsel and consultants), the Lenders, and the Prepetition Lenders in connection
with (A) the Prepetition Facility and other Prepetition Loan Documents and the
documents and instruments referred to therein; (B) any amendment, waiver,
consent, assignment, restatement or supplement relating to the Prepetition
Facility, other Prepetition Documents and the documents and instruments referred
to therein; (C) the creation, perfection or protection of the Liens under any
applicable Prepetition Loan Document (including any reasonable fees,
disbursements and expenses for local counsel in various jurisdictions); (D) the
commencement, defense or intervention in any court proceeding or filing a
petition, complaint, answer, motion or other pleading relating in any way to the
Prepetition Loan Documents; and (E) the response to, and preparation for, any
subpoena or request for document production with which any Agent is served or
deposition or other proceedings in which such Agent is called to testify, in
each case, relating in any way to the Prepetition Loan Documents;

 

122



--------------------------------------------------------------------------------

(iv) pay all documented (pursuant to summary form invoices which may be redacted
for privileged information) fees and expenses of the Lender Advisors;

(b) The Credit Agreement Parties jointly and severally agree, whether or not the
transactions herein contemplated are consummated, to pay and hold each of the
Agents, the Collateral Agent and each of the Lenders harmless from and against
any and all present and future stamp, documentary, transfer, sales and use,
goods and services, harmonized sales, value added, excise and other similar
taxes with respect to the foregoing matters, the performance of any obligation
under this Agreement or any other Credit Document or any payment thereunder, and
save each of the Agents, the Collateral Agent and each of the Lenders harmless
from and against any and all liabilities (including, without limitation,
penalties and interest) with respect to or resulting from any delay or omission
to pay such taxes; and

(c) The Credit Agreement Parties jointly and severally agree, whether or not the
transactions herein contemplated are consummated, to indemnify each Agent, the
Collateral Agent, each Lender and each of its respective affiliates and its and
their respective officers, directors, employees, representatives, trustees,
advisors and agents from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including attorneys’ and consultants’ fees and disbursements)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, the
Collateral Agent, or any Lender is a party thereto and whether or not any such
investigation, litigation or other proceeding is brought by or on behalf of any
Agent, the Collateral Agent, any Lender, any Credit Party or any third Person or
otherwise) related to the entering into and/or performance of this Agreement or
any other Credit Document or the proceeds of any Loans hereunder or the
Transaction or the consummation of any other transactions contemplated by any
Document or the exercise or enforcement of any of their rights or remedies
provided herein or in any other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by any Credit Agreement Party or any of its Subsidiaries, the Release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned, leased or operated by any Credit
Agreement Party or any of its Subsidiaries, the non-compliance of any Real
Property with foreign, federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Liability in connection with or relating to any
Credit Agreement Party, any of its Subsidiaries or any of their operations or
activities or any Real Property at any time owned, leased or operated by any
Credit Agreement Party or any of its Subsidiaries, in each case, including,
without limitation, the fees and disbursements of counsel and other consultants
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such liabilities, obligations (including removal
or remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including attorneys’ and consultants’
fees and disbursements) to the extent incurred by reason of the gross negligence
or willful misconduct of the Person to be indemnified (as determined by a court
of competent jurisdiction in a final and non-appealable decision)). To the
extent that the undertaking to indemnify, pay or hold harmless any Agent, the
Collateral Agent, any Lender or any other indemnified person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Agreement Parties hereby agree to make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 

123



--------------------------------------------------------------------------------

13.02 Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Agent, each Lender and the Collateral Agent is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Agreement Party or any of its Subsidiaries or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Agent, such Lender or the
Collateral Agent (including, without limitation, by branches and agencies of
such Agent, such Lender or the Collateral Agent wherever located) to or for the
credit or the account of any Credit Agreement Party or any of its Subsidiaries
against and on account of the Obligations and liabilities of such Credit
Agreement Party or such Subsidiary, as the case may be, to such Agent, such
Lender or the Collateral Agent under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations
purchased by such Lender pursuant to Section 13.06(b) and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Agent, such Lender or
the Collateral Agent shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Each Borrower agrees that any Lender purchasing participations as
required by Section 13.06(b), may, to the fullest extent permitted by law,
exercise all rights (including without limitation the right of setoff) with
respect to such participations as fully as if such Lender is a direct creditor
of such Borrower with respect to such participations in the amount thereof.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY
OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT
OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

124



--------------------------------------------------------------------------------

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier or facsimile communication) and mailed, telecopied or delivered: if
to any Credit Agreement Party, at the address specified opposite its signature
below; if to any Lender, at its address specified on Schedule 2.12(a); and if to
the Administrative Agent, at its Notice Office; or, as to any Credit Agreement
Party or any of the Agents, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
Holdings and the Administrative Agent. All such notices and communications shall
be mailed, telecopied or faxed, or sent by overnight courier, and shall be
effective when deposited in the mails, delivered overnight courier, or sent by
facsimile, or telecopier, as the case may be, except that notices and
communications to the Administrative Agent and/or any Credit Agreement Party
shall not be effective until received by the Administrative Agent or the
applicable Credit Agreement Party, as the case may be.

(b) Without in any way limiting the obligation of Holdings and its Subsidiaries
to confirm in writing any telephonic notice permitted to be given hereunder, any
Agent may prior to receipt of written confirmation act without liability upon
the basis of such telephonic notice, believed by such Agent in good faith to be
from an Authorized Officer. In each such case, each Credit Agreement Party
hereby waives the right to dispute such Agent’s record of the terms of such
telephonic notice.

13.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, no Credit Agreement Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document without the prior written consent of each of the Lenders and,
provided further, that, although any Lender may (without the consent of any
Credit Party) transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments or Loans hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or of a mandatory repayment of Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof and that any amendment or modification to the
financial definitions in this Agreement or to Section 13.07 shall not constitute
a reduction in any rate of interest or Fees for purposes of this clause (i),
notwithstanding the fact that such amendment or modification actually results in
such a reduction), (ii) consent to the assignment or transfer by any Credit
Agreement Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Obligations in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Borrowers hereunder shall be determined
as if such Lender had not sold such participation.

 

125



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may:

(x) assign all or a portion of its Commitments and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Obligations) hereunder to (i) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company, (ii) one or more Lenders or any affiliate of any such other
Lender which is at least 50% owned by such other Lender or its parent company
(provided that any fund that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as an affiliate of such other Lender
for the purposes of this sub-clause (x)(ii)), or (iii) in the case of any Lender
that is a fund that invests in bank loans, any other fund that invests in bank
loans and is managed by the same investment advisor of a Lender or by an
Affiliate of such investment advisor; or

(y) assign all, or if less than all, a portion equal to at least U.S.$1,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating (I) any fund that
invests in loans and (II) any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor, as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement;

provided that (i) each assignment of Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans, Tranche A Term Loan Commitments, Tranche B Term Loan
Commitments, or Tranche C Term Loan Commitments (and the Obligations associated
with all such Loans and Commitments) may only be made as part of an assignment
by such assigning Lender of a pro rata portion of (x) all such Loans and
Commitments then held by it and (y) all of its rights and obligations under
Section 2.01(e), (ii) at the time of such assignment Schedule 1 shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such new Lender and of the existing Lenders, (iii) new Notes will be
issued, at the respective Borrower’s expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, as the
case may be, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments and/or outstanding Loans, as the case may be, of the
affected Tranche, (iv) except in the case of assignments by the Agents in
connection with their syndication of this Agreement, the consent of the
Administrative Agent and, so long as no Default or Event of Default then exists
and is continuing, the U.S. Borrower shall be required in connection with any
such assignment pursuant to clause (y) of this Section 13.04(b) (which consent
shall not be unreasonably withheld or delayed), (v) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of U.S.$3,500
(other than with respect to such assignments from an assigning Lender to its
Affiliate) and (vi) such transfer or assignment will not be effective until
recorded by the Administrative Agent on the Register pursuant to Section 13.17.
To the extent of any assignment pursuant to this Section 13.04(b), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and/or outstanding Term Loans, as the case may be. At the
time of each assignment pursuant to this

 

126



--------------------------------------------------------------------------------

Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the U.S. Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 5.04(b)(ii) Certificate) described in Section 5.04(b)(ii)
to the extent such forms would provide a complete exemption from or reduction in
United States withholding tax. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder, for the
purpose of perfecting and enforcing certain security interests purported and
intended to be created by the Brazilian Security Documents, the respective
assignee Lender shall provide to the Administrative Agent an executed power of
attorney in favor of the Brazilian Collateral Agent. To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Sections 2.10,
2.11 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or other foreign
Governmental Authority in support of borrowings made by such Lender from such
Federal Reserve Bank or other foreign Governmental Authority and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or any Credit Agreement Party), any Lender which is a fund
may pledge all or any portion of its Loans or Notes to its trustee or to a
collateral agent or to another creditor providing credit or credit support to
such Lender in support of its obligations to such trustee, such collateral agent
or a holder of, or any other representative of a holder of, such obligations, or
such other creditor, as the case may be. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Collateral Agent, or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and any Agent, the Collateral Agent, or any Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any Agent,
the Collateral Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Agent, the Collateral Agent or any Lender to any
other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Credit Party in respect of any Obligations of such Credit
Party, it shall, except as otherwise provided in this Agreement, distribute such
payment to the Lenders entitled thereto (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

 

127



--------------------------------------------------------------------------------

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans of any
Tranche or other Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the principal of, or
interest on, the Loans of such Tranche or other Fees then owed and due to such
Lender bears to the total of such Obligations then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
U.S. GAAP consistently applied throughout the periods involved (except as set
forth in the notes thereto), provided that (i) if the U.S. Borrower notifies the
Administrative Agent that the U.S. Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in U.S. GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
U.S. GAAP or in the application thereof, then such provision shall be
interpreted on the basis of U.S. GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (iii) for
purposes of determining compliance with any incurrence or expenditure tests set
forth in Sections 9 and/or 10, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than U.S. Dollars) shall be
converted into U.S. Dollars on the basis of the exchange rates (as shown on
Reuters ECB page 37 or, if same does not provide such exchange rates, on such
other basis as is reasonably satisfactory to the Administrative Agent) as in
effect on the date of such incurrence or expenditure under any provision of any
such Section that has an aggregate U.S. Dollar limitation provided for therein
(and to the extent the respective incurrence or expenditure test regulates the
aggregate amount outstanding at any time and it is expressed in terms of U.S.
Dollars, all outstanding amounts originally incurred or spent in currencies
other than U.S. Dollars shall be converted into U.S. Dollars on the basis of the
exchange rates (as shown on Reuters ECB page 37 or, if same does not provide
such exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).

(b) All computations of interest (other than interest based on the Base Rate at
times when the Base Rate is based on the Prime Lending Rate), and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days occurring in the period for which such interest or Fees are payable. All
computations of interest based on the Prime Lending Rate and clause (x) of the
definition of Base Rate shall be based on a year of 365 days.

 

128



--------------------------------------------------------------------------------

(c) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which such annual rate is to be
ascertained, and (z) divided by 360 or 365, as the case may be; (ii) the
principle of deemed reinvestment or interest does not apply to any interest
calculation under this Agreement; and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(d) If any provision of this Agreement or of any of the other Credit Documents
would obligate any Credit Party to make any payment of interest with respect to
the Obligations or other amount payable to any Lender in an amount or calculated
at a rate which would result in a receipt by that Lender of “interest” with
respect to the Obligations at a “criminal rate” (as such terms are construed
under the Criminal Code (Canada)) then, notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not so
result in a receipt by that Lender of interest with respect to the Obligations
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rates of interest required to be
paid to the affected Lender under Section 2.08; and (ii) thereafter, by reducing
any charges, fees, commissions, expenses, premiums and other amounts required to
be paid to the affected Lender which would constitute “interest” with respect to
the Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), then the
Canadian Borrower shall be entitled, by notice in writing to the affected
Lender, to obtain reimbursement from that Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by that Lender to Canadian Borrower. Any amount or rate of
interest on the Obligations referred to in this Section 13.07(d) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan or Loans remain outstanding on the assumption that any charges,
fees, commissions, expenses, premiums and other amounts that fall within the
meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if they
relate to a specific period of time, be pro-rated over that period of time and
otherwise be pro-rated over the period from the Initial Borrowing Date to the
applicable Maturity Date and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be conclusive for the purposes of such determination.

13.08 Governing Law; Submission to Jurisdiction; Venue. (a) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE
SECURITY DOCUMENTS AND EXCEPT TO THE EXTENT NEW YORK LAW IS SUPERSEDED BY THE
BANKRUPTCY CODE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) (i) Prior to the closing or dismissal of the U.S. Cases, the U.S. Credit
Parties shall submit to the exclusive jurisdiction of the Bankruptcy Court over
any legal action or proceeding with respect to this Agreement or any other
Credit Document. Following the closing or dismissal of a U.S. Case of any U.S.
Credit Party, such U.S. Credit Party shall submit to the exclusive jurisdiction
of the courts of the State of New York or of the United States for the Southern
District of New York, in each case located within the City of New York.

 

129



--------------------------------------------------------------------------------

(ii) Prior to the termination or dismissal of the Canadian Case, the Canadian
Borrower shall submit to the non-exclusive jurisdiction of the Canadian Court
over any legal action or proceeding with respect to this Agreement or any other
Credit Document. Following the termination or dismissal of the Canadian Case,
the Canadian Borrower shall submit to the non-exclusive jurisdiction of the
courts of the State of New York or of the United States for the Southern
District of New York, in each case located within the City of New York.

(iii) If (A) a Credit Agreement Party is neither the U.S. Credit Parties nor the
Canadian Borrower or (B) the Bankruptcy Court, in case of the U.S. Credit
Parties, or the Canadian Court, in case of the Canadian Borrower, does not have
or does not exercise jurisdiction over such Credit Agreement Party, as the case
may be, then a legal action or proceeding may be brought in the courts of the
State of New York or of the United States for the Southern District of New York,
in each case located within the City of New York.

(iv) By execution and delivery of this Agreement, each Credit Agreement Party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

(c) The Canadian Borrower hereby irrevocably designates, appoints and empowers
Corporation Service Company, with offices on the date hereof at 80 State Street,
Albany, NY 12207, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason such designee, appointee and
agent shall cease to be available to act as such, the Canadian Borrower agrees
to designate a new designee, appointee and agent in New York City on the terms
and for the purposes of this provision reasonably satisfactory to the
Administrative Agent under this Agreement.

(d) Each Credit Agreement Party hereby further irrevocably waives any claim that
any such courts lack jurisdiction over such Credit Agreement Party, and agrees
not to plead or claim, in any legal action or proceeding with respect to this
Agreement or any other Credit Document brought in any of the aforesaid courts,
that any such court lacks jurisdiction over such Credit Agreement Party. Each
Credit Agreement Party further irrevocably consents to the service of process in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such Credit Agreement Party, as the case may
be, at its address for notices pursuant to Section 13.03, such service to become
effective 30 days after such mailing. Each Credit Agreement Party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document that service of process
was in any way invalid or ineffective.

(e) Nothing herein shall affect the right of any Agent, the Collateral Agent,
any Lender or the holder of any Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Credit Agreement Party in any other jurisdiction.

 

130



--------------------------------------------------------------------------------

(f) SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND THE
CANADIAN COURT AS PROVIDED IN CLAUSES (b)(i) AND (ii) ABOVE, EACH CREDIT
AGREEMENT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(g) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Credit Agreement Party and the
Administrative Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which each Credit Agreement Party, each Agent, the
Collateral Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
(including by way of facsimile transmission) to the Administrative Agent at the
Notice Office or at the office of the Administrative Agents’ counsel or, in the
case of the Lenders, shall have given to the Administrative Agent or the
Administrative Agents’ counsel telephonic (confirmed in writing), written or
telex notice (actually received) at such applicable office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings and
each Lender prompt written notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the U.S. Borrower may
be released from, any Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected thereby in the case of the following clause (i)), (i) extend the final
scheduled maturity of any Loan or Note (other than by amending clause (c) of the
definition of “Maturity Date”) or extend the duration of any Interest Period
beyond six months, or reduce the rate or extend the time of payment of interest
(other than as a result of any waiver of the applicability of any post-default
increase in interest rates) or Fees thereon, or reduce the principal amount
thereof (except to the extent paid in cash), (ii) release all or substantially
all of the Collateral (except as

 

131



--------------------------------------------------------------------------------

expressly provided in the Credit Documents) under any Security Document or alter
the relative priority of the Liens, (iii) amend, modify or waive any provision
of this Section 13.12 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Tranche A Term Loans, Tranche B Term Loans and Tranche C Term Loans on the
Effective Date), (iv) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans are included on the Effective Date),
(v) consent to the assignment or transfer by any Credit Agreement Party of any
of its rights and obligations under this Agreement, or (vi) release the Holdings
Guaranty, the U.S. Borrower’s Guaranty or any Subsidiaries Guaranty; provided
further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender), (2) without the consent of each Agent affected
thereby, amend, modify or waive any provision of Section 12 as same applies to
such Agent or any other provision as same relates to the rights or obligations
of such Agent, (3) without the consent of the Collateral Agent, amend, modify or
waive any provision relating to the rights or obligations of the Collateral
Agent, (4) except in cases where additional extensions of term loans are being
afforded substantially the same treatment afforded to the Term Loans pursuant to
this Agreement as originally in effect, without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Sections 5.01 or 5.02 (excluding
Section 5.02(b)) (although the Required Lenders may waive, in whole or in part,
any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered),
(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Effective Date), or (6) without the consent of
the Supermajority Lenders of the respective Tranche, reduce the amount of or
extend the date of, any Tranche A Term Loan Scheduled Repayment, Tranche B Term
Loan Scheduled Repayment, Tranche C Term Loan Scheduled Repayment or Incremental
Term Loan Scheduled Repayment (except that, if additional Loans are made
pursuant to a given Tranche, the Scheduled Repayments of such Tranche may be
increased on a proportionate basis without the consent otherwise required by
this clause (6)), or amend the definition of Supermajority Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Loans
and Commitments are included on the Effective Date). Notwithstanding anything to
the contrary contained above in this Section 13.12(a), the Administrative Agent
and/or the Collateral Agent shall be permitted to enter into such amendments
and/or modifications (i) as specified in Section 6.26(c) and (ii) to the Foreign
Security Documents which may be required in the discretion of the Administrative
Agent and/or the Collateral Agent which are of a technical nature and/or are, in
the judgment of the Collateral Agent, required by applicable law, in the
interests of the Secured Creditors or necessary or, in the reasonable opinion of
the Collateral Agent, advisable to preserve, maintain, perfect and/or protect
the security interests purported to the granted by the respective Foreign
Security Documents.

 

132



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the respective Borrower, the Administrative Agent and each
Incremental Term Loan Lender may, in accordance with the provisions of
Section 2.15, enter into an Incremental Term Loan Commitment Agreement, provided
that after the execution and delivery by the respective Borrower, the
Administrative Agent and each such Incremental Term Loan Lender of such
Incremental Term Loan Commitment Agreement, such Incremental Term Loan
Commitment Agreement may thereafter only be modified in accordance with the
requirements of clause (a) above of this Section 13.12.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07, 13.01 and 13.17, shall survive the
execution and delivery of this Agreement and the making and repayment of the
Loans and the other Obligations.

13.14 Domicile of Loans and Commitments. Each Lender may transfer and carry its
Loans and/or Commitments at, to or for the account of any branch office,
subsidiary or affiliate of such Lender. Notwithstanding anything to the contrary
contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.14 would, at the time of such transfer, result in increased costs
under Sections 2.10, 2.11 or 5.04 from those being charged by the respective
Lender prior to such transfer, then the Borrowers shall not be obligated to pay
such increased costs (although the Borrowers shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective transfer).

13.15 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.15, each of the Lenders agrees that it will use its reasonable
efforts not to disclose without the prior consent of any Credit Agreement Party
(other than to its affiliates and its and their respective directors, employees,
auditors, counsel or other professional advisors, to affiliates or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement; provided
that any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this
Section 13.15(a) by the respective Lender, (b) as may be required or appropriate
(x) in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors or (y) in connection with any request or requirement of any such
regulatory body, (c) as may be required or appropriate in respect to any summons
or subpoena or in connection with any litigation, (d) to comply with any law,
order, regulation or ruling applicable to such Lender, (e) to the Administrative
Agent, the Collateral Agent or any other Agent, (f) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.15 and (g) to any creditor or any prospective transferee or
participant in connection with any contemplated transfer or participation of any
of the Obligations or any interest therein by such Lender; provided that such
creditor or prospective transferee or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.15 to the same extent as
such Lender.

 

133



--------------------------------------------------------------------------------

(b) Each Credit Agreement Party hereby acknowledges and agrees that each Lender
may share with any of its affiliates or its investment advisors, and such
affiliates and investment advisors may share with such Lender, any information
related to Holdings or any of its Subsidiaries (including, without limitation,
any non-public customer information regarding the creditworthiness of such
entities), provided that such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender and shall only use such
information in connection with matters relating to this Agreement.

13.16 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.17 Register. Each of the Borrowers hereby designates the Administrative
Agent, and the Administrative Agent agrees, to serve as such Borrower’s agent,
solely for purposes of this Section 13.17, to maintain a register at one of its
offices in New York, New York (the “Register”) on which it will record the
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal amount of the Loans
of each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect each Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and/or Loans. Prior to such recordation, all
amounts owing to the transferor with respect to such Commitments and/or Loans
shall remain owing to the transferor. The registration of an assignment or
transfer of all or part of any Commitments and/or Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and the registration of assignment or transfer of all or part of a
Commitment and/or Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender any Note evidencing such Commitment and/or
Loan and such Note shall be marked “cancelled”, and one or more new Notes in the
same aggregate principal amount shall be issued to the assigning or transferor
Lender and/or, if requested thereby, the new Lender. The registration of any
provision of Incremental Term Loan Commitments pursuant to Section 2.15 shall be
recorded by the Administrative Agent on the Register only upon the acceptance of
the Administrative Agent of a properly executed and delivered Incremental Term
Loan Commitment Agreement. Coincident with the delivery of such Incremental Term
Loan Commitment Agreement for acceptance and registration of the provision of an
Incremental Term Loan Commitment, or as soon thereafter as practicable, to the
extent requested by such Incremental Term Loan Lenders and Incremental Term
Notes shall be issued, at the respective Borrower’s expense, to such Incremental
Term Loan Lenders, to be in conformity with Section 2.05 (with appropriate
modification) to the extent needed to reflect the Incremental Term Loan
Commitments and outstanding Incremental Term Loans made by such Incremental Term
Loan Lender. Each Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
that may be imposed on, asserted against or incurred by the Administrative Agent
in performing its duties under this Section 13.17 in respect of the Loans and
Commitments made to such Borrower.

 

134



--------------------------------------------------------------------------------

13.18 English Language. This Agreement and all other Credit Documents shall be
in the English language, except as required by applicable local law (in which
event certified English translations thereof shall, upon the request of the
Administrative Agent, be provided by Holdings to the Administrative Agent). All
documents, certificates, reports or notices to be delivered or communications to
be given or made by any party hereto pursuant to the terms of this Agreement or
any other Credit Document shall be in the English language or, if originally
written in another language, shall, upon request of the Administrative Agent, be
accompanied by an accurate English translation upon which the other parties
hereto shall have the right to rely for all purposes of this Agreement and the
other Credit Documents.

13.19 Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions. The parties hereto acknowledge and agree
that the provisions of the various Security Documents executed and delivered by
the Credit Parties require that, among other things, all Equity Interests in,
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States, Canada, Germany, France, Brazil, Mexico and The Netherlands to perfect
the security interests in the Equity Interests of any Person organized under the
laws of said jurisdictions (to the extent said Equity Interests are owned by any
Credit Party). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of Equity
Interests in any Person organized under the laws of a jurisdiction other than
those specified in the immediately preceding sentence, it is acknowledged that,
as of the Initial Borrowing Date, no actions have been required to be taken to
perfect, under local law of the jurisdiction of the Person who issued the
respective promissory notes or whose Equity Interests are pledged, under the
Security Documents. The Credit Agreement Parties hereby agree that, following
any reasonable request by the Administrative Agent or Required Lenders to do so,
each Credit Agreement Party shall, and shall cause its Subsidiaries to, take
such actions (including, without limitation, the execution of Additional
Security Documents, the making of any filings and the delivery of appropriate
legal opinions) under the local law of any jurisdiction with respect to which
such actions have not already been taken as are determined by the Administrative
Agent or Required Lenders to be necessary or, in the reasonable opinion of the
Administrative Agent, advisable in order to fully perfect, preserve or protect
the security interests granted pursuant to the various Security Documents under
the laws of such jurisdictions. If requested to do so pursuant to this
Section 13.19, all such actions shall be taken in accordance with the provisions
of this Section 13.19 and Sections 9.12 and 9.13 and within the time periods set
forth therein. All conditions and representations contained in this Agreement
and the other Credit Documents shall be deemed modified to the extent necessary
to effect the foregoing and so that same are not violated by reason of the
failure to take actions under local law (but only with respect to Equity
Interests in Persons organized under laws of jurisdictions other than the United
States, Canada, Germany, France, Brazil, Mexico or The Netherlands) not required
to be taken in accordance with the provisions of this Section 13.19, provided
that to the extent any representation or warranty would not be true because the
foregoing actions were not taken, the respective representation of warranties
shall be required to be true and correct in all material respects at such time
as the respective action is required to be taken in accordance with the
foregoing provisions of this Section 13.19 or pursuant to Sections 9.12 and
9.13.

 

135



--------------------------------------------------------------------------------

13.20 Powers of Attorney; etc. Each of Holdings and the U.S. Borrower is hereby
authorized by, and on behalf of, the Canadian Borrower to give Notices of
Borrowing, Notices of Conversion/Continuation and other notices and directions
in connection with the extensions of credit and repayments thereof to be made
pursuant to this Agreement to the Canadian Borrower (including without
limitation notices as to the application of proceeds of such extensions of
credit). The Canadian Borrower hereby grants to each of Holdings and the U.S.
Borrower an irrevocable power-of attorney, in the Canadian Borrower’s name, to
take the actions contemplated above in this Section 13.20 and in the last
sentence of Section 2.13 hereof. Furthermore, the Canadian Borrower agrees that
the Agents and the Lenders may at any time rely upon any notices, instructions
or other information furnished by Holdings or the U.S. Borrower.

13.21 Waiver of Sovereign Immunity. Each of the Credit Agreement Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that such Credit
Agreement Party, its Subsidiaries or any of its properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States, Canada or
elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of such Credit Agreement Party or any of its
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Credit Agreement Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States, Canada or
elsewhere. Without limiting the generality of the foregoing, each Credit
Agreement Party further agrees that the waivers set forth in this Section 13.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

13.22 Determinations of Satisfaction by the Lenders. Where a document or matter
is required by this Agreement to be satisfactory to the Lenders (or a subset
thereof) (whether reasonably, or in its or their sole discretion, or otherwise),
such document or matter shall be deemed to be so satisfactory in the absence of
notice from any Lender to the U.S. Borrower and the Administrative Agent that
such document or matter is not satisfactory.

13.23 Judgment Currency.

(a) The Credit Parties’ obligations hereunder and under the other Credit
Documents to make payments in U.S. Dollars (the “Obligation Currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Collateral Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent, the Collateral Agent or such Lender under this
Agreement or the other Credit Documents. If for the purpose of obtaining or
enforcing judgment against any Credit Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Canadian Dollar Equivalent or the U.S. Dollar Equivalent
thereof, as the case may be, and, in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the day on which the judgment is given (such day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

136



--------------------------------------------------------------------------------

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due by any
Borrower, such Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the U.S. Dollar Equivalent or the Canadian
Dollar Equivalent or any other rate of exchange for this Section, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency. If the amount of the Judgment Currency so purchased
exceeds the sum originally due to the Lenders in the Judgment Currency, the
Lenders shall, except during the occurrence and continuation of an Event of
Default under paragraph (a), (b), (h), (i) or (j) of Section 11 (in which case
such excess shall be applied by such Lender to any outstanding Obligations owed
to such Lender by any Credit Party), remit such excess to the relevant Borrower.

13.24 Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11 of this Agreement, unless a Lender
gives notice to the respective Borrower that it is obligated to pay an amount
under such Section within six months after the date the Lender incurs the
respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the respective Borrower
pursuant to said Section 2.10 or 2.11, as the case may be, to the extent of the
costs, loss, expense or liability, reduction in amounts received or receivable
or reduction in return on capital that are incurred or suffered on or after the
date which occurs six months prior to such Lender giving notice to the
respective Borrower that it is obligated to pay the respective amounts pursuant
to said Section 2.10 or 2.11, as the case may be (provided further that, if any
Requirement of Law giving rise, directly or indirectly, to such obligation to
pay under Section 2.10 or 2.11, as the case may be, is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof). This Section 13.24 shall have no applicability to
any Section of this Agreement other than said Sections 2.10 or 2.11.

13.25 USA PATRIOT Act. Each Lender subject to the Act hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each of the Borrowers and
other information that will allow such Lender to identify each of the Borrowers
in accordance with the Patriot Act.

13.26 Abstract Acknowledgment of Indebtedness and Joint Creditorship; Release of
German Pledge Agreement.

 

137



--------------------------------------------------------------------------------

(a) In connection with the Local Law Pledge Agreement pursuant to which the
Canadian Borrower has pledged all of its Equity Interests in its wholly-owned
Subsidiary CSA Holding (Deutschland) GmbH to the Collateral Agent (the “German
Law Pledge Agreement”), the Canadian Borrower has granted an abstract
acknowledgement of indebtedness (abstraktes Schuldanerkenntnis) to the
Collateral Agent in a separate agreement governed by German law to pay to the
Collateral Agent amounts equal to, and in the currency of, any amounts owed by
the Canadian Borrower to a Secured Creditor (as defined in the Canadian Pledge
Agreement) under any Credit Document, Post Petition Swap Agreement or Post
Petition Cash Management Arrangement as and when such amounts falls due for
payment under the relevant Credit Document, Post Petition Swap Agreement or Post
Petition Cash Management Arrangement or would have fallen due but for any
discharge resulting from failure of another Secured Creditor to take appropriate
steps, in insolvency proceedings affecting the Canadian Borrower or any other
Credit Party, to preserve its entitlement to be paid that amount (the “Abstract
Acknowledgement of Indebtedness”). For purposes of the Abstract Acknowledgement
of Indebtedness only, the Collateral Agent shall be the joint creditor (together
with the relevant Secured Creditor) of all obligations of the Canadian Borrower
towards each of the Secured Creditors under the Credit Documents, the Post
Petition Swap Agreements and the Post Petition Cash Management Arrangements.

(b) Any amount due and payable by the Canadian Borrower to the Collateral Agent
under the Abstract Acknowledgement of Indebtedness shall be decreased to the
extent that the other Secured Creditors have received (and are able to retain)
payment in full of the corresponding amount under the other provisions of the
Credit Documents, the Post Petition Swap Agreements or the Post Petition Cash
Management Arrangements and any amount due and payable by the Canadian Borrower
to the other Secured Creditors under those provisions shall be decreased to the
extent that the Collateral Agent has received (and is able to retain) payment in
full in cash of the corresponding amount under the Abstract Acknowledgement of
Indebtedness, provided that the Canadian Borrower may not consider its
obligations towards a Secured Creditor to be so discharged by virtue of any
set-off, counterclaim or similar defence that it may invoke vis-à-vis the
Collateral Agent. For purposes of the Abstract Acknowledgement of Indebtedness
and German Law Pledge Agreement only, for the avoidance of doubt and
notwithstanding any provision in the Abstract Acknowledgement of Indebtedness,
irrevocable and unconditional payment in full in cash of all of the Credit
Document Obligations (as defined in the Canadian Pledge Agreement) shall satisfy
in full all obligations owed by the Canadian Borrower under the Abstract
Acknowledgement of Indebtedness.

(c) Subject to paragraph (b) above, the rights of the Secured Creditors (other
than the Collateral Agent) to receive payment of amounts payable by the Canadian
Borrower under the Credit Documents, the Post Petition Swap Agreements and the
Post Petition Cash Management Arrangements are several and are separate and
independent from, and without prejudice to, the rights of the Collateral Agent
to receive payment under the Abstract Acknowledgement of Indebtedness.

(d) On the German Pledge Termination Date (as defined below), the German Law
Pledge Agreement shall terminate and the security interests granted thereby
shall be released automatically (provided that all indemnities set forth therein
shall survive any such termination) and the Collateral Agent, at the request and
expense of the Canadian Borrower, will execute and deliver to the Canadian
Borrower a proper instrument or instruments (including local law termination
statements) acknowledging the satisfaction and termination of the German Law
Pledge Agreement (including, without limitation, local law termination
statements and instruments of satisfaction, discharge and/or reconveyance), and
will assign, transfer and deliver to the Canadian Borrower (without recourse and
without any representation or warranty) such of the Equity Interests in CSA
Holding (Deutschland) GmbH as may be in

 

138



--------------------------------------------------------------------------------

the possession of the Collateral Agent or any of its sub-agents thereunder and
as has not theretofore been sold or otherwise applied or released pursuant to
the German Law Pledge Agreement, together with any moneys at the time held by
the Collateral Agent or any of its sub-agents hereunder. As used in this
Agreement, “German Pledge Termination Date” shall mean the date upon which the
Commitments under the Credit Agreement have been terminated, no or Note is
outstanding (and all Loans have been paid in full), and all other Credit
Document Obligations (as defined in the Canadian Pledge Agreement) (other than
indemnities described in the German Law Pledge Agreement and described in
Section 13.01 hereof, and any other indemnities set forth in any other Security
Documents, in each case which are not then due and payable) then due and payable
have been paid in full.

(e) In the event that any Equity Interests in CSA Holding (Deutschland) GmbH are
sold or otherwise disposed of (to a Person other than a Credit Party) at any
time prior to the time at which all Credit Document Obligations (as defined in
the Canadian Pledge Agreement) have been paid in full and all Commitments, in
connection with a sale or disposition permitted by Section 10.05 hereof or is
otherwise released at the direction of the Required Lenders (or all the Lenders
if required by Section 13.12 hereof), the proceeds of such sale or disposition
(or from such release) are applied in accordance with the terms of the Credit
Agreement to the extent required to be so applied, such Equity Interests shall
be automatically released from the security interest granted under the German
Law Pledge Agreement and the Collateral Agent, at the request and expense of the
Canadian Borrower, will execute and deliver such documentation (including
termination or partial release statements and the like in connection therewith)
and assign, transfer and deliver to the Canadian Borrower (without recourse and
without any representation or warranty) such Equity Interests as are then being
(or has been) so sold or released and as may be in the possession of the
Collateral Agent (or, in the case of Equity Interests held by any sub-agent
designated pursuant to the German Law Pledge Agreement, such sub-agent) and has
not theretofore been released pursuant to this Agreement.

(f) At any time that the Canadian Borrower desires that the Collateral Agent
execute and deliver any release documentation as provided in the foregoing in
this Section 13.26, the Canadian Borrower shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated pursuant to the German Law
Pledge Agreement) a certificate signed by an authorized officer of the Canadian
Borrower stating that the release of the respective Collateral is permitted
pursuant to this Section 13.26. The Collateral Agent shall have no liability
whatsoever to any other Secured Creditor (as defined in the Canadian Pledge
Agreement) as the result of any release of Collateral by it in accordance with
(or which the Collateral Agent believes to be in accordance with) this
Section 13.26.

(g) If at any time all of the Equity Interests of the Canadian Borrower owned by
the U.S. Borrower or any of its Subsidiaries are sold (to a Person other than a
Credit Party) in a transaction permitted pursuant to the Credit Agreement (and
which does not violate the terms of any other Secured Debt Agreement (as defined
in the Canadian Pledge Agreement) then in effect), then, at the request and
expense of the U.S. Borrower, the Canadian Borrower shall be released as a
pledgor under the German Law Pledge Agreement pursuant to this Section 13.26
automatically without any further action hereunder (it being understood that the
sale of all of the Equity Interests in any Person that owns, directly or
indirectly, all of the Equity Interests in the Canadian Borrower shall be deemed
to be a sale of all of the Equity Interests in the Canadian Borrower for
purposes of this Section), and the Collateral Agent is authorized and directed
to execute and deliver such instruments of release as are reasonably
satisfactory to it. At any time that the U.S. Borrower desires that the Canadian
Borrower be released from the German Law Pledge Agreement as provided in this

 

139



--------------------------------------------------------------------------------

Section 13.26, the U.S. Borrower shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the U.S. Borrower stating
that the release of the Canadian Borrower is permitted pursuant to this
Section 13.26. The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as a result of the release of the Canadian Borrower by it
in accordance with, or which it believes to be in accordance with, this
Section 13.26.

SECTION 14. Holdings Guaranty.

14.01 The Guaranty. In order to induce the each of the Agents, the Collateral
Agent and the Lenders to enter into this Agreement and to extend credit
hereunder, and to induce the other Guaranteed Creditors to enter into Post
Petition Swap Agreements, and in recognition of the direct benefits to be
received by Holdings from the proceeds of the Loans and the entering into of
such Post Petition Swap Agreements, Holdings hereby agrees with the primary,
absolute and unconditional, as follows: Holdings hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Holdings Guaranteed Obligations to the Guaranteed Creditors.
If any or all of the Holdings Guaranteed Obligations to the Guaranteed Creditors
becomes due and payable hereunder, Holdings unconditionally and irrevocably
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, together with any and all expenses which may be incurred by the
Guaranteed Creditors in collecting any of the Holdings Guaranteed Obligations.
This Holdings Guaranty is a guaranty of payment and not of collection. This
Holdings Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. If claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Holdings Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Borrowers and any
other Holdings Guaranteed Party), then and in such event Holdings agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Holdings Guaranty or any other
instrument evidencing any liability of each Borrower or any other Holdings
Guaranteed Party, and Holdings shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Holdings Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by each Borrower or any
other Holdings Guaranteed Party upon the occurrence of any of the events
specified in clause (h), (i) or (j) of Section 11, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand.

14.03 Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Holdings Guaranteed Obligations whether executed by
Holdings, any other guarantor or by any other party, and the liability of
Holdings hereunder is not affected or impaired by (a) any direction as to
application of payment by each Borrower, any other Holdings Guaranteed Party or
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Holdings
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,

 

140



--------------------------------------------------------------------------------

decrease or change in personnel by each Borrower or any other Holdings
Guaranteed Party, or (e) any payment made to the Guaranteed Creditors on the
Holdings Guaranteed Obligations which any such Guaranteed Creditor repays to
each Borrower or any other Holdings Guaranteed Party pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction of the type described in Section 14.05, or (g) the lack of validity or
enforceability of any Credit Document or any other instrument relating thereto.

14.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the Holdings Guaranteed Obligations or of any security
therefor shall affect, impair or be a defense to this Holdings Guaranty, and
this Holdings Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Holdings Guaranteed
Obligations. The obligations of Holdings hereunder are independent of the
obligations of each Borrower, any other Holdings Guaranteed Party, any other
guarantor or any other party and a separate action or actions may be brought and
prosecuted against Holdings whether or not action is brought against each
Borrower, any other Holdings Guaranteed Party, any other guarantor or any other
party and whether or not each Borrower, any other Holdings Guaranteed Party, any
other guarantor or any other party be joined in any such action or actions.
Holdings waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by a Borrower or any other Holdings Guaranteed Party or
other circumstance that operates to toll any statute of limitations as to such
Borrower or such other Holdings Guaranteed Party shall operate to toll the
statute of limitations as to Holdings.

14.05 Authorization. Holdings authorizes the Guaranteed Creditors without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Holdings
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Holdings Guaranty made shall apply to the Holdings Guaranteed Obligations as so
changed, extended, renewed, increased or altered;

(b) take and hold security for the payment of the Holdings Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Holdings
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against each Borrower, any
other Holdings Guaranteed Party or others or otherwise act or refrain from
acting;

 

141



--------------------------------------------------------------------------------

(d) release or substitute any one or more endorsers, guarantors, each Borrower,
any other Holdings Guaranteed Party or other obligors;

(e) settle or compromise any of the Holdings Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of each Borrower or any other Holdings Guaranteed Party to their
respective creditors other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of each Borrower or any other Holdings Guaranteed Party to the
Guaranteed Creditors regardless of what liability or liabilities of such
Borrower or such other Holdings Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document or any Post Petition Swap Agreement or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document, any Post
Petition Swap Agreement or any of such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guaranty.

14.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of each Borrower or any other Holdings Guaranteed Party
or the officers, directors, partners or agents acting or purporting to act on
their behalf, and any Holdings Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

14.07 Subordination. Any of the indebtedness of each Borrower or any other
Holdings Guaranteed Party now or hereafter owing to Holdings is hereby
subordinated to the Holdings Guaranteed Obligations of such Borrower or such
other Holdings Guaranteed Party owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of such Borrower or such other Holdings Guaranteed Party to
Holdings shall be collected, enforced and received by Holdings for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Holdings Guaranteed
Obligations of such Borrower or such Holdings Guaranteed Party to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of
Holdings under the other provisions of this Holdings Guaranty. Prior to the
transfer by Holdings of any note or negotiable instrument evidencing any of the
indebtedness of each Borrower or any other Holdings Guaranteed Party to
Holdings, Holdings shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination.

14.08 Waiver. (a) Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against each Borrower, any other Holdings Guaranteed Party, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from each Borrower, any other Holdings Guaranteed Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Holdings waives any

 

142



--------------------------------------------------------------------------------

defense based on or arising out of any defense of each Borrower, any other
Holdings Guaranteed Party, any other guarantor or any other party, other than
payment in full in cash of the Holdings Guaranteed Obligations, based on or
arising out of the disability of each Borrower, any other Holdings Guaranteed
Party, any other guarantor or any other party, or the unenforceability of the
Holdings Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of each Borrower or any other Holdings
Guaranteed Party other than payment in full in cash of the Holdings Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against each Borrower, any other Holdings
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of Holdings hereunder except to the extent
the Holdings Guaranteed Obligations have been paid in full in cash. Holdings
waives any defense arising out of any such election by the Guaranteed Creditors,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Holdings against each
Borrower, any other Holdings Guaranteed Party or any other party or any
security.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
and notices of the existence, creation or incurring of new or additional
Holdings Guaranteed Obligations. Holdings assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Holdings
Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Holdings Guaranteed
Obligations and the nature, scope and extent of the risks which Holdings assumes
and incurs hereunder, and agrees that the Guaranteed Creditors shall have no
duty to advise Holdings of information known to them regarding such
circumstances or risks.

(c) Until such time as the Holdings Guaranteed Obligations have been paid in
full in cash, Holdings hereby waives all rights of subrogation which it may at
any time otherwise have as a result of this Holdings Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against each Borrower, any other Holdings
Guaranteed Party or any other guarantor of the Holdings Guaranteed Obligations
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from each Borrower, any other Holdings Guaranteed
Party or any other guarantor which it may at any time otherwise have as a result
of this Holdings Guaranty.

(d) Holdings hereby acknowledges and affirms that it understands that to the
extent the Holdings Guaranteed Obligations are secured by Real Property located
in California, Holdings shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing Holdings’ or any Guaranteed Creditor’s right to
proceed against each Borrower, any other Holdings Guaranteed Party or any other
guarantor of the Holdings Guaranteed Obligations. In accordance with
Section 2856 of the California Code of Civil Procedure, Holdings hereby waives
until such time as the Holdings Guaranteed Obligations have been paid in full in
cash:

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to Holdings
by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the California
Code of Civil Procedure;

 

143



--------------------------------------------------------------------------------

(ii) all rights and defenses that Holdings may have because the Holdings
Guaranteed Obligations are secured by Real Property located in California,
meaning, among other things, that: (A) the Guaranteed Creditors may collect from
Holdings without first foreclosing on any real or personal property collateral
pledged by each Borrower or any other Credit Party, and (B) if the Guaranteed
Creditors foreclose on any Real Property collateral pledged by each Borrower or
any other Credit Party, (1) the amount of the Holdings Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) the Guaranteed Creditors may collect from Holdings even if the Guaranteed
Creditors, by foreclosing on the Real Property collateral, have destroyed any
right Holdings may have to collect from each Borrower or any other Holdings
Guaranteed Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses Holdings may have because the
Holdings Guaranteed Obligations are secured by Real Property (including, without
limitation, any rights or defenses based upon Sections 580a, 580d or 726 of the
California Code of Civil Procedure); and

(iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Holdings Guaranteed
Obligations, has destroyed Holdings’ rights of subrogation and reimbursement
against each Borrower or any other Holdings Guaranteed Party by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

(e) Holdings warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law of public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

14.09 Payments. All payments made by Holdings pursuant to this Section 14 shall
be made in U.S. Dollars. All payments made by Holdings pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Sections 5.03 and 5.04.

14.10 Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Holdings Guaranteed Obligations which would be
permissible under applicable law.

 

144



--------------------------------------------------------------------------------

SECTION 15. U.S. Borrower’s Guaranty.

15.01 The U.S. Borrower’s Guaranty. In order to induce the each of the Agents,
the Collateral Agent, and the Lenders to enter into this Agreement and to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Post Petition Swap Agreements, and in recognition of the direct benefits to be
received by the U.S. Borrower from the proceeds of the Loans and the entering
into of such Post Petition Swap Agreements, the U.S. Borrower hereby agrees with
the Guaranteed Creditors as follows: the U.S. Borrower hereby unconditionally
and irrevocably guarantees, as primary obligor and not merely as surety the full
and prompt payment when due, whether upon maturity, acceleration or otherwise,
of any and all of the U.S. Borrower Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the U.S. Borrower Guaranteed Obligations to the
Guaranteed Creditors becomes due and payable hereunder, the U.S. Borrower
unconditionally and irrevocably promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand, together with any and all expenses
which may be incurred by the Guaranteed Creditors in collecting any of the U.S.
Borrower Guaranteed Obligations. This U.S. Borrower’s Guaranty is a guaranty of
payment and not of collection. This U.S. Borrower’s Guaranty is a continuing one
and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon. If claim
is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the U.S. Borrower
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Canadian Borrower or any other U.S.
Borrower Guaranteed Party), then and in such event the U.S. Borrower agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
the U.S. Borrower, notwithstanding any revocation of this U.S. Borrower’s
Guaranty or any other instrument evidencing any liability of the Canadian
Borrower or any U.S. Borrower Guaranteed Party, and the U.S. Borrower shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

15.02 Bankruptcy. Additionally, the U.S. Borrower unconditionally and
irrevocably, guarantees the payment of any and all of the U.S. Borrower
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the Canadian Borrower or any other U.S. Borrower Guaranteed Party upon the
occurrence of any of the events specified in clause (h), (i) or (j) of
Section 11, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand.

15.03 Nature of Liability. The liability of the U.S. Borrower hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the U.S. Borrower Guaranteed Obligations whether
executed by the U.S. Borrower, any other guarantor or any other party, and the
liability of the U.S. Borrower Guarantors hereunder is not affected or impaired
by (a) any direction as to application of payment by the Canadian Borrower, any
other U.S. Borrower Guaranteed Party or any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the U.S. Borrower Guaranteed Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Canadian Borrower or any other U.S. Borrower Guaranteed Party or (e) any payment
made to the Guaranteed Creditors on the U.S. Borrower Guaranteed Obligations
which any such Guaranteed Creditor repays to the Canadian Borrower or any other
U.S. Borrower Guaranteed Party pursuant to court order in any

 

145



--------------------------------------------------------------------------------

bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the U.S. Borrower waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction of the type described in Section 15.05, or (g) the
lack of validity or enforceability of any Credit Document or any other
instrument relating thereto.

15.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the U.S. Borrower Guaranteed Obligations or of any security
therefor shall affect, impair or be a defense to this U.S. Borrower’s Guaranty,
and this U.S. Borrower’s Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the U.S. Borrower Guaranteed
Obligations. The obligations of the U.S. Borrower hereunder are independent of
the obligations of the Canadian Borrower, any other U.S. Borrower Guaranteed
Party, any other guarantor or any other party, and a separate action or actions
may be brought and prosecuted against the U.S. Borrower whether or not action is
brought against the Canadian Borrower, any other U.S. Borrower Guaranteed Party,
any other guarantor or any other party and whether or not the Canadian Borrower,
any other U.S. Borrower Guaranteed Party, any other guarantor or any other party
be joined in any such action or actions. The U.S. Borrower waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Canadian Borrower or any other U.S. Borrower Guaranteed Party or other
circumstance that operates to toll any statute of limitations as to the Canadian
Borrower or such other U.S. Borrower Guaranteed Party shall operate to toll the
statute of limitations as to the U.S. Borrower.

15.05 Authorization. The U.S. Borrower authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the U.S.
Borrower Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this U.S. Borrower’s Guaranty made shall apply to the U.S. Borrower
Guaranteed Obligations as so changed, extended, renewed, increased or altered;

(b) take and hold security for the payment of the U.S. Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the U.S.
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset thereagainst;

(c) exercise or refrain from exercising any rights against the Canadian
Borrower, any other U.S. Borrower Guaranteed Party or others or otherwise act or
refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Canadian
Borrower, any other U.S. Borrower Guaranteed Party or other obligors;

 

146



--------------------------------------------------------------------------------

(e) settle or compromise any of the U.S. Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Canadian Borrower or any other U.S. Borrower Guaranteed Party to
their respective creditors other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Canadian Borrower or any other U.S. Borrower Guaranteed Party
to the Guaranteed Creditors regardless of what liability or liabilities of the
Canadian Borrower or such other U.S. Borrower Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document or any Post Petition Swap Agreement or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document or any
Post Petition Swap Agreement or any of such other instruments or agreements;
and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this U.S. Borrower’s Guaranty.

15.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of the Canadian Borrower or any other U.S. Borrower
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any U.S. Borrower Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

15.07 Subordination. Any of the indebtedness of the Canadian Borrower or any
other U.S. Borrower Guaranteed Party now or hereafter owing to the U.S. Borrower
is hereby subordinated to the U.S. Borrower Guaranteed Obligations of the
Canadian Borrower or such other U.S. Borrower Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Canadian Borrower or
such other U.S. Borrower Guaranteed Party to the U.S. Borrower shall be
collected, enforced and received by the U.S. Borrower for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the U.S. Borrower Guaranteed Obligations
of the Canadian Borrower or such other U.S. Borrower Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of the U.S. Borrower under the other provisions of this U.S.
Borrower’s Guaranty. Prior to the transfer by the U.S. Borrower of any note or
negotiable instrument evidencing any of the indebtedness of the Canadian
Borrower or any other U.S. Borrower Guaranteed Party to the U.S. Borrower, the
U.S. Borrower shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination.

15.08 Waiver. (a) The U.S. Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Canadian Borrower, any other U.S. Borrower
Guaranteed Party, any other guarantor or any other party, (ii) proceed against
or exhaust any security held from the Canadian Borrower, any other U.S. Borrower
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. The U.S. Borrower
waives any defense based on or arising out of any defense of the Canadian
Borrower, any

 

147



--------------------------------------------------------------------------------

other U.S. Borrower Guaranteed Party, any other guarantor or any other party,
other than payment in full in cash of the U.S. Borrower Guaranteed Obligations,
based on or arising out of the disability of the Canadian Borrower, any other
Guaranteed Party, any other guarantor or any other party, or the
unenforceability of the U.S. Borrower Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Canadian
Borrower or any other U.S. Borrower Guaranteed Party other than payment in full
in cash of the U.S. Borrower Guaranteed Obligations. The Guaranteed Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Canadian Borrower, any other U.S. Borrower Guaranteed Party or any
other party, or any security, without affecting or impairing in any way the
liability of the U.S. Borrower hereunder except to the extent the U.S. Borrower
Guaranteed Obligations have been paid in full in cash. The U.S. Borrower waives
any defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the U.S. Borrower against the
Canadian Borrower, any other U.S. Borrower Guaranteed Party or any other party
or any security.

(b) The U.S. Borrower waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this U.S. Borrower’s
Guaranty, and notices of the existence, creation or incurring of new or
additional U.S. Borrower Guaranteed Obligations. The U.S. Borrower assumes all
responsibility for being and keeping itself informed of the Canadian Borrower’s
and each other U.S. Borrower Guaranteed Party’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the U.S.
Borrower Guaranteed Obligations and the nature, scope and extent of the risks
which the U.S. Borrower assumes and incurs hereunder, and agrees that the
Guaranteed Creditors shall have no duty to advise the U.S. Borrower of
information known to them regarding such circumstances or risks.

(c) Until such time as the U.S. Borrower Guaranteed Obligations have been paid
in full in cash, the U.S. Borrower hereby waives all rights of subrogation which
it may at any time otherwise have as a result of this U.S. Borrower’s Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Guaranteed Creditors against the Canadian Borrower, any other
U.S. Borrower Guaranteed Party or any other guarantor of the U.S. Borrower
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from the Canadian Borrower, any other
U.S. Borrower Guaranteed Party or any other guarantor which it may at any time
otherwise have as a result of this U.S. Borrower’s Guaranty.

(d) The U.S. Borrower hereby acknowledges and affirms that it understands that
to the extent the U.S. Borrower Guaranteed Obligations are secured by Real
Property located in California, the U.S. Borrower shall be liable for the full
amount of the liability hereunder notwithstanding the foreclosure on such Real
Property by trustee sale or any other reason impairing the U.S. Borrower’s or
any Guaranteed Creditor’s right to proceed against any U.S. Borrower Guaranteed
Party or any other guarantor of the U.S. Borrower Guaranteed Obligations. In
accordance with Section 2856 of the California Code of Civil Procedure, the U.S.
Borrower hereby waives until such time as the U.S. Borrower Guaranteed
Obligations have been paid in full in cash:

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the U.S.
Borrower by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

 

148



--------------------------------------------------------------------------------

(ii) all rights and defenses that the U.S. Borrower may have because the U.S.
Borrower Guaranteed Obligations are secured by Real Property located in
California, meaning, among other things, that: (A) the Guaranteed Creditors may
collect from the U.S. Borrower without first foreclosing on any real or personal
property collateral pledged by any Credit Party, and (B) if the Guaranteed
Creditors foreclose on any Real Property collateral pledged by any Credit Party,
(1) the amount of the U.S. Borrower Guaranteed Obligations may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (2) the Guaranteed
Creditors may collect from the U.S. Borrower even if the Guaranteed Creditors,
by foreclosing on the Real Property collateral, have destroyed any right the
U.S. Borrower may have to collect from any U.S. Borrower Guaranteed Party, it
being understood that this is an unconditional and irrevocable waiver of any
rights and defenses the U.S. Borrower may have because the U.S. Borrower
Guaranteed Obligations are secured by Real Property (including, without
limitation, any rights or defenses based upon Sections 580a, 580d or 726 of the
California Code of Civil Procedure); and

(iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
non-judicial foreclosure with respect to security for the U.S. Borrower
Guaranteed Obligations, has destroyed the U.S. Borrower’s rights of subrogation
and reimbursement against any U.S. Borrower Guaranteed Party by the operation of
Section 680d of the California Code of Civil Procedure or otherwise.

(e) The U.S. Borrower warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

15.09 Payments. All payments made by the U.S. Borrower pursuant to this
Section 15 shall be made in U.S. Dollars. All payments made by the U.S. Borrower
pursuant to this Section 15 will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 5.03 and 5.04.

15.10 Maximum Liability. It is the desire and intent of the U.S Borrower and the
Guaranteed Creditors that this U.S. Borrower’s Guaranty shall be enforced
against the U.S Borrower to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of the U.S Borrower under this
U.S. Borrower’s Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
the U.S Borrower’s obligations under this U.S. Borrower’s Guaranty shall be
deemed to be reduced and the U.S. Borrower shall pay the maximum amount of the
U.S Borrower Guaranteed Obligations which would be permissible under applicable
law.

* * * *

 

149